    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 1 of 107



                                    Certified Policy Record
I, the undersigned, do hereby confirm that I am custodian of the records pertaining to the issuance of
policies by State Farm Florida Insurance Company.

I certify that the attached documents represent a true and accurate record of the terms and conditions
of Policy Number 98-QC-5216-7 including any endorsements, if applicable, for the policy term(s)
03/10/2020 - 03/10/2021 and insuring ROYAL PALM OPTICAL INC based on available records.

The policy was in effect on the loss date of 03/16/2020.




                                                      _________________________________
                                                      CHRIS WILLIAMS
                                                      Underwriter
                                                           5/14/2020
                                                      Date:___________________




                                                                             EXHIBIT A
1004516                                                                          2000 143551 200 03-21-2012


                                                                          ROYAL PALM 000001
                    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 2 of 107
                           STATE FARM FLORIDA INSURANCE COMPANY
                           A STOCK COMPANY WITH HOME OFFICES IN WINTER HAVEN, FLORIDA
                           3 Ravinia Drive                                              POLICY NUMBER   98-QC-5216-7
                           Atlanta GA 30346-2117


                          AT2                          M-19-2436-FB1B F Z
                                             003819   3125
                          ROYAL PALM OPTICAL INC
                          17940 MILITARY TRL STE 400
                          BOCA RATON FL 33496-2411
____
____
____                                                                                                                           ____
                                                                                                                               ____
   0109-ST--0001




____                                                                                                                           ____




                                                                                                                                 3125 19
                                                                                                                                 003816 Z JAN 13 2020
                                                                                                                                 94
                    Prepared
                    JAN 13 2020

                   024829 294 I
                   N K2,U4,L9

                                                                                                                 ROYAL PALM 000002
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 3 of 107
         98-QC-5216-7                                                                                M 24829




  FLORIDA ASSESSMENT PAGE

            FULL ENTITY NAME                                                                       AMOUNT

            Florida Trust Fund Assessment                                                            $3.04
            Florida Emergency Management Preparedness, and Assistance Trust Fund Assessment          $4.00




            Total Florida Assessments                                                         $      7.04




024829
                                                                                                  ROYAL PALM 000003
                     Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 4 of 107
                               STATE FARM FLORIDA INSURANCE COMPANY
                               A STOCK COMPANY WITH HOME OFFICES IN WINTER HAVEN, FLORIDA                        RENEWAL DECLARATIONS
                               3 Ravinia Drive
                               Atlanta GA 30346-2117                                                               Policy Number               98-QC-5216-7
                             Named Insured
                                                                                                                   Policy Period              Effective Date     Expiration Date
                                                                  M-19-2436-FB1B F Z                               12 Months                  MAR 10 2020        MAR 10 2021
                                                                                                                   The policy period begins and ends at 12:01 am standard
                             ROYAL PALM OPTICAL INC                                                                time at the premises location.
                             17940 MILITARY TRL STE 400
                             BOCA RATON FL 33496-2411
____                                                                                                               Agent and Mailing Address
____                                                                                                               ROD MABE INSURANCE AGENCY INC
____                                                                                                               5493 WILES RD STE 102                                                            ____
                                                                                                                   COCONUT CREEK FL 33073-4219                                                      ____
   0209-ST--0001




____                                                                                                               PHONE: (954) 975-6774                                                            ____
                                                                                                                          (800) 749-6775


                   Retail Sales Policy
                    Automatic Renewal - If the policy period is shown as 12 months , this policy will be renewed automatically subject to the premiums, rules and
                    forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written notice in
                    compliance with the policy provisions or as required by law.
                      Entity: Corporation

                      NOTICE: Information concerning changes in your policy language is included. Please call your agent
                      if you have any questions.




                                                                                                                                                                                                     3125 19
                                                                                                                                                                                                     003816 Z JAN 13 2020
                                                                                                                                                                                                     94
                      POLICY PREMIUM                                    $    3,027.00                 Protective Devices
                                                                                                      Sprinkler
                      FL TRUST FUND                                     $        3.04                 Claim Record
                      FL EMPA ASSESSMENT                                $        4.00

                       Total Amount                                     $    3,034.04


                      Discounts Applied:
                      Renewal Year
                      Years in Business




                      Prepared
                      JAN 13 2020                                   © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      CMP-4000                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                    024830 294   I                                             Continued on Reverse Side of Page                                                 Page 1 of 8
                    N   K2,U4,L9
                                                                                                                                                                530-686 a.2 05-31-2011 (o1f3231c)
                                                                                                                                                               ROYAL PALM 000004
       Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 5 of 107
                                                                                                                                        M 24829

                                            RENEWAL DECLARATIONS (CONTINUED)
    Retail Sales Policy for ROYAL PALM OPTICAL INC
    Policy Number           98-QC-5216-7




    SECTION I - PROPERTY SCHEDULE



     Location                  Location of                                      Limit of Insurance*              Limit of Insurance*       Seasonal
     Number                    Described                                                                                                   Increase-
                               Premises                                             Coverage A -                   Coverage B -            Business
                                                                                     Buildings                   Business Personal         Personal
                                                                                                                     Property              Property


        001        17940 N MILITARY TRL STE 400                                    egarevoC oN                         000,831 $              %04
                   BOCA RATON FL 33496-2411


* As of the effective date of this policy, the Limit of Insurance as shown includes any increase in the limit due to Inflation Coverage.



    SECTION I - INFLATION COVERAGE INDEX(ES)




                                                                                                                                                        JAN 13 2020
    Cov A - Inflation Coverage Index:                         N/A
    Cov B - Consumer Price Index:                             257.3



    SECTION I - DEDUCTIBLES

    Basic Deductible                           000,1$
    Special Deductibles:

    Money and Securities                       052$                     Employee Dishonesty                                      052$
    Equipment Breakdown                        000,1$

    Other deductibles may apply - refer to policy.




    Prepared
    JAN 13 2020                                © Copyright, State Farm Mutual Automobile Insurance Company, 2008
    CMP-4000                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.

  024830                                                      Continued on Next Page                                                      Page 2 of 8
                                                                                                                                        ROYAL PALM 000005
                    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 6 of 107
                                                                                                                                                           M 24829

                                                            RENEWAL DECLARATIONS (CONTINUED)
                     Retail Sales Policy for ROYAL PALM OPTICAL INC
                     Policy Number           98-QC-5216-7




                     SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - EACH DESCRIBED PREMISES                                                                     ____
   0309-ST--0001




____                 The coverages and corresponding limits shown below apply separately to each described premises shown in these                                         ____
                     Declarations, unless indicated by "See Schedule." If a coverage does not have a corresponding limit shown below,
                     but has "Included" indicated, please refer to that po licy provision for an explanation of that coverage.

                                                                                                                                                         LIMIT OF
                                        COVERAGE                                                                                                        INSURANCE

                       Accounts Receivable
                        On Premises                                                                                                              000,01$
                        Off Premises                                                                                                             000,5$
                       Arson Reward                                                                                                              000,5$
                       Back-Up Of Sewer Or Drain                                                                                                 000,51$
                       Brands And Labels                                                                                                         000,52$
                       Collapse                                                                                                                  dedulcnI




                                                                                                                                                                            JAN 13 2020
                       Damage To Non-Owned Buildings From Theft, Burglary Or Robbery                                                             timiL B egarevoC
                       Debris Removal                                                                                                            ssol derevoc fo %52
                       Equipment Breakdown                                                                                                       dedulcnI
                       Fire Department Service Charge                                                                                            000,5$
                       Fire Extinguisher Systems Recharge Expense                                                                                000,5$
                       Forgery Or Alteration                                                                                                     000,01$
                       Glass Expenses                                                                                                            dedulcnI
                       Increased Cost Of Construction And Demolition Costs (applies only when buildings are                                      %01
                       insured on a replacement cost basis)

                       Money And Securities (Off Premises)                                                                                                 000,5$
                       Money And Securities (On Premises)                                                                                                  000,01$
                       Money Orders And Counterfeit Money                                                                                                  000,1$
                       Newly Acquired Business Personal Property (applies only if this policy provides                                                     000,001$
                       Coverage B - Business Personal Property)




                     Prepared
                     JAN 13 2020                               © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     CMP-4000                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                   024831 294                                             Continued on Reverse Side of Page                                                  Page 3 of 8
                   N
                                                                                                                                                         ROYAL PALM 000006
     Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 7 of 107
                                                                                                                                M 24829

                                           RENEWAL DECLARATIONS (CONTINUED)
 Retail Sales Policy for ROYAL PALM OPTICAL INC
 Policy Number           98-QC-5216-7


   Newly Acquired Or Constructed Buildings (applies only if this policy provides                                               000,052$
   Coverage A - Buildings)

   Ordinance Or Law - Equipment Coverage                                                                                        dedulcnI
   Outdoor Property                                                                                                             000,5$
   Personal Effects (applies only to those premises provided Coverage B - Business                                              005,2$
   Personal Property)

   Personal Property Off Premises                                                                                                000,51$
   Pollutant Clean Up And Removal                                                                                                000,01$
   Preservation Of Property                                                                                                      syaD 03
   Property Of Others (applies only to those premises provided Coverage B - Business                                             005,2$
   Personal Property)

   Signs                                                                                                                         000,01$
   Valuable Papers And Records
     On Premises                                                                                                                000,01$
     Off Premises                                                                                                               000,5$




                                                                                                                                                JAN 13 2020
   Water Damage, Other Liquids, Powder Or Molten Material Damage                                                                dedulcnI



 SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - PER POLICY

 The coverages and corresponding limits shown below are the most we will pay regardless of the number of
 described premises shown in these Declarations.



                                                                                                                               LIMIT OF
                    COVERAGE                                                                                                  INSURANCE

   Dependent Property - Loss Of Income                                                                                         000,01$
   Employee Dishonesty                                                                                                         000,01$
   Utility Interruption - Loss Of Income                                                                                       000,001$
   Loss Of Income And Extra Expense                                                                      Actual Loss Sustained - 12 Months




 Prepared
 JAN 13 2020                                © Copyright, State Farm Mutual Automobile Insurance Company, 2008
 CMP-4000                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.

024831                                                     Continued on Next Page                                                 Page 4 of 8
                                                                                                                                 ROYAL PALM 000007
                    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 8 of 107
                                                                                                                                                     M 24829

                                                              RENEWAL DECLARATIONS (CONTINUED)
                     Retail Sales Policy for ROYAL PALM OPTICAL INC
                     Policy Number           98-QC-5216-7




                     SECTION II - LIABILITY                                                                                                                          ____
   0409-ST--0001




____                                                                                                                                                LIMIT OF         ____
                                        COVERAGE                                                                                                   INSURANCE

                       Coverage L - Business Liability                                                                                             000,000,1$
                       Coverage M - Medical Expenses (Any One Person)                                                                              000,5$
                       Damage To Premises Rented To You                                                                                            000,003$
                       Opticians Professional Liability                                                                                            000,000,1$
                                                                                                                                                    LIMIT OF
                                   AGGREGATE LIMITS                                                                                                INSURANCE

                       Products/Completed Operations Aggregate                                                                                     000,000,2$
                       General Aggregate                                                                                                           000,000,2$




                                                                                                                                                                      JAN 13 2020
                       Professional Aggregate                                                                                                      000,000,1$

                     Each paid claim for Liability Coverage reduces the amount of insurance we provide during the applicable
                     annual period. Please refer to Section II - Liability in the Coverage Form and any attached endorsements.




                     Your policy consists of these Declarations, the BUSINESSOWNERS COVERAGE FORM shown below, and any other
                     forms and endorsements that apply, including those shown below as well as those issued subsequent to the
                     issuance of this policy.



                     FORMS AND ENDORSEMENTS

                     CMP-4100             Businessowners Coverage Form
                     FE-6999.2           *Terrorism Insurance Cov Notice
                     CMP-4259.1           Amendatory Endorsement
                     CMP-4746.1           Hired Auto Liability
                     CMP-4428             Opticians Prof Liab
                     CMP-4750             Exclus-Windstorm or Hail (Fl)
                     CMP-4703.1           Utility Interruption Loss Incm
                     CMP-4788             Addl Insd Mgrs Lessor of Prem
                     CMP-4839             Loss Payable



                     Prepared
                     JAN 13 2020                                 © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     CMP-4000                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                   024832 294                                               Continued on Reverse Side of Page                                          Page 5 of 8
                   N
                                                                                                                                                   ROYAL PALM 000008
     Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 9 of 107
                                                                                                                          M 24829

                                     RENEWAL DECLARATIONS (CONTINUED)
 Retail Sales Policy for ROYAL PALM OPTICAL INC
 Policy Number           98-QC-5216-7


 CMP-4874           FL Cat Ground Cover Collapse
 CMP-4825           Brands and Labels
 CMP-4561.1         Policy Endorsement
 CMP-4706           Back-Up of Sewer or Drain
 CMP-4704.1         Dependent Prop Loss of Income
 CMP-4710           Employee Dishonesty
 CMP-4709           Money and Securities
 CMP-4522.1         Loss of Income & Extra Expense
 FE-3650            Actual Cash Value Endorsement
 FD-6007            Inland Marine Attach Dec
                   * New Form Attached




 SCHEDULE OF ADDITIONAL INTERESTS

 Interest Type: Loss Payee                                      Interest Type: Addl Insured-Section II
 Endorsement #: CMP4839                                         Endorsement #: CMP4788
 Loan Number: N/A                                               Loan Number: N/A

 NATIONAL SUPPLIER                                              LJB2, LLC




                                                                                                                                          JAN 13 2020
 CLEARINGHOUSE PALMETTO                                         C/O MINK & MINK INC
 GBA * AG-495                                                   3081 E COMMERCIAL BLVD STE 105
 2300 SPRINGDALE DR BLDG 1                                      FT LAUDERDALE FL 333084329
 CAMDEN SC       290201728
 Interest Type: Addl Insured-Section II
 Endorsement #: CMP4788
 Loan Number: N/A

 LJBOF DELAWARE LLC
 MINK AND MINK INC LLC
 3081 E COMMERCIAL BLVD
 FOR         33308




 Prepared
 JAN 13 2020                            © Copyright, State Farm Mutual Automobile Insurance Company, 2008
 CMP-4000                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.

024832                                                 Continued on Next Page                                               Page 6 of 8
                                                                                                                          ROYAL PALM 000009
                   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 10 of 107
                                                                                                                                            M 24829

                                                      RENEWAL DECLARATIONS (CONTINUED)
                     Retail Sales Policy for ROYAL PALM OPTICAL INC
                     Policy Number           98-QC-5216-7




                                                                                                                                                            ____
   0509-ST--0001




____                                                                                                                                                        ____




                                                                                                                                                             JAN 13 2020
                     Prepared
                     JAN 13 2020                         © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     CMP-4000                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                   024833 294                                       Continued on Reverse Side of Page                                         Page 7 of 8
                   N
                                                                                                                                           ROYAL PALM 000010
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 11 of 107
                                                                                                                        M 24829

                                   RENEWAL DECLARATIONS (CONTINUED)
  Retail Sales Policy for ROYAL PALM OPTICAL INC
  Policy Number           98-QC-5216-7




                                                                                                                                        JAN 13 2020


  Prepared
  JAN 13 2020                         © Copyright, State Farm Mutual Automobile Insurance Company, 2008
  CMP-4000                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.

024833 294                                                                                                                Page 8 of 8
N
                                                                                                                         ROYAL PALM 000011
                     Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 12 of 107
                               STATE FARM FLORIDA INSURANCE COMPANY
                               A STOCK COMPANY WITH HOME OFFICES IN WINTER HAVEN, FLORIDA                        INLAND MARINE ATTACHING DECLARATIONS
                               3 Ravinia Drive
                               Atlanta GA 30346-2117                                                               Policy Number               98-QC-5216-7
                             Named Insured
                                                                                                                   Policy Period              Effective Date     Expiration Date
                                                                  M-19-2436-FB1B F Z                               12 Months                  MAR 10 2020        MAR 10 2021
                                                                                                                   The policy period begins and ends at 12:01 am standard
                             ROYAL PALM OPTICAL INC                                                                time at the premises location.
                             17940 MILITARY TRL STE 400
                             BOCA RATON FL 33496-2411


                                                                                                                                                                                                     ____
   0609-ST--0001




____                                                                                                                                                                                                 ____


                   ATTACHING INLAND MARINE
                    Automatic Renewal - If the policy period is shown as 12 months , this policy will be renewed automatically subject to the premiums, rules and
                    forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written notice in
                    compliance with the policy provisions or as required by law.

                    Annual Policy Premium               Included

                    The above Premium Amount is included in the Policy Premium shown on the Declarations.




                                                                                                                                                                                                      JAN 13 2020
                    Your policy consists of these Declarations, the INLAND MARINE CONDITIONS shown below, and any other forms and endorsements that
                    apply, including those shown below as well as those issued subsequent to the issuance of this policy.



                    Forms, Options, and Endorsements

                      FE-8739                Inland Marine Conditions
                      FE-8791                Amendment of Conditions
                      FE-8743.1              Inland Marine Computer Prop




                    See Reverse for Schedule Page with Limits

                      Prepared
                      JAN 13 2020                                   © Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      FD-6007                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                    024834
                                                                                                                                                                 530-686 a.2 05-31-2011 (o1f3232c)
                                                                                                                                                               ROYAL PALM 000012
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 13 of 107
         98-QC-5216-7                                                                                                             M 24829

                                       ATTACHING INLAND MARINE SCHEDULE PAGE




 ATTACHING INLAND MARINE

ENDORSEMENT                                                                       LIMIT OF                     DEDUCTIBLE           ANNUAL
NUMBER                  COVERAGE                                                  INSURANCE                    AMOUNT               PREMIUM

 FE-8743.1        Inland Marine Computer Prop                               $           25,000                    $         500     Included
                  Loss of Income and Extra Expense                          $           25,000                                      Included




                                                                                                                                                                       JAN 13 2020

                              OTHER LIMITS AND EXCLUSIONS MAY APPLY - REFER TO YOUR POLICY
 Prepared
 JAN 13 2020                              © Copyright, State Farm Mutual Automobile Insurance Company, 2008
 FD-6007                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.

024834
                                                                                                                                   530-686 a.2 05-31-2011 (o1f3233c)
                                                                                                                                   ROYAL PALM 000013
                   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 14 of 107




                     98-QC-5216-7   024835




                                                                                                             ____
   0709-ST--0001




____                                                                                                         ____




                                                                                         ROYAL PALM 000014
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 15 of 107




      98-QC-5216-7   024835                                            M 24829




                                                                      ROYAL PALM 000015
                   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 16 of 107
                         98-QC-5216-7   024836




                                                                                                          ____
   0809-ST--0001




____                                                                                                      ____




                                                                                         ROYAL PALM 000016
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 17 of 107
         98-QC-5216-7   024836                                          M 24829




                                                          (CONTINUED)
                                                                          ROYAL PALM 000017
                   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 18 of 107
                        98-QC-5216-7   024837



   0909-ST--0001




____                                                                                                      ____




                                                                         (CONTINUED)
                                                                                         ROYAL PALM 000018
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 19 of 107




  98-QC-5216-7   024837                                             M 24829




                                                                       ROYAL PALM 000019
               Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 20 of 107

                   98-QC-5216-7    010712




                                                                                                      ____
____                                                                                                  ____
   2833-2000




                                       98-QC-5216-7
   ST-2




                         ROYAL PALM OPTICAL INC
                         17940 MILITARY TRL STE 400
                         BOCA RATON FL 33496-2411




                         NATIONAL SUPPLIER
                         CLEARINGHOUSE PALMETTO
                         GBA * AG-495
                         2300 SPRINGDALE DR BLDG 1
                         CAMDEN SC 29020-1728



                         LESSOR PERSONAL PROPERTY OR LIENHOLDER/SEE DEC PAGE




                                                                                     ROYAL PALM 000020
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 21 of 107

    98-QC-5216-7   010712




                                                                      ROYAL PALM 000021
               Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 22 of 107

                    98-QC-5216-7    010714




                                                                                                      ____
____                                                                                                  ____
   3033-2000




                                        98-QC-5216-7
   ST-2




                          ROYAL PALM OPTICAL INC
                          17940 MILITARY TRL STE 400
                          BOCA RATON FL 33496-2411




                          LJB2, LLC
                          C/O MINK & MINK INC
                          3081 E COMMERCIAL BLVD STE 105
                          FT LAUDERDALE FL 33308-4329




                          SEE DECLARATIONS PAGE




                                                                                     ROYAL PALM 000022
               Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 23 of 107

                    98-QC-5216-7    010716




                                                                                                      ____
____                                                                                                  ____
   3233-2000




                                        98-QC-5216-7
   ST-2




                          ROYAL PALM OPTICAL INC
                          17940 MILITARY TRL STE 400
                          BOCA RATON FL 33496-2411




                          LJBOF DELAWARE LLC
                          MINK AND MINK INC LLC
                          3081 E COMMERCIAL BLVD
                          FOR 33308




                          17940 N MILITARY TRL STE 400 BOCA RATON FL




                                                                                     ROYAL PALM 000023
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 24 of 107


                                                                                                                            &03
                                                                                                                             3DJHRI

             7+,6(1'256(0(17&+$1*(67+(32/,&<3/($6(5($',7&$5()8//<

&03$0(1'725<(1'256(0(17 )ORULGD 

7KLVHQGRUVHPHQWPRGLILHVLQVXUDQFHSURYLGHGXQGHUWKHIROORZLQJ
%86,1(662:1(56&29(5$*()250
 6(&7,21,LVDPHQGHGDVIROORZV                                                        XQGHUWKLVFRYHUDJHIRUPLIWKHFRO
    D 3DUDJUDSKE  XQGHU6(&7,21,²(;                                              ODSVHLVFDXVHGE\RQHRUPRUHRI
        &/86,216LVUHSODFHGE\WKHIROORZLQJ                                              WKHIROORZLQJ
           (DUWKVLQNLQJULVLQJRUVKLIWLQJZKHWKHU                                        $Q\RIWKH³VSHFLILHGFDXVHVRI
             FRPELQHG ZLWK ZDWHU RU QRW LQFOXGLQJ                                          ORVV´RUE\EUHDNDJHRIEXLOGLQJ
             VRLO FRQGLWLRQV ZKLFK FDXVH VHWWOLQJ                                           JODVV DOO RQO\ DV LQVXUHG
             FUDFNLQJ RU RWKHU GLVDUUDQJHPHQW RI                                             DJDLQVWLQWKLVFRYHUDJHIRUP
             IRXQGDWLRQVRURWKHUSDUWVRIUHDOW\6RLO                                        :HLJKW RI SHRSOH RU SHUVRQDO
             FRQGLWLRQV LQFOXGH FRQWUDFWLRQ H[SDQ                                            SURSHUW\
             VLRQIUHH]LQJWKDZLQJHURVLRQWKHDF                                          :HLJKWRIUDLQWKDWFROOHFWVRQD
             WLRQRIZDWHURUDQ\RWKHUQDWXUDOIRUFHV                                          URRIRU
             RULPSURSHUFRPSDFWLRQVLWHVHOHFWLRQ
             H[FDYDWLRQ UHWHQWLRQ VWDELOL]DWLRQ RU                                        8VH RI GHIHFWLYH PDWHULDO RU
             DQ\RWKHUH[WHUQDOIRUFHV                                                          PHWKRGVLQFRQVWUXFWLRQUHPRG
                                                                                                  HOLQJRUUHQRYDWLRQLIWKHFROODSVH
    E 3DUDJUDSKXQGHU6(&7,21,²(;7(1                                                     RFFXUV GXULQJ WKH FRXUVH RI WKH
        6,2162)&29(5$*(LVUHSODFHGE\WKH                                                     FRQVWUXFWLRQUHPRGHOLQJRUUHQR
        IROORZLQJ                                                                               YDWLRQ +RZHYHU LI WKH FROODSVH
         &ROODSVH                                                                             RFFXUVDIWHUFRQVWUXFWLRQUHPRG
             D :LWKUHVSHFWWREXLOGLQJV                                                      HOLQJ RU UHQRYDWLRQ LV FRPSOHWH
                                                                                                  DQGLVFDXVHGLQSDUWE\DFDXVH
                     &ROODSVH PHDQV DQ DEUXSW IDOO                                         RI ORVV OLVWHG LQ 3DUDJUDSKV  
                       LQJGRZQRUFDYLQJLQRIDEXLOG                                          WKURXJK   ZH ZLOO SD\ IRU WKH
                       LQJRUDQ\SDUWRIDEXLOGLQJ                                            ORVVHYHQLIXVHRIGHIHFWLYHPD
                     $EXLOGLQJRUDQ\SDUWRIDEXLOG                                         WHULDORUPHWKRGVLQFRQVWUXFWLRQ
                       LQJ WKDW LV LQ GDQJHU RI IDOOLQJ                                    UHPRGHOLQJ RU UHQRYDWLRQ FRQ
                       GRZQRUFDYLQJLQLVQRWFRQVLG                                           WULEXWHVWRWKHFROODSVH
                       HUHGWREHLQDVWDWHRIFROODSVH                                   7KHFULWHULDVHWIRUWKLQ3DUDJUDSKV
                     $SDUWRIDEXLOGLQJWKDWLVVWDQG                                   D   WKURXJK D   GR QRW OLPLW WKH
                       LQJLVQRWFRQVLGHUHGWREHLQD                                     FRYHUDJHRWKHUZLVHSURYLGHGXQGHU
                       VWDWH RI FROODSVH HYHQ LI LW KDV                               WKLV([WHQVLRQ2I&RYHUDJHIRUWKH
                       VHSDUDWHG IURP DQRWKHU SDUW RI                                   FDXVHVRIORVVOLVWHGLQ3DUDJUDSKV
                       WKHEXLOGLQJDQG                                                    E  E  DQGE  
                     $EXLOGLQJWKDWLVVWDQGLQJRUDQ\                               F :LWKUHVSHFWWRWKHIROORZLQJSURS
                       SDUWRIDEXLOGLQJWKDWLVVWDQGLQJ                                  HUW\
                       LVQRWFRQVLGHUHGWREHLQDVWDWH                                      $ZQLQJV
                       RI FROODSVH HYHQ LI LW VKRZV HYL
                       GHQFHRIFUDFNLQJEXOJLQJVDJ                                          *XWWHUVDQGGRZQVSRXWV
                       JLQJ EHQGLQJ OHDQLQJ VHWWOLQJ                                     <DUGIL[WXUHV
                       VKULQNDJHRUH[SDQVLRQ
                                                                                                 2XWGRRUVZLPPLQJSRROV
             E :H ZLOO SD\ IRU DFFLGHQWDO GLUHFW
                 SK\VLFDO ORVV WR &RYHUHG 3URSHUW\                                         3LHUVZKDUYHVDQGGRFNV
                 FDXVHGE\FROODSVHRIDEXLOGLQJRU                                            %HDFKRUGLYLQJSODWIRUPVRUDS
                 DQ\SDUWRIDEXLOGLQJWKDWLVLQVXUHG                                           SXUWHQDQFHV
                 XQGHU WKLV FRYHUDJH IRUP RU WKDW
                 FRQWDLQV&RYHUHG3URSHUW\LQVXUHG                                              5HWDLQLQJZDOOVDQG
                                 &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                           ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                               &217,18('


                                                                                                         ROYAL PALM 000024
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 25 of 107


                                                                                                                      &03
                                                                                                                       3DJHRI

                :DONV URDGZD\V DQG RWKHU                                     VHW E\ DSSUDLVDO $ GHPDQG IRU DS
                  SDYHGVXUIDFHV                                                  SUDLVDO PXVW EH LQ ZULWLQJ <RX PXVW
             LIWKHFROODSVHLVFDXVHGE\DFDXVH                                  FRPSO\ ZLWK WKH 'XWLHV ,Q 7KH (YHQW
             RI ORVV OLVWHG LQ 3DUDJUDSKV E                                 2I/RVVFRQGLWLRQEHIRUHPDNLQJDGH
             WKURXJKE  ZHZLOOSD\IRUORVVWR                                PDQG
             WKDW SURSHUW\ RQO\ LI VXFK ORVV LV D                           (DFKSDUW\ZLOOVHOHFWDTXDOLILHGGLVLQ
             GLUHFW UHVXOW RI WKH FROODSVH RI D                              WHUHVWHGDSSUDLVHUDQGQRWLI\WKHRWKHU
             EXLOGLQJLQVXUHGXQGHUWKLVFRYHUDJH                                  RI WKH DSSUDLVHU¶V LGHQWLW\ ZLWKLQ 
             IRUP DQG WKH SURSHUW\ LV &RYHUHG                                 GD\VRIUHFHLSWRIWKHZULWWHQGHPDQG
             3URSHUW\XQGHUWKLVFRYHUDJHIRUP                                    (DFKSDUW\VKDOOEHUHVSRQVLEOHIRUWKH
        G ,I SHUVRQDO SURSHUW\ DEUXSWO\ IDOOV                                FRPSHQVDWLRQ RI WKHLU VHOHFWHG DS
             GRZQRUFDYHVLQDQGVXFKFROODSVH                                    SUDLVHU 7KH WZR DSSUDLVHUV VKDOO WKHQ
             LV QRW WKH UHVXOW RI FROODSVH RI D                             VHOHFWDTXDOLILHGGLVLQWHUHVWHGXPSLUH
             EXLOGLQJZHZLOOSD\IRUORVVWR&RY                                 ,I WKH WZR DSSUDLVHUV DUH XQDEOH WR
             HUHG3URSHUW\FDXVHGE\VXFKFRO                                      DJUHHXSRQDQXPSLUHZLWKLQGD\V
             ODSVHRISHUVRQDOSURSHUW\RQO\LI                                   \RXRUZHFDQDVNDMXGJHRIDFRXUWRI
                                                                                    UHFRUGLQWKHVWDWHZKHUHWKHSUHPLVHV
                7KH FROODSVH ZDV FDXVHG E\ D                                GHVFULEHGLQWKH'HFODUDWLRQVLVORFDWHG
                  FDXVH RI ORVV OLVWHG LQ 3DUD                                WR VHOHFW DQ XPSLUH 5HDVRQDEOH H[
                  JUDSKV E   WKURXJK E   RI                                SHQVHVRIWKHDSSUDLVDODQGWKHUHDVRQ
                  WKLV([WHQVLRQ2I&RYHUDJH                                      DEOHFRPSHQVDWLRQRIWKHXPSLUHVKDOO
                7KH SHUVRQDO SURSHUW\ ZKLFK                                   EHSDLGHTXDOO\E\\RXDQGXV
                  FROODSVHV LV LQVLGH D EXLOGLQJ                              7KHDSSUDLVHUVVKDOOWKHQVHWWKHYDOXH
                  DQG                                                              RI WKH SURSHUW\ RU WKH DPRXQW RI ORVV
                7KHSURSHUW\ZKLFKFROODSVHVLV                                  7KHYDOXHRIWKHSURSHUW\RUWKHDPRXQW
                  QRWRIDNLQGOLVWHGLQ3DUDJUDSK                                RIORVVLVGHWHUPLQHGE\WKHDFWXDOFDVK
                  FDERYHUHJDUGOHVVRIZKHWKHU                                  YDOXH PDUNHW YDOXH RU UHSODFHPHQW
                  WKDW NLQG RI SURSHUW\ LV FRQVLG                             FRVWRIWKHORVVDFFRUGLQJWRWKH/RVV
                  HUHGWREHSHUVRQDOSURSHUW\RU                                  3D\PHQW FRQGLWLRQ XQGHU 3URSHUW\
                  UHDOSURSHUW\                                                   /RVV&RQGLWLRQVRI6(&7,21,²&21
                                                                                    ',7,216 LQFOXGLQJ DQ\DPHQGPHQW WR
             7KH FRYHUDJH VWDWHG LQ WKLV 3DUD                                 WKDW FRQGLWLRQ ,I D GLVSXWH H[LVWV UH
             JUDSKGGRHVQRWDSSO\WRSHUVRQDO                                   JDUGLQJ WKH H[WHQW RI WKH GDPDJHV RU
             SURSHUW\ LI PDUULQJ DQGRU VFUDWFK                                ZKHWKHUDQ\SDUWRIWKHORVVLVFRYHUHG
             LQJLVWKHRQO\GDPDJHWRWKDWSHU                                    E\WKHSROLF\WKHDSSUDLVHUVZLOOLWHPL]H
             VRQDO SURSHUW\ FDXVHG E\ WKH                                      WKHGDPDJHVDFFRUGLQJWRWKHVFRSHRI
             FROODSVH                                                             WKHORVVVSHFLILHGE\HDFKSDUW\,IWKH
             &ROODSVHRISHUVRQDOSURSHUW\GRHV                                    DSSUDLVHUVVXEPLWDZULWWHQUHSRUWRIDQ
             QRW PHDQ FUDFNLQJ EXOJLQJ VDJ                                   DJUHHPHQW WR XV WKH DPRXQW DJUHHG
             JLQJ EHQGLQJ OHDQLQJ VHWWOLQJ                                  XSRQVKDOOEHWKHYDOXHRIWKHSURSHUW\
             VKULQNDJHRUH[SDQVLRQ                                               RUWKHDPRXQWRIORVV,IWKHDSSUDLVHUV
                                                                                    IDLOWRDJUHHZLWKLQGD\VXQOHVVWKH
        H 7KHDPRXQWZHSD\XQGHUWKLV([                                        WLPHLVH[WHQGHGE\PXWXDODJUHHPHQW
             WHQVLRQ 2I &RYHUDJH ZLOO QRW LQ                                  WKH\VKDOOVXEPLWWKHLUGLIIHUHQFHVWRWKH
             FUHDVH WKH DSSOLFDEOH /LPLW 2I                                    XPSLUH
             ,QVXUDQFH
                                                                                    :ULWWHQDJUHHPHQWVLJQHGE\DQ\WZRRI
F 3DUDJUDSK E $SSUDLVDO XQGHU 3URSHUW\                                      WKHVH WKUHH VKDOO VHW WKH YDOXH RI WKH
    /RVV&RQGLWLRQVRI6(&7,21,²&21
    ',7,216LVUHSODFHGE\WKHIROORZLQJ                                          SURSHUW\RUWKHDPRXQWRIORVV
    E $SSUDLVDO                                                                  $SSUDLVDOLVRQO\DYDLODEOHWRGHWHUPLQH
                                                                                    WKHDFWXDOFDVKYDOXHPDUNHWYDOXHRU
        ,I\RXDQGZHIDLOWRDJUHHRQWKHYDOXH                                   UHSODFHPHQW FRVW RI WKH ORVV DQG KDV
        RI WKH SURSHUW\ RU WKH DPRXQW RI ORVV                              QRHIIHFWRQPDWWHUVRIFRYHUDJH$S
        HLWKHUSDUW\FDQGHPDQGWKDWWKHYDOXH                                     SUDLVDOLVDQRQMXGLFLDOSURFHHGLQJDQG
        RIWKHSURSHUW\RUWKHDPRXQWRIORVVEH                                   QHLWKHU SDUW\ ZLOO EH DZDUGHG DWWRUQH\

                            &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                      ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                          &217,18('


                                                                                                       ROYAL PALM 000025
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 26 of 107


                                                                                                                  &03
                                                                                                                   3DJHRI

       IHHVRUEHVXEMHFWWRDQHQWU\RIMXGJ                                     WLPHSHULRGIRUSD\PHQWRIFODLPUH
       PHQWLQDFRXUW:HGRQRWZDLYHDQ\RI                                    ODWHVWRWKHSRUWLRQRIWKHFODLPWKDW
       RXUULJKWVE\VXEPLWWLQJWRDQDSSUDLVDO                                  LVQRWGHQLHG
G 7KHIROORZLQJLVDGGHGWR3DUDJUDSKF                                       3DUDJUDSK F  DSSOLHV RQO\ WR WKH
    XQGHU'XWLHV,Q7KH(YHQW2I/RVVRI6(&                                      IROORZLQJ
    7,21,²&21',7,216                                                          L $FODLPXQGHUDSROLF\FRYHULQJ
    $ FODLP VXSSOHPHQWDO FODLP RU UHRSHQHG                                       UHVLGHQWLDOSURSHUW\
    FODLPIRUORVVFDXVHGE\KXUULFDQHRURWKHU                                   LL $FODLPIRUEXLOGLQJRUFRQWHQWV
    ZLQGVWRUPLVEDUUHGXQOHVVQRWLFHRIFODLP                                          FRYHUDJH LI WKH LQVXUHG VWUXF
    LVJLYHQWRXVLQDFFRUGDQFHZLWKWKHWHUPV                                         WXUH LV  VTXDUH IHHW RU
    RI WKLV SROLF\ ZLWKLQ WKUHH \HDUV DIWHU WKH                                  OHVVDQGWKHSROLF\FRYHUVRQO\
    KXUULFDQHILUVWPDGHODQGIDOORUDZLQGVWRUP                                        ORFDWLRQVLQ)ORULGDRU
    RWKHU WKDQ KXUULFDQH FDXVHG WKH FRYHUHG                                  LLL $ FODLP IRU FRQWHQWV FRYHUDJH
    GDPDJH                                                                           XQGHU D WHQDQW V SROLF\ LI WKH
    7KLVSURYLVLRQFRQFHUQLQJWLPHIRUVXEPLV                                           UHQWHG SUHPLVHV DUH 
    VLRQ RI FODLP VXSSOHPHQWDO FODLP RU UHR                                      VTXDUHIHHWRUOHVVDQGWKHSRO
    SHQHGFODLPGRHVQRWDIIHFWDQ\OLPLWDWLRQ                                          LF\FRYHUVRQO\ORFDWLRQVLQ)ORU
    IRU OHJDO DFWLRQ DJDLQVW XV DV SURYLGHG LQ                                   LGD
    WKH SROLF\ RU E\ HQGRUVHPHQW XQGHU WKH                     J 3DUDJUDSK³6LQNKROH&ROODSVH´RI6(&
    /HJDO$FWLRQ$JDLQVW8VFRQGLWLRQXQGHU                               7,21,²'(),1,7,216LVGHOHWHG
    6(&7,21,²&21',7,216LQFOXGLQJDQ\
    DPHQGPHQWWRWKDWFRQGLWLRQ                                      K ³6LQNKROH FROODSVH´ LV GHOHWHG IURP 3DUD
                                                                           JUDSK  ³6SHFLILHG FDXVHV RI ORVV´ RI
H 3DUDJUDSK G   XQGHU /HJDO $FWLRQ                              6(&7,21,²'(),1,7,216
    $JDLQVW8VRI6(&7,21,²&21',7,216
    LVUHSODFHGE\WKHIROORZLQJ                                  6(&7,21 , $1' 6(&7,21 ,, ² &20021
                                                                       32/,&<&21',7,216LVDPHQGHGDVIROORZV
       7KHDFWLRQLVEURXJKWZLWKLQILYH\HDUV
         DIWHU WKH GDWH RQ ZKLFK WKH DFFLGHQWDO                 D 3DUDJUDSKLVUHSODFHGE\WKHIROORZLQJ
         GLUHFWSK\VLFDOORVVRFFXUUHG                                    3UHPLXPV
I 3DUDJUDSKH  XQGHU/RVV3D\PHQWRI                                   D 7KH ILUVW 1DPHG ,QVXUHG VKRZQ LQ
    6(&7,21,²&21',7,216LVUHSODFHGE\                                         WKH'HFODUDWLRQV
    WKHIROORZLQJ
                                                                                      ,V UHVSRQVLEOH IRU WKH SD\PHQW
       3URYLGHG\RXKDYHFRPSOLHGZLWKDOOWKH                                        RIDOOSUHPLXPVDQG
         WHUPVRIWKLVSROLF\ZHZLOOSD\IRUFRY                                   :LOOEHWKHSD\HHIRUDQ\UHWXUQ
         HUHGORVV                                                                     SUHPLXPVZHSD\
         D  :LWKLQGD\VDIWHUZHUHFHLYHWKH                              E 7KHSUHPLXPVKRZQLQWKH'HFODUD
             VZRUQSURRIRIORVVDQGUHDFKZULW                                   WLRQVZDVFRPSXWHGEDVHGRQUDWHV
             WHQDJUHHPHQWZLWK\RX                                             LQHIIHFWDWWKHWLPHWKHSROLF\ZDV
                                                                                   LVVXHG2QHDFKUHQHZDOFRQWLQXD
         E :LWKLQGD\VDIWHUZHUHFHLYHWKH                                   WLRQ RU DQQLYHUVDU\ RI WKH HIIHFWLYH
             VZRUQSURRIRIORVVDQG                                             GDWH RI WKLV SROLF\ ZH ZLOO FRPSXWH
             L 7KHUHLVDQHQWU\RIDILQDOMXGJ                                WKHSUHPLXPLQDFFRUGDQFHZLWKRXU
                  PHQWRU                                                        UDWHVDQGUXOHVWKHQLQHIIHFW
             LL 7KHUHLVDILOLQJRIDQDSSUDLVDO                           F 8QOHVVRWKHUZLVHSURYLGHGE\DQDO
                  DZDUGZLWKXVRU                                               WHUQDWLYHSD\PHQWSODQLQHIIHFWZLWK
                                                                                   ³6WDWH)DUP&RPSDQLHV³\RXPD\
         F  :LWKLQGD\VRIUHFHLYLQJQRWLFHRI                                FRQWLQXHWKLVSROLF\LQIRUFHE\SD\
             DQLQLWLDOUHRSHQHGRUVXSSOHPHQWDO                                 LQJDFRQWLQXDWLRQSUHPLXPIRUHDFK
             FODLP XQOHVV ZH GHQ\ WKH FODLP                                 VXFFHVVLYH RQH\HDU SHULRG 7KH
             GXULQJ WKDW WLPH RU IDFWRUV EH\RQG                              SUHPLXPPXVWEH
             RXU FRQWURO UHDVRQDEO\ SUHYHQW
             VXFK SD\PHQW ,I D SRUWLRQ RI WKH                                 3DLGWRXVSULRUWRWKHDQQLYHU
             FODLP LV GHQLHG WKHQ WKH GD\                                      VDU\GDWHDQG
                           &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                     ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                         &217,18('


                                                                                                      ROYAL PALM 000026
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 27 of 107


                                                                                                                 &03
                                                                                                                  3DJHRI

          'HWHUPLQHGLQDFFRUGDQFHZLWK                                        7KHSUHPLXPRUSULFHIRURWKHU
            3DUDJUDSKEDERYH                                                    SURGXFWVRUVHUYLFHVSXUFKDVHG
       2XUIRUPVWKHQLQHIIHFWZLOODSSO\                                       E\\RXLQFOXGLQJQRQLQVXUDQFH
                                                                                    SURGXFWV RU VHUYLFHV WR YDU\
   G 8QGHFODUHGH[SRVXUHVRUFKDQJHLQ                                           6XFKRWKHUSURGXFWVRUVHUYLFHV
       \RXU EXVLQHVV RSHUDWLRQ DFTXLVL                                         PXVWEHSURYLGHGE\WKH³6WDWH
       WLRQRUXVHRISUHPLVHVPD\RFFXU                                           )DUP &RPSDQLHV´ RU E\ DQ RU
       GXULQJWKHSROLF\SHULRGWKDWDUHQRW                                       JDQL]DWLRQWKDWKDVHQWHUHGLQWR
       VKRZQLQWKH'HFODUDWLRQV,IVRZH                                        DQ DJUHHPHQW RU FRQWUDFW ZLWK
       PD\UHTXLUHDQDGGLWLRQDOSUHPLXP                                          WKH ³6WDWH )DUP &RPSDQLHV´
       7KDWSUHPLXPZLOOEHGHWHUPLQHGLQ                                          7KH ³6WDWH )DUP &RPSDQLHV´
       DFFRUGDQFHZLWKRXUUDWHVDQGUXOHV                                         GR QRW ZDUUDQW WKH PHUFKDQWD
       WKHQLQHIIHFW                                                            ELOLW\ ILWQHVV RU TXDOLW\ RI DQ\
       :KHQ\RXUHTXHVWFKDQJHVWRWKLV                                            SURGXFW RU VHUYLFH RIIHUHG RU
       SROLF\RUWKHLQIRUPDWLRQRUIDFWRUV                                       SURYLGHGE\WKDWRUJDQL]DWLRQ
       XVHG WR FDOFXODWH WKH SUHPLXP IRU                    E 7KHIROORZLQJLVDGGHG
       WKLVSROLF\FKDQJHVGXULQJWKHSROLF\
       SHULRGZHPD\DGMXVWWKHSUHPLXP                             &DQFHOODWLRQ
       LQ DFFRUGDQFH ZLWKWKHFKDQJHGXU                           D 7KH ILUVW 1DPHG ,QVXUHG VKRZQ LQ WKH
       LQJWKHSROLF\ SHULRG DQG \RX PXVW                            'HFODUDWLRQVPD\FDQFHOWKLVSROLF\E\
       SD\ DQ\ DGGLWLRQDO SUHPLXP GXH                                PDLOLQJRUGHOLYHULQJWRXVDGYDQFHZULW
       ZLWKLQWKHWLPHZHVSHFLI\                                       WHQQRWLFHRIFDQFHOODWLRQ
   H 7KH SUHPLXP IRU WKLV SROLF\ PD\                          E &DQFHOODWLRQ 2I 3ROLFLHV ,Q (IIHFW
       YDU\EDVHGXSRQ                                                  )RU
          7KH SXUFKDVH RI RWKHU LQVXU                                 'D\V2U/HVV
            DQFH IURP WKH ³6WDWH )DUP                                      D  ,IWKLVSROLF\KDVEHHQLQHIIHFW
            &RPSDQLHV´                                                            IRUGD\VRUOHVVDQGLVQRWD
          7KH SXUFKDVH RI SURGXFWV RU                                        UHQHZDOZLWKXVZHPD\FDQFHO
            VHUYLFHV IURP DQ RUJDQL]DWLRQ                                       WKLVSROLF\E\PDLOLQJRUGHOLYHU
            WKDWKDVHQWHUHGLQWRDQDJUHH                                         LQJ WR WKH ILUVW 1DPHG ,QVXUHG
            PHQWRUFRQWUDFWZLWKWKH³6WDWH                                       ZULWWHQ QRWLFH RI FDQFHOODWLRQ
            )DUP&RPSDQLHV´7KH³6WDWH                                           DFFRPSDQLHG E\ WKH VSHFLILF
            )DUP &RPSDQLHV´ GR QRW ZDU                                         UHDVRQV IRU FDQFHOODWLRQ DW
            UDQW WKH PHUFKDQWDELOLW\ ILW                                       OHDVW
            QHVVRUTXDOLW\RIDQ\SURGXFW
            RU VHUYLFH RIIHUHG RU SURYLGHG                                       L GD\VEHIRUHWKHHIIHFWLYH
            E\WKDWRUJDQL]DWLRQRU                                                      GDWH RI FDQFHOODWLRQ LI ZH
                                                                                           FDQFHO IRU QRQSD\PHQW RI
          $Q DJUHHPHQW FRQFHUQLQJ WKH                                               SUHPLXPRU
            LQVXUDQFHSURYLGHGE\WKLVSROLF\
            WKDW WKH ³6WDWH )DUP &RPSD                                           LL GD\VEHIRUHWKHHIIHFWLYH
            QLHV´KDVZLWKDQRUJDQL]DWLRQLQ                                             GDWH RI FDQFHOODWLRQ LI ZH
            ZKLFK\RXKDYHDPHPEHUVKLS                                                  FDQFHOIRUDQ\RWKHUUHDVRQ
            RU RI ZKLFK \RX DUH D VXE                                               H[FHSW ZH PD\ FDQFHO LP
            VFULEHUOLFHQVHHRUIUDQFKLVHH                                             PHGLDWHO\LIWKHUHKDVEHHQ
   I <RXUSXUFKDVHRIWKLVSROLF\PD\DO                                                  $PDWHULDOPLVVWDWHPHQW
       ORZ                                                                                   RUPLVUHSUHVHQWDWLRQRU
          <RX WR SXUFKDVH RU REWDLQ FHU                                              $ IDLOXUH WR FRPSO\ ZLWK
            WDLQ FRYHUDJHV FRYHUDJH RS                                                    XQGHUZULWLQJ      UHTXLUH
            WLRQV FRYHUDJH GHGXFWLEOHV                                                    PHQWV HVWDEOLVKHG E\
            FRYHUDJH OLPLWV RU FRYHUDJH                                                   XV
            WHUPV RQ RWKHU SURGXFWV IURP                                      E :HPD\QRWFDQFHO
            WKH ³6WDWH )DUP &RPSDQLHV´
            VXEMHFWWRWKHLUDSSOLFDEOHHOLJL                                        L 2QWKHEDVLVRISURSHUW\LQ
            ELOLW\UXOHVRU                                                             VXUDQFHFODLPVWKDWDUHWKH
                     &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
               ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                   &217,18('


                                                                                                         ROYAL PALM 000027
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 28 of 107


                                                                                                                 &03
                                                                                                                  3DJHRI

                  UHVXOWRIDQDFWRI*RGXQ                                              GDPDJH LI ZH FDQ GHPRQ
                  OHVV ZH FDQ GHPRQVWUDWH                                              VWUDWHWKDW\RXKDYHIDLOHGWR
                  E\FODLPVIUHTXHQF\RURWK                                               WDNH DFWLRQ UHDVRQDEO\ UH
                  HUZLVHWKDW\RXKDYHIDLOHG                                             TXHVWHGE\XVWRSUHYHQWD
                  WR WDNH DFWLRQ UHDVRQDEO\                                             IXWXUHVLPLODURFFXUUHQFHRI
                  QHFHVVDU\ DV UHTXHVWHG E\                                             GDPDJHWRWKHLQVXUHGSURS
                  XVWRSUHYHQWUHFXUUHQFHRI                                              HUW\RU
                  GDPDJHWRWKHLQVXUHGSURS                                         YLLL7KHFDQFHOODWLRQRIVRPHRU
                  HUW\RU                                                                 DOO RI RXU SROLFLHV LV QHFHV
            LL 6ROHO\RQWKHEDVLVRIDVLQ                                              VDU\ WR SURWHFW WKH EHVW LQ
                  JOHSURSHUW\LQVXUDQFHFODLP                                             WHUHVWV RI WKH SXEOLF RU
                  ZKLFK LV WKH UHVXOW RI ZDWHU                                        SROLF\KROGHUVDQGVXFKFDQ
                  GDPDJH XQOHVV ZH FDQ                                                 FHOODWLRQLVDSSURYHGE\WKH
                  GHPRQVWUDWH WKDW \RX KDYH                                             )ORULGD 2IILFH RI ,QVXUDQFH
                  IDLOHGWRWDNHDFWLRQUHDVRQ                                             5HJXODWLRQ
                  DEO\UHTXHVWHGE\XVWRSUH                                     E ,I ZH FDQFHO WKLV SROLF\ IRU DQ\
                  YHQW D IXWXUH VLPLODU                                           RIWKHVHUHDVRQVZHZLOOPDLORU
                  RFFXUUHQFH RI GDPDJH WR                                         GHOLYHU WR WKH ILUVW 1DPHG ,Q
                  WKHLQVXUHGSURSHUW\                                              VXUHGZULWWHQQRWLFHRIFDQFHOOD
      0RUH7KDQ'D\V                                                            WLRQ DFFRPSDQLHG E\ WKH
        D  ,IWKLVSROLF\KDVEHHQLQHIIHFW                                        VSHFLILF UHDVRQV IRU FDQFHOOD
            IRUPRUHWKDQGD\VRULVDUH                                         WLRQDWOHDVW
            QHZDORIDSROLF\ZHLVVXHGZH                                          L GD\VEHIRUHWKHHIIHFWLYH
            PD\ FDQFHO WKLV SROLF\ RQO\ IRU                                           GDWH RI FDQFHOODWLRQ LI FDQ
            RQH RU PRUH RI WKH IROORZLQJ                                              FHOODWLRQ LV IRU QRQSD\PHQW
            UHDVRQV                                                                       RISUHPLXPRU
            L 1RQSD\PHQWRISUHPLXP                                               LL GD\VEHIRUHWKHHIIHFWLYH
            LL 7KHSROLF\ZDVREWDLQHGE\                                                GDWH RI FDQFHOODWLRQ LI FDQ
                  DPDWHULDOPLVVWDWHPHQW                                                 FHOODWLRQ LV IRU RQH RU PRUH
            LLL 7KHUH KDV EHHQ D IDLOXUH WR                                         RIWKHUHDVRQVVWDWHGLQ3DU
                  FRPSO\ ZLWK XQGHUZULWLQJ UH                                           DJUDSKV D LLWKURXJK D YLL
                  TXLUHPHQWVHVWDEOLVKHGE\XV                                             DERYH
                  ZLWKLQGD\VRIWKHHIIHFWLYH                       F 1RWLFHRIFDQFHOODWLRQZLOOVWDWHWKHHI
                  GDWHRIFRYHUDJH                                         IHFWLYHGDWHRIFDQFHOODWLRQ7KHSROLF\
            LY 7KHUHKDVEHHQDVXEVWDQ                                   SHULRGZLOOHQGRQWKDWGDWH
                  WLDO FKDQJH LQ WKH ULVN FRY                      G :HZLOOPDLORUGHOLYHURXUQRWLFHWRWKH
                  HUHGE\WKHSROLF\                                       ILUVW 1DPHG ,QVXUHG¶V ODVW PDLOLQJ DG
            Y 7KHFDQFHOODWLRQLVIRUDOOLQ                              GUHVVNQRZQWRXV,IQRWLFHLVPDLOHG
                  VXUHGV XQGHU VXFK SROLFLHV                             SURRIRIPDLOLQJZLOOEHVXIILFLHQWSURRI
                  IRUDJLYHQFODVVRILQVXUHGV                            RIQRWLFH
            YL 2QWKHEDVLVRISURSHUW\LQ                            H ,IWKLVSROLF\LVFDQFHOOHGZHZLOOVHQG
                  VXUDQFH FODLPV WKDW DUH WKH                           WKH ILUVW 1DPHG ,QVXUHG DQ\ SUHPLXP
                  UHVXOWRIDQDFWRI*RGLIZH                            UHIXQGGXH,IZHFDQFHOWKHUHIXQGZLOO
                  FDQGHPRQVWUDWHE\FODLPV                               EHSURUDWD,IWKHILUVW1DPHG,QVXUHG
                  IUHTXHQF\RURWKHUZLVHWKDW                              FDQFHOVWKHUHIXQGPD\EHOHVVWKDQ
                  \RX KDYH IDLOHG WR WDNH DF                           SUR UDWD ,I WKH UHWXUQ SUHPLXP LV QRW
                  WLRQ UHDVRQDEO\ QHFHVVDU\                               UHIXQGHG ZLWK WKH QRWLFH RI FDQFHOOD
                  DV UHTXHVWHG E\ XV WR SUH                            WLRQ RU ZKHQ WKLV SROLF\ LV UHWXUQHG WR
                  YHQW UHFXUUHQFH RI GDPDJH                              XV ZH ZLOO PDLO WKH UHIXQG ZLWKLQ 
                  WRWKHLQVXUHGSURSHUW\                                 ZRUNLQJGD\VDIWHUWKHGDWHFDQFHOODWLRQ
            YLL 2Q WKH EDVLV RI D VLQJOH                             WDNHVHIIHFW7KHFDQFHOODWLRQZLOOEHHI
                  SURSHUW\ LQVXUDQFH FODLP                                IHFWLYHHYHQLIZHKDYHQRWPDGHRURI
                  ZKLFKLVWKHUHVXOWRIZDWHU                              IHUHGDUHIXQG

                      &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                    &217,18('


                                                                                                      ROYAL PALM 000028
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 29 of 107


                                                                                                                          &03
                                                                                                                           3DJHRI

        I ,I WKLV SROLF\ LQVXUHG PRUH WKDQ RQH                                  2Q WKH EDVLV RI ILOLQJ RI FODLPV IRU
            1DPHG,QVXUHG                                                                VLQNKROHORVV+RZHYHUZHPD\UH
               7KHILUVW1DPHG,QVXUHGPD\DIIHFW                                       IXVHWRUHQHZWKLVSROLF\LI
                 FDQFHOODWLRQIRUWKHDFFRXQWRIDOOLQ                                   L 7KHWRWDORIVXFKSURSHUW\LQVXU
                 VXUHGVDQG
                                                                                               DQFH FODLP SD\PHQWV IRU WKLV
               2XUQRWLFHRIFDQFHOODWLRQWRWKHILUVW                                      SROLF\ HTXDOV RU H[FHHGV WKH
                 1DPHG ,QVXUHG LV QRWLFH WR DOO LQ                                      FXUUHQWSROLF\OLPLWVLQHIIHFWRQ
                 VXUHGV 3D\PHQW RI XQHDUQHG SUH                                          WKH GDWH RI ORVV IRU SURSHUW\
                 PLXPWRWKHILUVW1DPHG,QVXUHGLV                                           GDPDJHWRWKHFRYHUHGEXLOGLQJ
                 IRU WKH DFFRXQW RI DOO LQWHUHVWV
                 WKHUHLQ                                                                     RU
        :KHQ:H'R1RW5HQHZ                                                              LL <RX KDYH IDLOHG WR UHSDLU WKH
                                                                                                VWUXFWXUHLQDFFRUGDQFHZLWKWKH
        D ,IZHGHFLGHQRWWRUHQHZWKLVSROLF\ZH                                           HQJLQHHULQJ UHFRPPHQGDWLRQV
            ZLOOPDLORUGHOLYHUWRWKHILUVW1DPHG,Q                                         XSRQZKLFKDQ\ORVVSD\PHQWRU
            VXUHGZULWWHQQRWLFHRIQRQUHQHZDODF                                             SROLF\SURFHHGVZHUHEDVHGRU
            FRPSDQLHG E\ WKH VSHFLILF UHDVRQ IRU
            QRQUHQHZDODWOHDVWGD\VSULRUWRWKH                                   6ROHO\RQWKHEDVLVRIDVLQJOHSURS
            H[SLUDWLRQRIWKHSROLF\                                                    HUW\LQVXUDQFHFODLPZKLFKLVWKHUH
        E $Q\QRWLFHRIQRQUHQHZDOZLOOEHPDLOHG                                       VXOW RI ZDWHU GDPDJH XQOHVV ZH
            RU GHOLYHUHG WR WKH ILUVW 1DPHG ,Q                                      FDQ GHPRQVWUDWH WKDW \RX KDYH
            VXUHG¶V ODVW PDLOLQJ DGGUHVV NQRZQ WR                                    IDLOHGWRWDNHDFWLRQUHDVRQDEO\UH
            XV,IQRWLFHLVPDLOHGSURRIRIPDLOLQJ                                     TXHVWHG E\ XV WR SUHYHQW D IXWXUH
            ZLOOEHVXIILFLHQWSURRIRIQRWLFH                                           VLPLODURFFXUUHQFHRIGDPDJHWRWKH
        F :HPD\QRWUHIXVHWRUHQHZWKLVSROLF\                                       LQVXUHGSURSHUW\
               2QWKHEDVLVRISURSHUW\LQVXUDQFH                             G 1RWZLWKVWDQGLQJ 3DUDJUDSK F DERYH
                 FODLPVWKDWDUHWKHUHVXOWRIDQDFW                               ZH PD\ UHIXVH WR UHQHZ WKLV SROLF\ LI
                 RI *RG XQOHVV ZH FDQ GHPRQ                                   QRQUHQHZDO RI VRPH RU DOO RI RXU SROL
                 VWUDWH E\ FODLPV IUHTXHQF\ RU RWK                            FLHVLVQHFHVVDU\WRSURWHFWWKHEHVWLQ
                 HUZLVHWKDW\RXKDYHIDLOHGWRWDNH                               WHUHVWV RI WKH SXEOLF RU SROLF\KROGHUV
                 DFWLRQUHDVRQDEO\QHFHVVDU\DVUH                                  DQG VXFK QRQUHQHZDO LV DSSURYHG E\
                 TXHVWHG E\ XV WR SUHYHQW UHFXU                                WKH)ORULGD2IILFHRI,QVXUDQFH5HJXOD
                 UHQFH RI GDPDJH WR WKH LQVXUHG                                WLRQ
                 SURSHUW\                                            $OORWKHUSROLF\SURYLVLRQVDSSO\
&03
                              &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                        ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ




                                                                   


                                                                                                       ROYAL PALM 000029
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 30 of 107


                                                                                                                CMP-4746.1
                                                                                                                 Page 1 of 2

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4746.1 HIRED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. The insurance provided under Coverage L –                (2) “Property damage” to:
   Business Liability in SECTION II – LIABIL-                   (a) Property owned or being trans-
   ITY, applies to “bodily injury” or “property                     ported by, or rented or loaned to
   damage” arising out of the maintenance or                        the insured; or
   use of a “hired auto” by you or your “employ-
   ees” in the course of your business.                         (b) Property in the care, custody or
                                                                    control of the insured.
2. For insurance provided by this endorsement
   only:                                                b. We will not pay under Coverage M –
                                                            Medical Expenses for “bodily injury” aris-
   a. The exclusions under Section II – Exclu-              ing out of the use of any “hired auto”.
       sions, other than exclusions 1., 2., 4., 7.,
       and 10., and the SECTION II – NUCLEAR            c. SECTION II – WHO IS AN INSURED, is
       ENERGY LIABILITY EXCLUSION, are de-                  replaced by the following:
       leted and replaced by the following:
                                                            1. Each of the following is an insured un-
       (1) “Bodily injury” to:                                  der this endorsement to the extent set
           (a) An “employee” of the insured aris-               forth below:
               ing out of and in the course of:                 a. You;
               i. Employment by the insured; or                 b. Any other person using a “hired
               ii. Performing duties related to the                 auto” with your permission; and
                    conduct of the insured's busi-              c. Any other person or organization,
                    ness; or                                        but only for their liability because
           (b) The spouse, child, parent, brother or                of acts or omissions of an insured
               sister of that “employee” as a con-                  under a. or b. above.
               sequence of Paragraph (a) above.             2. None of the following is an insured:
           This exclusion applies:                              a. Any person engaged in the business
           (a) Whether the insured may be liable                    of his or her employer for “bodily in-
               as an employer or in any other ca-                   jury” to any co-“employee” of such
               pacity; and                                          person injured in the course of
           (b) To any obligation to share damag-                    employment, or to the spouse,
               es with or repay someone else                        child, parent, brother or sister of
               who must pay damages because                         that co-“employee” as a conse-
               of injury.                                           quence of such “bodily injury”, or
           This exclusion does not apply to:                        for any obligation to share damag-
                                                                    es with or repay someone else
           (a) Liability assumed by the insured
               under an “insured contract”; or                      who must pay damages because
                                                                    of the injury;
           (b) “Bodily injury” arising out of and in
                                                                b. Any:
               the course of domestic employ-
               ment by the insured unless bene-                     (1) Partner or “executive officer”
               fits for such injury are in whole or                     for any “auto” owned by or reg-
               in part either payable or required to                    istered to such partner or offi-
               be provided under any workers                            cer or a member of his or her
               compensation law.                                        household; or


                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          CONTINUED


                                                                                                    ROYAL PALM 000030
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 31 of 107


                                                                                                                  CMP-4746.1
                                                                                                                   Page 2 of 2

                (2) “Employee” for any “auto”                         3. With respect to this endorsement the following
                    owned by or registered to such                       additional definitions apply:
                    “employee” or a member of his
                    or her household;                                    a. “Auto business” means the business or
                                                                            occupation of selling, repairing, servicing,
             c. Any person while employed in or                             storing or parking “autos”.
                otherwise engaged in duties in
                connection with an “auto busi-                             b. “Hired auto” means any “auto” you
                ness”, other than an “auto busi-                              lease, hire, rent or borrow. This does not
                ness” you operate;                                            include any “auto” you lease, hire, rent
             d. The owner or lessee (of whom you                              or borrow from any of your “employees”,
                are a sublessee) of a “hired auto”                            your partners or members (if you are a
                or any agent of or any person or                              partnership or joint venture), “members”
                entity employed by such owner or                              or “managers” (if you are a limited liabil-
                lessee; or                                                    ity company), your “executive officers” (if
                                                                              you are an organization other than a
             e. Any person or organization for the                            partnership, joint venture or limited liabil-
                conduct of any current or past                                ity company) or members of their
                partnership or joint venture that is                          households.
                not shown as a Named Insured in
                the Declarations.                                     All other policy provisions apply.
CMP-4746.1
                              ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                      ROYAL PALM 000031
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 32 of 107


                                                                                                                  CMP-4428
                                                                                                                 Page 1 of 4

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4428 OPTICIANS PROFESSIONAL LIABILITY
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. The following coverage is added to SECTION               b. Our right and duty to defend end when
   II — LIABILITY:                                               we have used up the applicable Limit
   OPTICIANS PROFESSIONAL LIABILITY                              Of Insurance in the payment of judg-
                                                                 ments or settlements.
   1. When a Limit Of Insurance is shown in the
       Declarations for Opticians Professional Li-          No other obligation or liability to pay sums
       ability, we will pay those sums that the in-         or perform acts or services is covered un-
       sured becomes legally obligated to pay as            less explicitly provided for under Section
       damages because of “bodily injury”,                  II – Supplementary Payments.
       “property damage” or “personal and ad-           2. This insurance applies:
       vertising injury” caused by:                         a. To “bodily injury” and “property dam-
       a. “Wrongful acts”, but only in connection                age” only if:
            with the optical services of your busi-              (1) The “bodily injury” or “property
            ness, including the preparation, fitting,                damage” is caused by an “occur-
            demonstration or distribution of oph-                    rence” that takes place in the “cov-
            thalmic lenses and similar products;                     erage territory”;
            and
                                                                 (2) The “bodily injury” or “property
       b. Goods or products (including optical                       damage” occurs during the policy
            products) or containers which are pre-                   period; and
            pared, sold, handled or distributed by
            the insured at or from premises you                  (3) Prior to the policy period, no in-
                                                                     sured listed under Paragraph 1.a.
            own or rent (including any optical es-                   of SECTION II — WHO IS AN IN-
            tablishment which you have discontin-                    SURED and no “employee” author-
            ued using), if the “bodily injury”,                      ized by you to give or receive no-
            “property damage”, or “personal and                      tice of an “occurrence” or claim,
            advertising injury” occurs after pos-                    knew that the “bodily injury” or
            session of the goods or products have                    “property damage” had occurred,
            been relinquished to others.                             in whole or in part. If such a listed
                                                                     insured or authorized “employee”
       We will have the right and duty to defend                     knew, prior to the policy period,
       the insured by counsel of our choice                          that the “bodily injury” or “property
       against any “suit” seeking those damages.                     damage” occurred, then any con-
       However, we will have no duty to defend                       tinuation, change or resumption of
       the insured against any “suit” seeking                        such “bodily injury” or “property
       damages for “bodily injury”, “property                        damage” during or after the policy
       damage” or “personal and advertising inju-                    period will be deemed to have
       ry”, to which this insurance does not apply.                  been known before the policy peri-
       We may at our discretion, investigate any                     od.
       “occurrence” or offense and settle any
       claim or “suit” with or without the insured’s        b. To “personal and advertising injury”
       consent, for any reason and at any time.                  caused by an offense, but only if the
       But:                                                      offense was committed in the “cover-
                                                                 age territory” during the policy period.
       a. The amount we will pay for damages
            is limited as described in SECTION II       3. “Bodily injury” or “property damage” which
            — OPTICIANS PROFESSIONAL LIM-                   occurs during the policy period and was
            ITS OF INSURANCE; and                           not, prior to the policy period, known to
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          CONTINUED


                                                                                                    ROYAL PALM 000032
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 33 of 107


                                                                                                                  CMP-4428
                                                                                                                 Page 2 of 4

      have occurred by any insured listed under                            Criminal Acts
      Paragraph 1.a. of SECTION II — WHO IS                                “Bodily injury”, “property damage” or “per-
      AN INSURED or any “employee” author-                                 sonal and advertising injury” arising out of
      ized by you to give or receive notice of an                          a criminal act including but not limited to
      “occurrence” or claim, includes any con-                             sexual abuse or molestation or fraud
      tinuation, change or resumption of “bodily                           committed by the insured or any person
      injury” or “property damage” after the end                           for whom the insured is legally responsi-
      of the policy period.                                                ble.
   4. “Bodily injury” or “property damage” will be                         Optometrist Or Ophthalmologist
      deemed to have been known to have oc-
      curred at the earliest time when any in-                             “Bodily injury”, “property damage” or “per-
      sured listed under Paragraph 1.a. of                                 sonal and advertising injury” arising out of
      SECTION II — WHO IS AN INSURED or                                    the rendering of or failure to render pro-
      any “employee” authorized by you to give                             fessional services in the practice of op-
      or receive notice of an “occurrence” or                              tometry or ophthalmology. This includes
      claim:                                                               any practice of:
      a. Reports all, or any part, of the “bodily                          a. Prescribing or administering medicines
           injury” or “property damage” to us or                                or topical ocular pharmaceutical
           any other insurer;                                                   agents;
      b. Receives a written or verbal demand                               b. Prescribing of ophthalmic lenses and
           or claim for damages, or other relief,                               similar products; or
           because of the “bodily injury” or “prop-                        c. Diagnosing or treating visual defects,
           erty damage”; or                                                     abnormal conditions or diseases of the
      c. Becomes aware by any other means                                       human eye or adnexa.
           that “bodily injury” or “property damage”                       Partnership Or Association
           has occurred or has begun to occur.
                                                                           “Bodily injury”, “property damage” or “per-
   5. Damages because of “bodily injury” in-                               sonal and advertising injury” arising out of
      clude damages claimed by any person or                               acts, errors, omissions, or offenses of any
      organization for care, loss of services or                           insured as a member, partner, officer, di-
      death resulting at any time from the “bodi-                          rector or shareholder of any professional
      ly injury”.                                                          partnership, association or corporation.
2. With respect to coverage provided under this                            Hospitals Or Other Enterprises
   endorsement, Section II – Exclusions apply
   except as amended as follows:                                           “Bodily injury”, “property damage”, or “per-
                                                                           sonal and advertising injury” arising out of
   a. The following exclusions do not apply:                               acts, errors, omissions, or offenses of any
       (1) Paragraph 12.d. under Damage To                                 insured as proprietor, hospital administra-
           Property, but only with respect to                              tor, officer, stockholder or member of the
           “property damage” to any goods or                               board of directors, trustees or governors
                                                                           of any hospital, sanitarium, clinic with bed
           products (including optical products) or                        and board facilities, nursing home, labora-
           containers while in the care, custody                           tory or other enterprise not named in the
           or control of any insured in connection                         Declarations.
           with the optical services of your busi-
           ness.                                                           Damage To Property
                                                                           “Property damage” to any goods or prod-
       (2) Paragraphs 11. Professional Services                            ucts (including optical products) or con-
           Or Treatment, 12.f. under Damage To                             tainers which are prepared, sold, handled,
           Property, and 14. Damage To Your                                or distributed by you, arising out of such
           Work, but only with respect to “wrong-                          goods, products or containers or any part
           ful acts” in connection with the optical                        of them.
           services of your business.                               3. With respect to the coverage provided under
   b. The following are added:                                         this endorsement, the following is added to

                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          CONTINUED


                                                                                                    ROYAL PALM 000033
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 34 of 107


                                                                                                                   CMP-4428
                                                                                                                  Page 3 of 4

   Paragraph 1.b.(1) of SECTION II — WHO IS                                 The Opticians Limits Of Insurance apply
   AN INSURED:                                                              separately to each consecutive annual pe-
   However, none of these “employees” or “vol-                              riod and to any remaining period of less
   unteer workers” are insureds for:                                        than 12 months, starting with the begin-
                                                                            ning of the policy period shown in the Dec-
    “Bodily injury”, “property damage” or “person-                          larations, unless the policy period is
   al and advertising injury” arising out of his or                         extended after issuance for an additional
   her providing or failing to provide professional                         period of less than 12 months. In that
   services. However, your “employees” or “vol-                             case, the additional period will be deemed
   unteer workers” are insureds with respect to                             part of the last preceding period for the
   their providing or failing to provide optical ser-                       purposes of determining the Limits Of In-
   vices in connection with your business, includ-                          surance.
   ing the preparation, fitting, demonstration or
   distribution of ophthalmic lenses and similar                     5. With respect to the coverage provided under
   products.                                                            this endorsement, SECTION II — DEFINI-
                                                                        TIONS are amended as follows:
4. With respect to the coverage provided under
   this endorsement, SECTION II — LIMITS OF                             a. The definition of “occurrence” is replaced
   INSURANCE is replaced by the following:                                  by the following:
   SECTION II — OPTICIANS PROFESSIONAL                                      “Occurrence” means:
   LIMITS OF INSURANCE                                                       a. Any “wrongful act”, together with all re-
   1. The Limits Of Insurance of SECTION II —                                   lated “wrongful acts”, caused by one or
       LIABILITY, shown in the Declarations,                                    more insureds, to any one person; and
       and the rules below, fix the most we will                             b. An accident, including continuous or
       pay regardless of the number of:                                         repeated exposure to substantially the
       a. Insureds;                                                             same general harmful conditions, in-
                                                                                volving goods or products (including
       b. Premises insured;                                                     optical products) or containers which
       c. Claims made or “suits” brought; or                                    are prepared, sold, handled or distrib-
                                                                                uted by the insured at or from prem-
       d. Persons or organizations making                                       ises you own or rent (including any op-
            claims or bringing “suits”                                          tical establishments which you have
   2. The most we will pay for the sum of all                                   discontinued using), after possession
       damages because of all:                                                  of the goods or products have been re-
       a. “Bodily injury” and “property damage”                                 linquished to others.
            arising out of any one “occurrence”;                          b. The following definition is added:
            and
                                                                            “Wrongful act” means any act, error, omis-
       b. “Personal and advertising injury” sus-                            sion or offense caused by the rendering of
            tained by any one person or organiza-                           or failure to render professional services,
            tion;                                                           in connection with the optical services of
       is the Opticians Professional Liability Limit                        your business, including the preparation,
       shown in the Declarations for the policy                             fitting, demonstration or distribution of
       period during which the injury or damage                             ophthalmic lenses and similar products.
       first occurs and no additional limits or cov-
       erage will be available for the “occurrence”                  6. With respect to the coverage provided under
       or offense under any additional years that                       this endorsement, Paragraph 7. of SECTION I
       this policy remains in force.                                    AND SECTION II — COMMON POLICY
                                                                        CONDITIONS is replaced by the following:
   3. Aggregate Limit.
                                                                        7. Other Insurance
       The most we will pay for the sum of all
       “bodily injury”, “property damage”, and                              a. Opticians Professional Liability is ex-
       “personal and advertising injury” is the                                   cess over:
       Professional Aggregate Limit shown in the                                  (1) Any other insurance that insures
       Declarations.                                                                  for such “occurrences”; or

                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           CONTINUED


                                                                                                     ROYAL PALM 000034
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 35 of 107


                                                                                                                  CMP-4428
                                                                                                                 Page 4 of 4

           (2) Any other primary insurance avail-                                  we will undertake to do so; but we will
               able to you covering liability for                                  be entitled to the insured’s rights
               damages arising out of “occur-                                      against all those other insureds.
               rences” for which you have been
               added as an additional insured by                             c. The total insurance provided under
               attachment of an endorsement.                                    Opticians Professional Liability and
                                                                                any other policy written by us will not
       b. When this insurance is excess, we will
                                                                                exceed the highest Limit Of Insurance
          have no duty under Opticians Profes-
                                                                                applicable under any one of the poli-
          sional Liability to defend any claim or
                                                                                cies written by us.
          “suit” that any other insurer has a duty
          to defend. If no other insurer defends,                  All other policy provisions apply.
CMP-4428
                           ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                   ROYAL PALM 000035
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 36 of 107


                                                                                                                 CMP-4750
                                                                                                                Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4750 EXCLUSION — WINDSTORM OR HAIL (Florida)
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. Under Paragraph 1. of SECTION I — EXCLUSIONS the following is added:
    Windstorm Or Hail
    Windstorm or Hail. But, if windstorm or hail results in fire or explosion, we will pay for the loss
    caused by that fire or explosion.
    However, if the LOSS OF INCOME AND EXTRA EXPENSE endorsement is shown in the Declara-
    tions, this endorsement does not apply to the coverages provided by the LOSS OF INCOME AND
    EXTRA EXPENSE endorsement. At the time of loss, you must have other valid and collectible wind-
    storm or hail insurance on the property covered by this policy.
2. Under Paragraph 17. SECTION I — DEFINITIONS, windstorm or hail is deleted from "specified
    causes of loss".
All other policy provisions apply.
CMP-4750
                           ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                   ROYAL PALM 000036
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 37 of 107




                                                                                                                CMP-4703.1
                                                                                                                 Page 1 of 1

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4703.1 UTILITY INTERRUPTION — LOSS OF INCOME
This endorsement modifies insurance provided under the following:
LOSS OF INCOME AND EXTRA EXPENSE
The following coverage is added to the EXTEN-                 (a) Water supply services, meaning the
SIONS OF COVERAGE:                                                following types of property supplying
                                                                  water to the described premises:
Utility Interruption
                                                                  i. Pumping stations; and
a. We will pay for the “Loss Of Income” and any
    necessary “Extra Expense” you sustain due to                  ii. Water mains.
    the necessary “suspension” of your “opera-                (b) Communication supply services, mean-
    tions” during the “period of restoration” at the              ing property supplying communication
    described premises caused by an interruption                  services, including telephone, radio,
    in “utility service” to that premises. The inter-             microwave or television services, to the
    ruption in “utility service” must result from an              described premises, such as:
    accidental direct physical loss by a “specified
                                                                  i. Communication transmission lines,
    cause of loss” to the property described in Par-
                                                                       including optic fiber transmission
    agraph b.(2).
                                                                       lines;
    The most we will pay in any one occurrence                    ii. Coaxial cables; and
    under this endorsement, regardless of the
    number of described premises, is the Limit Of                 iii. Microwave relays except satellites.
    Insurance for Utility Interruption – Loss Of In-          (c) Power supply services, meaning the
    come shown in the Declarations.                               following types of property supplying
                                                                  electricity, steam or gas to the de-
b. With respect to this endorsement the following                 scribed premises:
    definitions are added:
                                                                  i. Utility generating plants;
    (1) “Period of Restoration” means:
                                                                  ii. Switching stations;
         (a) The period of time that begins when
              the “utility service” to the described              iii. Substations;
              premises has been interrupted for                   iv. Transformers; and
              eight continuous hours; and                         v. Transmission lines.
         (b) Ends when the interrupted “utility ser-  There is no coverage under this endorsement to
              vice” has been restored to the de-      the extent coverage is provided under the Equip-
              scribed premises for two continuous     ment Breakdown Extension of Coverage of your
              hours.                                  policy.
    (2) “Utility Service” means:                      All other policy provisions apply.
CMP-4703.1
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2012
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                    ROYAL PALM 000037
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 38 of 107


                                                                                                            CMP-4874
                                                                                                           Page 1 of 6

YOUR POLICY PROVIDES COVERAGE FOR A CATASTROPHIC GROUND
COVER COLLAPSE THAT RESULTS IN THE PROPERTY BEING CONDEMNED
AND UNINHABITABLE. OTHERWISE, YOUR POLICY DOES NOT PROVIDE
COVERAGE FOR SINKHOLE LOSSES. YOU MAY PURCHASE ADDITIONAL
COVERAGE FOR SINKHOLE LOSSES FOR AN ADDITIONAL PREMIUM.
CMP-4874 FLORIDA CATASTROPHIC GROUND COVER COLLAPSE COVERAGE
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
There is no coverage for loss caused by “cata-              Declarations for Coverage A – Buildings.
strophic ground cover collapse” under Section I             The glass must be owned by you or in
of the policy other than that which is provided by          your care, custody or control; and
this endorsement. The provisions of this en-            5. Property as described in Coverage A –
dorsement apply only with respect to “cata-                 Buildings, if you are a tenant and no Limit
strophic ground cover collapse”.                            Of Insurance is shown in the Declarations
1. With respect to “catastrophic ground cover               for Coverage A – Buildings. The property
    collapse”, Coverage A – Buildings, Cover-               must:
    age B – Business Personal Property,                     a. Pertain to the described premises oc-
    Property Not Covered, and Property Sub-                     cupied but not owned by you; and
    ject To Limitations are replaced by the fol-
    lowing:                                                 b. Be your insurance responsibility ac-
                                                                cording to the terms of your lease or
    Coverage A – Buildings                                      rental agreement.
    Buildings, meaning the “principal commercial        Property Not Covered
    buildings” at each premises described in the
    Declarations.                                       Covered Property does not include:
   Coverage B – Business Personal Property                        1. The following property, even if they are at-
                                                                     tached to, extend from or abut any portion
   Business Personal Property located inside the                     of the “principal commercial building” at
   “principal commercial building” at the premises                   the described premises, regardless of
   described in the Declarations including:                          whether damaged by “catastrophic ground
   1. Property, used in your business, that you                      cover collapse” or the process of repairing
      own, lease from others or rent from oth-                       the “principal commercial building”:
      ers, or that is loaned to you;                                   a. Any appurtenant structures located on
   2. Property of others that is in your care, cus-                       the premises that do not share the
      tody or control, unless provided for in Par-                        same foundation, floor slab or footings
      agraph 1. immediately above;                                        as a “principal commercial building”;
                                                                       b. Fences, walls, porches and carports,
   3. Tenant’s improvements and betterments.                              unless they are necessary for the
      Improvements and betterments are fix-                               structural integrity of the “principal
      tures, alterations, installations or addi-                          commercial building”;
      tions:
                                                                       c. Sidewalks, driveways, roadways, park-
      a. Made a part of the “principal commer-                            ing lots, bridges or other paved sur-
         cial building” you occupy but do not                             faces;
         own; and                                                      d. Retaining walls;
      b. You acquired or made at your expense                          e. Outdoor swimming pools, outdoor hot
         but cannot legally remove;                                       tubs, and outdoor spas and their asso-
   4. Building glass, if you are a tenant and                             ciated plumbing, filtering and circulating
      no Limit of Insurance is shown in the                               systems, even if they are covered or
                          ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                                                     CONTINUED


                                                                                           ROYAL PALM 000038
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 39 of 107


                                                                                                        CMP-4874
                                                                                                       Page 2 of 6

        enclosed by a roof, cage, awning,                           paragraph does not apply to “computer(s)”
        canopy or similar structure;                                while held as “stock”;
   f.   Awnings, patio covers, pool cages and                  9. “Electronic Data”. This paragraph does
        screen enclosures;                                        not apply to your “stock” of prepackaged
   g. Pool houses, pool decks, patios, decks                      software; or
      or lanais; or                                            10. Animals, including those held as “stock”,
   h. Lawn sprinkling systems and other                            whether inside the “principal commercial
      plumbing, sewage or utility systems                          building” or not;
      outside the “principal commercial                        Property Subject To Limitations
      building” whether or not connected to
      or part of the internal building systems                 We will not pay for loss to:
      unless those systems are required for
                                                               1. Steam boilers, steam pipes, steam en-
      legal habitation of the “principal com-                     gines or steam turbines caused by any
      mercial building”;                                          condition or event inside such equipment.
2. Aircraft, automobiles, motor trucks or other                   But we will pay for loss to such equipment
   vehicles subject to motor vehicle registra-                    caused by an explosion of gases or fuel
                                                                  within the furnace of any fired vessel or
   tion;                                                          within the flues or passages through which
3. “Money” or “securities”;                                       the gases of combustion pass.
4. Contraband or property in the course of il-                 2. Hot water boilers or other water heating
   legal transportation or trade;                                 equipment, air conditioning units or refrig-
                                                                  erating units caused by any condition or
5. Land (including land necessary to support                      event inside such boilers or equipment,
   the “principal commercial building”).                          other than an explosion.
   With respect to land the following are also                 3. Property that is missing, where the only
   not covered:                                                   evidence of the loss is a shortage dis-
                                                                  closed on taking inventory, or other in-
   a. Any cost required to replace, rebuild,                      stances where there is no physical
      excavate, grade, backfill, fill, stabilize                  evidence to show what happened to the
      or otherwise restore the land; or                           property.
   b. The cost of repair techniques designed               2. With respect to “catastrophic ground cover
      to compensate for or prevent land in-                   collapse”, SECTION I — COVERED CAUSES
      stability to the “principal commercial                  OF LOSS is replaced by the following:
      building”;                                               SECTION I — COVERED CAUSES OF
6. Outdoor radio or television antennas (in-                   LOSS
   cluding satellite dishes) and their lead-in                 We insure for:
   wiring, masts or towers, outdoor signs
   (whether or not attached to buildings), and                 1. “Catastrophic ground cover collapse” to
   outdoor trees, shrubs, plants or lawns;                         Covered Property; or
                                                               2. Accidental direct physical loss to Business
7. Accounts, bills, food stamps, other evi-                        Personal Property caused by “catastrophic
   dences of debt, accounts receivable or                          ground cover collapse”;
   “valuable papers and records”;
                                                               unless the loss is:
8. “Computer(s)” which are permanently in-
                                                               1. Excluded in SECTION I — EXCLUSIONS;
   stalled or designed to be permanently in-
                                                                  or
   stalled in any aircraft, automobile,
   watercraft, motor truck or other vehicle                    2. Limited in the Property Subject To Limi-
   subject to motor vehicle registration. This                    tations provision.


                       ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                                                  CONTINUED


                                                                                            ROYAL PALM 000039
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 40 of 107


                                                                                                           CMP-4874
                                                                                                          Page 3 of 6

3. With respect to “catastrophic ground cover                     2. Preservation Of Property
   collapse”, the following is added to Paragraph                    If it is necessary to move Covered Property
   1.b. Earth Movement under SECTION I —                             from the “principal commercial building” to
   EXCLUSIONS:                                                       preserve it from loss by a Covered Cause
   Earth movement does not include “cata-                            Of Loss, we will pay for any accidental di-
   strophic ground cover collapse” as described                      rect physical loss to that property:
   in this endorsement. With regard to “cata-                        a. While it is being moved or while tem-
   strophic ground cover collapse”, we do not in-                          porarily stored at another location; and
   sure against loss caused by abandonment of                        b. Only if the loss occurs within 30 days
   the property covered.                                                   after the property is first moved.
4. With respect to “catastrophic ground cover                        The amount we pay under this Extension
   collapse”, SECTION I — EXTENSIONS OF                              Of Coverage will not increase the applica-
   COVERAGE is replaced by the following:                            ble Limit of Insurance.
   SECTION I — EXTENSIONS OF COVER-                               3. Increased Cost Of Construction And
   AGE                                                               Demolition Cost
                                                                       a. This Extension Of Coverage applies
   Subject to the terms and conditions applicable                         only to “principal commercial buildings”
   to SECTION I of this policy, the following Ex-                         insured on a replacement cost basis.
   tensions Of Coverage apply separately to the
   “principal commercial building” at each loca-                       b. In the event of damage by a Covered
   tion described in the Declarations. But the                            Cause Of Loss to a building that is
   amount of insurance provided on any one de-                            Covered Property, we will pay the:
   scribed location will not be more than the Limit                         (1) Increased costs incurred to comply
   Of Insurance specified in each Extension Of                                  with enforcement of an ordinance
   Coverage if a limit is included in the exten-                                or law in the course of repair, re-
   sion.                                                                        building or replacement of dam-
   1. Debris Removal                                                            aged parts of that property; and
       a. We will pay your expense to remove                              (2) Cost to demolish and clear the site
          debris of Covered Property caused by                                of undamaged parts of the same
          a Covered Cause Of Loss that occurs                                 building, as a consequence of en-
          during the policy period.                                           forcement of an ordinance or law
                                                                              that requires demolition of such
       b. Debris Removal does not apply to                                    undamaged property;
          costs to:
                                                                          subject to the limitations stated in Par-
          (1) Extract “pollutants” from land or                           agraphs c. through i. of this Extension
              water; or                                                   Of Coverage.
          (2) Remove, restore or replace polluted                      c. The ordinance or law referred to in this
              land or water.                                              Extension Of Coverage is an ordi-
                                                                          nance or law that is in force at the time
       c. The amount we will pay for debris re-                           of loss and regulates the demolition,
          moval expense is limited to 25% of the                          repair, rebuilding, or replacement of
          sum of the deductible plus the amount                           buildings or establishes zoning or land
          that we pay for loss by a Covered                               use requirements at the described
          Cause Of Loss to the Covered Proper-                            premises, and is in force at:
          ty that has sustained loss.                                     (1) The described premises; or
          However, the most that we will pay for
          the total of the loss by a Covered                              (2) Another premises, if such ordi-
          Cause Of Loss plus debris removal                                    nance or law requires relocation.
          expense is the Limit Of Insurance ap-                        d. Under this Extension Of Coverage, we
          plicable to the Covered Property that                           will not pay any costs due to an ordi-
          has sustained loss.                                             nance or law that:
                          ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                                                     CONTINUED


                                                                                          ROYAL PALM 000040
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 41 of 107


                                                                                                            CMP-4874
                                                                                                           Page 4 of 6

     (1) You were required to comply with                                  covered under a blanket Limit Of
          before the loss, even when the                                   Insurance which applies to more
          building was undamaged; and                                      than one building, then the most
     (2) You failed to comply with.                                        we will pay under this Extension Of
                                                                           Coverage is the amount determined
  e. Under this Extension Of Coverage, we                                  by applying the percentage as
     will not pay for:                                                     shown in the Declarations to the
     (1) The enforcement of any ordinance                                  risk amount shown in our records
          or law which requires demolition,                                as of the most recent Declarations
          repair, rebuilding, replacement,                                 applicable to that damaged build-
          remodeling or remediation of prop-                               ing.
          erty due to contamination by “pol-                           The amount we pay under this Exten-
          lutants“ or due to the presence,                             sion Of Coverage will not increase the
          growth, proliferation, spread or any                         applicable Limit Of Insurance.
          activity of “fungi“, wet or dry rot, vi-
          rus, bacteria or other microorgan-                        g. With respect to this Extension Of Cov-
          isms; or                                                     erage:
     (2) Any costs associated with the en-                             (1) We will not pay for the:
          forcement of any ordinance or law                                (a) Increased Cost Of Construc-
          which requires any insured or oth-                                    tion:
          ers to test for, monitor, clean up,                                     i.   Until the property is actually
          remove, contain, treat, detoxify or
          neutralize, or in any way respond                                            repaired, rebuilt or re-
          to or assess the effects of “pollu-                                          placed, at the described or
          tants“, “fungi“, wet or dry rot, virus,                                      another premises; and
          bacteria or other microorganisms.                                       ii. Unless the repairs, rebuild-
  f.   The most we will pay under this Ex-                                            ing or replacement are
       tension Of Coverage, for each de-                                              made as soon as reasona-
       scribed premises insured under                                                 bly possible after the loss,
                                                                                      not to exceed two years.
       SECTION I — PROPERTY, is the                                                   We may extend this period
       lesser of:                                                                     in writing during the two
       (1) The amount you actually spend:                                             years.
           (a) For the increased cost to re-                               (b) Loss of value for the undam-
               pair, rebuild or replace the                                     aged portion of the building
               building at the described or an-                                 caused by enforcement of any
               other premises in the same                                       ordinance or law.
               general vicinity if relocation is
               required by ordinance or law,                           (2) If the building is repaired, rebuilt or
               but not more than a building of                             replaced at the described premises,
               the same height, floor area,                                or if you elect to rebuild at another
               and style on the same or simi-                              premises, the most we will pay for
               lar premises as the damaged                                 the Increased Cost Of Construc-
               building; and                                               tion is the increased cost of con-
                                                                           struction     at     the    described
           (b) To demolish and clear the site                              premises.
               of the undamaged parts of the
               building at the described prem-                         (3) If the ordinance or law requires re-
               ises caused by enforcement of                               location to another premises, the
               any ordinance or law; or                                    most we will pay for the Increased
                                                                           Cost Of Construction is the in-
       (2) The percentage for Increased Cost                               creased cost of construction at the
           of Construction and Demolition                                  new premises.
           Cost applied to the Limit Of Insur-
           ance applicable to that damaged                          h. This Extension Of Coverage is not
           building as shown in the Declara-                           subject to the terms of the Ordinance
           tions. If a damaged building is                             Or Law Exclusion, to the extent that
                       ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                                                  CONTINUED


                                                                                            ROYAL PALM 000041
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 42 of 107


                                                                                                             CMP-4874
                                                                                                            Page 5 of 6

            such Exclusion would conflict with the                 e. “Structural damage” means a “principal
            provisions of this Extension Of Cover-                    commercial building”, regardless of the
            age.                                                      date of its construction, has experienced
       i.   The amount payable under this Ex-                         the following:
            tension Of Coverage, as stated in                           (1) Interior floor displacement or deflection
            Paragraph f. of this Extension Of Cov-                          in excess of acceptable variances as
            erage, is not subject to Paragraph                              defined in ACI 117-90 or the Florida
            e.(4)(a)iv. under Loss Payment of                               Building Code, which results in settle-
            SECTION I — CONDITIONS.                                         ment related damage to the interior
5. With respect to “catastrophic ground cover                               such that the interior building structure
   collapse”, Paragraph 1.b. Appraisal under                                or members become unfit for service
   SECTION I — CONDITIONS does not apply.                                   or represents a safety hazard as de-
                                                                            fined within the Florida Building Code;
6. The following definitions apply when used with
   this Florida Catastrophic Ground Cover Col-                          (2) Foundation displacement or deflection
   lapse Coverage endorsement:                                              in excess of acceptable variances as
                                                                            defined in ACI 318-95 or the Florida
   a. “Catastrophic ground cover collapse”                                  Building Code, which results in settle-
      means geological activity that results in all                         ment related damage to the “primary
      the following:                                                        structural members” or “primary struc-
       (1) The abrupt collapse of the ground                                tural systems” that prevents those
           cover;                                                           members or systems from supporting
       (2) A depression in the ground cover                                 the loads and forces they were de-
           clearly visible to the naked eye;                                signed to support to the extent that
                                                                            stresses in those “primary structural
       (3) “Structural damage” to the “principal                            members” or “primary structural sys-
           commercial building”, including the                              tems” exceeds one and one-third the
           foundation; and                                                  nominal strength allowed under the
       (4) The “principal commercial building” be-                          Florida Building Code for new build-
           ing condemned and ordered to be va-                              ings of similar structure, purpose or lo-
           cated by the governmental agency                                 cation;
           authorized by law to issue such an or-                       (3) Damage that results in listing, leaning,
           der for that structure.                                          or buckling of the exterior load bearing
       “Catastrophic ground cover collapse” does                            walls or other vertical “primary struc-
       not include damage consisting merely of                              tural members” to such an extent that
       the settling or cracking of a foundation,                            a plumb line passing through the cen-
       structure or building.                                               ter of gravity does not fall inside the
                                                                            middle one-third of the base as de-
   b. “Primary structural member” means a                                   fined within the Florida Building Code;
      structural element designed to provide
      support and stability for the vertical or lat-                    (4) Damage that results in the “principal
      eral loads of the overall structure.                                  commercial building”, or any portion of
                                                                            the “principal commercial building”
   c. “Primary structural system” means an as-                              containing “primary structural mem-
      semblage of “primary structural members”.                             bers” or “primary structural systems”,
   d. “Principal commercial building” means the                             being significantly likely to imminently
      building permanently affixed to the realty                            collapse because of the movement or
      from which you conduct your primary op-                               instability of the ground within the in-
      eration or business, including its founda-                            fluence zone of the supporting ground
      tion, floor slab and footings supporting the                          within the sheer plane necessary for
      building, and garages or other structures                             the purpose of supporting such “prin-
      sharing the same foundation, floor slab or                            cipal commercial building” as defined
      footings.                                                             within the Florida Building Code; or
                           ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                                                      CONTINUED


                                                                                           ROYAL PALM 000042
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 43 of 107


                                                                                                            CMP-4874
                                                                                                           Page 6 of 6

      (5) Damage occurring on or after October                              than 30 percent of the total area of the
          15, 2005, that qualifies as “substantial                          structure’s floor(s) and roof(s) has
          structural damage” as defined in the                              been reduced more than 20 percent
          Florida Building Code.                                            from its pre-damaged condition and
   h. “Substantial structural damage” means a                               the remaining capacity of such affected
      condition where:                                                      elements, with respect to all dead and
                                                                            live loads, is less than 75 percent of
      (1) In any story, the elements of the lat-                            that required by the Florida Building
          eral-force-resisting system have suf-                             Code, Building for new buildings of
          fered damage such that the lateral                                similar structure, purpose and location.
          load-carrying capacity of the structure
          in any horizontal direction has been                7. With respect to “catastrophic ground cover
          reduced by more than 20 percent from                   collapse”, the Ordinance Or Law endorse-
          its pre-damaged condition; or                          ment, when shown on the Declarations, ap-
                                                                 plies but only with regard to the “principal
      (2) The capacity of any vertical load-
          carrying component, or any group of                    commercial building”.
          such components, that supports more                 All other policy provisions apply.
CMP-4874
                          ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014




                                                                                           ROYAL PALM 000043
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 44 of 107




                                                                                                                CMP-4825
                                                                                                                Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4825 BRANDS AND LABELS
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The following is added under SECTION I —                       You must relabel the merchandise or its
EXTENSIONS OF COVERAGE:                                        containers to comply with the law.
Brands And Labels                                     b. We will pay reasonable costs you incur to
a. If branded or labeled merchandise that is              perform the activity described in a.(1) or
   Covered Property is damaged by a Covered               a.(2)  above. But the most we will pay for
   Cause Of Loss, we may take all or any part of          these   costs in any one occurrence under
   the property at an agreed or appraised value.          this  Extension   Of Coverage is the Limit Of
   If so, you may:                                        Insurance    for Brands  And Labels shown in
                                                          the Declarations.
   (1) Stamp the word salvage on the merchan-
        dise or its containers, if the stamp will not     The amount we pay under this Extension Of
        physically damage the merchandise; or             Coverage is an additional amount of insur-
                                                          ance.
   (2) Remove the brands or labels, if doing so will
        not physically damage the merchandise.        All other policy provisions apply.
CMP-4825
                         ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                   ROYAL PALM 000044
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 45 of 107


                                                                                                               CMP-4561.1
                                                                                                                Page 1 of 5

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4561.1 POLICY ENDORSEMENT
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. BUSINESSOWNERS COVERAGE FORM                           5. Water Damage, Other Liquids, Pow-
   TABLE OF CONTENTS is amended as fol-                       der Or Molten Material Damage
   lows:                                                      If loss caused by covered water or
   a. The title Electronic Data is changed to Ac-             other liquid, powder, or molten material
       cess Or Disclosure Of Confidential Or                  occurs, we will also pay the cost to
       Personal Information And Data-related Li-              tear out and replace only that particu-
       ability.                                               lar part of the covered building or
   b. The title Recording And Distribution Of                 structure necessary to gain access to
       Material or Information In Violation Of Law            the specific point of that system or ap-
       is changed to Recording And Distribution               pliance from which the water or other
       Of Material.                                           substance escaped.
2. Paragraph 2.f. Dishonesty under SECTION I –                We will not pay the cost to repair any
   EXCLUSIONS is replaced by the following:                   defect that caused the loss; but we will
                                                              pay the cost to repair or replace dam-
   f. Dishonesty                                              aged parts of fire extinguishing equip-
       (1) Dishonest or criminal acts by you, an-             ment if the damage:
           yone else with an interest in the prop-            a. Results in discharge of any sub-
           erty, or any of your or their partners,                 stance from an automatic fire pro-
           “members”, officers, “managers“, em-                    tection system; or
           ployees, directors, trustees, or author-
           ized representatives, whether acting               b. Is directly caused by freezing.
           alone or in collusion with each other or           The amount we pay under this Ex-
           with any other party; or                           tension of Coverage will not increase
       (2) Theft by any person to whom you en-                the applicable Limit of Insurance.
           trust the property for any purpose,        c. Paragraph 13. is replaced by the following:
           whether acting alone or in collusion
           with any other party.                          13. Personal Property Off Premises
   This exclusion applies whether or not an act               You may extend the insurance provided
   occurs during your normal hours of operation.              by this coverage form to apply to Covered
                                                              Property, other than “money” and “se-
   This exclusion does not apply to acts of de-               curities”, “valuable papers and rec-
   struction by your employees; but theft by your             ords”, or accounts receivable, while it
   employees is not covered.                                  is in the course of transit or at another
   With respect to accounts receivable and “val-              premises. The most we will pay for
   uable papers and records”, this exclusion                  loss in any one occurrence under this
   does not apply to carriers for hire.                       Extension Of Coverage is the Limit Of
3. SECTION I — EXTENSIONS OF COVER-                           Insurance for Personal Property Off
   AGE is amended as follows:                                 Premises shown in the Declarations.
   a. Paragraph 4.a.(1) under Collapse is re-                 The amount we pay under this Exten-
       placed by the following:                               sion Of Coverage is an additional
                                                              amount of insurance.
       (1) Collapse means an abrupt falling down
           or caving in of a building or any part of          If the Covered Property is located at
           a building;                                        another premises you own, lease, op-
                                                              erate, or regularly use, the insurance
   b. Paragraph 5. is replaced by the following:              provided under this extension applies

                           ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                         CONTINUED


                                                                                                   ROYAL PALM 000045
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 46 of 107


                                                                                                                     CMP-4561.1
                                                                                                                      Page 2 of 5

            only if the loss occurs within 90 days                                employment, training, or monitoring of
            after the property is first moved.                                    others by an insured, or providing or
            The Other Insurance Condition con-                                    failing to provide transportation with
            tained in SECTION I AND SECTION II                                    respect to any person that may be under
            — COMMON POLICY CONDITIONS                                            the influence of alcohol if the “occur-
            does not apply to this Extension Of                                   rence” which caused the “bodily injury”
            Coverage. The insurance provided                                      or “property damage” involved that
            under this Extension Of Coverage is                                   which is described in Paragraph 3.a.
            primary and does not contribute with                              (2) Paragraph 8.f. under Aircraft, Auto
            any other insurance.                                                  Or Watercraft is replaced by the follow-
   d. The following is added to Paragraph 22.e.                                   ing:
       under Equipment Breakdown:                                                 f. “Bodily injury” or “property dam-
       Paragraph 5.b. under Coverage B –                                               age” arising out of:
       Business Personal Property is replaced                                          (1) The operation of machinery or
       by:                                                                                 equipment that is attached to,
       b. Be your responsibility to maintain or                                            or part of, a land vehicle that
            insure according to the terms of your                                          would qualify under the defini-
            lease or rental agreement.                                                     tion of “mobile equipment” if it
                                                                                           were not subject to a compul-
   e. The following is added:                                                              sory or financial responsibility
       Business Personal Property In Portable                                              law or other motor vehicle in-
       Storage Units                                                                       surance or motor vehicle regis-
                                                                                           tration law where it is licensed
       You may extend the insurance provided by                                            or principally garaged;
       this coverage form to apply to Business
       Personal Property, other than “money” and                                       (2) The operation of any of the fol-
       “securities”, “valuable papers and rec-                                             lowing machinery or equip-
       ords”, or accounts receivable, while tem-                                           ment:
       porarily stored in a portable storage unit                                             (a) Cherry pickers and similar
       (including a detached trailer) located with-                                               devices mounted on auto-
       in 100 feet of the described premises.                                                     mobile or truck chassis and
       The most we will pay for loss under this                                                   used to raise or lower
       Extension Of Coverage is $10,000.
                                                                                                  workers; and
       The amount we pay under this Extension
       Of Coverage will not increase the applica-                                             (b) Air compressors, pumps,
       ble Limit Of Insurance.                                                                    and generators, including
                                                                                                  spraying, welding, building
       Coverage will end 90 days after Business                                                   cleaning, geophysical ex-
       Personal Property has been placed in the                                                   ploration, lighting, and well
       storage unit. Coverage does not apply if                                                   servicing equipment; or
       the storage unit itself has been in use at
       the described premises for more than 90                                           (3) The operation of your business
       consecutive days, even if the Business                                                from a land vehicle:
       Personal Property has been stored there                                               (a) While it is parked and func-
       for 90 or fewer days at the time of loss.                                                 tioning, other than “loading
4. SECTION II — LIABILITY is amended as                                                          and unloading”, as a prem-
   follows:                                                                                      ises for your business op-
                                                                                                 erations; and
   a. Section II – Exclusions is amended as
       follows:                                                                              (b) That would qualify under the
                                                                                                 definition of “mobile equip-
       (1) The following is added to Paragraph 3.                                                ment” if it were not subject
            Liquor Liability:                                                                    to a compulsory or financial
            This exclusion applies even if the                                                   responsibility law or other
            claims allege negligence or other                                                    motor vehicle insurance or
            wrongdoing in the supervision, hiring,                                               motor vehicle registration
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          CONTINUED


                                                                                                    ROYAL PALM 000046
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 47 of 107


                                                                                                                CMP-4561.1
                                                                                                                 Page 3 of 5

                  law where it is licensed or                                      expense incurred by you or others
                  principally garaged.                                             arising out of that which is described
  (3) Paragraphs 17.b. and 17.c. under                                             in Paragraph a. or b. above.
      Personal And Advertising Injury are                                          As used in this exclusion, electronic
      replaced by the following:                                                   data means information, facts, or
      b. Arising out of oral or written publi-                                     computer programs stored as or on,
          cation of material, in any manner, if                                    created or used on, or transmitted
          done by or at the direction of the                                       to or from computer software (in-
          insured with knowledge of its falsity;                                   cluding systems and applications
                                                                                   software), on hard or floppy disks,
      c. Arising out of oral or written publi-                                     CD-ROMs, tapes, drives, cells, data
          cation of material, in any manner,                                       processing devices, or any other
          whose first publication took place                                       repositories of computer software
          before the beginning of the policy                                       which are used with electronically
          period;                                                                  controlled equipment. The term
  (4) The last paragraph of 17.h. under                                            computer programs, referred to in
      Personal And Advertising Injury is                                           the foregoing description of elec-
      replaced by the following:                                                   tronic data, means a set of related
                                                                                   electronic instructions which direct
      For the purposes of this exclusion, the                                      the operations and functions of a
      placing of frames, borders or links, or                                      computer or device connected to it,
      advertising, for you or others any-                                          which enable the computer or de-
      where on the Internet, is not by itself,                                     vice to receive, process, store, re-
      considered the business of advertis-                                         trieve, or send data.
      ing, broadcasting, publishing or tele-
      casting;                                                                 19. Recording and Distribution of
                                                                                   Material
  (5) Paragraphs 18. Electronic Data and
      19. Recording And Distribution Of                                            Damages arising directly or indi-
      Material In Violation Of Law are re-                                         rectly out of any communication,
      placed by the following:                                                     by or on behalf of any insured, that
                                                                                   violates or is alleged to violate:
     18. Access Or Disclosure Of Confi-
                                                                                   a. The Telephone Consumer Pro-
         dential Or Personal Information                                                tection Act (TCPA), CAN-SPAM
         And Data-related Liability                                                     Act of 2003, Fair Credit Report-
         a. Damages arising out of any                                                  ing Act (FCRA), or Fair and Ac-
             access to or disclosure of any                                             curate Credit Transaction Act
             person’s or organization’s con-                                            (FACTA); including any regula-
             fidential or personal infor-                                               tions and any amendment of or
             mation, including patents, trade                                           addition to such statutes;
             secrets, processing methods,                                          b. Any federal, state or local law,
             customer lists, financial infor-                                           statute, ordinance, or regula-
             mation, credit card information,                                           tion, in addition to Paragraph a.
             health information, or any other                                           above, that addresses, prohibits
             type of nonpublic information;                                             or limits the printing, dissemina-
             or                                                                         tion, disposal, collecting, record-
         b. Damages arising out of the                                                  ing,     sending,     transmitting,
             loss of, loss of use of, damage                                            communicating, or distribution
             to, corruption of, inability to ac-                                        of material or information; or
             cess, or inability to manipulate                                      c. Any other federal, state or local
             electronic data.                                                           law, statute, ordinance, or
         This exclusion applies even if dam-                                            regulation that may provide a
         ages are claimed for notification                                              basis for a separate claim or
         costs, credit monitoring expenses,                                             cause of action arising out of
         forensic expenses, public relations                                            any communication referenced
         expenses, or any other loss, cost or                                           in Paragraphs a. or b. above.
                       ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015
                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                     CONTINUED


                                                                                                    ROYAL PALM 000047
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 48 of 107


                                                                                                                CMP-4561.1
                                                                                                                 Page 4 of 5

b. Paragraph 1.d.(2) under Coverage M –                                              while performing duties related
   Medical Expenses is replaced by the fol-                                          to the conduct of your busi-
   lowing:                                                                           ness; or
   (2) Executes authorization to allow us to                                     (b) The spouse, child, parent,
       obtain copies of medical bills, medical                                       brother, or sister of that co-
       records, and any other information we                                         “employee” as a consequence
       deem necessary to substantiate the                                            of Paragraph (a) above;
       claim.                                                                (4) The owner of a “non-owned auto”
       Such authorizations must not:                                             or any agent of or any person or
       (a) Restrict us from performing our                                       entity employed by such owner.
           business functions in:                                     d. Paragraph 2.b. under Financial Respon-
           i. Obtaining records, bills, infor-                           sibility Laws of SECTION II — GEN-
                mation, and data; or                                     ERAL CONDITIONS does not apply.
           ii. Using or retaining records,                            e. SECTION II — DEFINITIONS is amended
                bills, information, and data col-                        as follows:
                lected or received by us;                                (1) Paragraph 2. is replaced by the following:
       (b) Require us to violate federal or                                  2. “Auto” means:
           state laws or regulations;                                            a. A land motor vehicle, trailer, or
       (c) Prevent us from fulfilling our data                                       semitrailer designed for travel
           reporting and data retention obliga-                                      on public roads, including any
           tions to insurance regulators; or                                         attached machinery or equip-
       (d) Prevent us from disclosing claim                                          ment; or
           information and data:                                                      b. Any other land vehicle that is
           i. To enable performance of our                                               subject to a compulsory or fi-
                business functions;                                                      nancial responsibility law or
                                                                                         other motor vehicle insurance
           ii. To meet our reporting obliga-
                tions to insurance regulators;                                           or motor vehicle registration
                                                                                         law where it is licensed or prin-
           iii. To meet our reporting obliga-                                            cipally garaged.
                tions to insurance data consol-
                idators; and                                                          However, “auto” does not include
                                                                                      “mobile equipment”.
           iv. As otherwise permitted by law.
           If the holder of the information re-                            (2) The following is added to Paragraph
           fuses to provide it to us despite                                   15. “mobile equipment”:
           the authorization, then at our re-                                  However, “mobile equipment” does not
           quest the person making claim or                                    include land vehicles that are subject
           his or her legal representative must                                to a compulsory or financial responsi-
           obtain the information and promptly                                 bility law or other motor vehicle insur-
           provide it to us; and                                               ance or motor vehicle registration
c. SECTION II — WHO IS AN INSURED is                                           where they are licensed or principally
   amended as follows:                                                         garaged. Land vehicles subject to a
                                                                               compulsory or financial responsibility
   (1) Paragraph 1.c. does not apply.                                          law or other motor vehicle insurance
   (2) Paragraphs 2.b.(1) and (4) are re-                                      law or motor vehicle registration law
       placed by the following:                                                are considered “autos”.
       (1) “Employees” with respect to “bodily                             (3) Paragraphs 18.f. and g. of “personal
           injury” to:                                                         and advertising injury” are replaced by
           (a) Any co-“employee” arising out                                   the following:
                of and in the course of the co-                                f. The use of another’s advertising
                “employee’s” employment or                                         idea in your “advertisement”;

                         ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                       CONTINUED


                                                                                                   ROYAL PALM 000048
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 49 of 107


                                                                                                                  CMP-4561.1
                                                                                                                   Page 5 of 5

            g. Infringing upon another’s trade                                              our processing, handling, or
                dress or slogan in your “adver-                                             otherwise resolving claims
                tisement”, or                                                               submitted under this policy.
            h. Infringement of another’s copy-                                  c. We may disclose any of the items in
                right, patent, trademark, or trade                                 Paragraph b.(1) above and any of the
                secret.                                                            information described in Paragraph
    f.   The following are added to SECTION I                                      b.(3)(b) above:
         AND SECTION II – COMMON POLICY                                            (1) To enable performance of our
         CONDITIONS:                                                                   business functions;
         Our Rights Regarding Claim Infor-                                         (2) To meet our reporting obligations
         mation                                                                        to insurance regulators;
         a. We will collect, receive, obtain, use,                                 (3) To meet our reporting obligations
            and retain all the items described in                                      to insurance data consolidators;
            Paragraph b.(1) below and use and re-                                  (4) To meet other obligations required
            tain the information described in Para-                                    by law; and
            graph b.(3)(b) below, in accordance
            with applicable federal and state laws                                 (5) As otherwise permitted by law.
            and regulations and consistent with the                             d. Our rights under Paragraphs a., b.,
            performance of our business functions.
                                                                                   and c. above shall not be impaired by
         b. Subject to Paragraph a. above, we will                                 any:
            not be restricted in or prohibited from:
                                                                                   (1) Authorization related to any claim
            (1) Collecting, receiving, or obtaining                                    submitted under this policy; or
                records, receipts, invoices, medical
                bills, medical records, wage infor-                                (2) Act or omission of an insured or a
                mation, salary information, employ-                                    legal representative acting on an
                ment information, data, and any                                        insured’s behalf.
                other information;                                              Electronic Delivery
            (2) Using any of the items described in                           With your consent, we may electronically
                Paragraph b.(1) above; or
                                                                              deliver any document or notice, including
            (3) Retaining:                                                    a notice to renew, nonrenew, or cancel,
                (a) Any of the items in Paragraph                             instead of mailing it or delivering it by other
                     b.(1) above; or                                          means. Proof of transmission will be suffi-
                (b) Any other information we have                             cient proof of notice.
                     in our possession as a result of                 All other policy provisions apply.
CMP-4561.1
                              ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                      ROYAL PALM 000049
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 50 of 107


                                                                                                                  CMP-4706
                                                                                                                 Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4706 BACK-UP OF SEWER OR DRAIN
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
1. We will pay for accidental direct physical loss to         (2) Mudslide or mudflow;
   Covered Property described under Coverage B                (3) Water or sewage that backs up or
   – Business Personal Property directly and                      overflows from a sewer, drain or sump,
   immediately caused solely by water or sewage:                  except as specifically provided in the
   a. That enters through a sewer or drain lo-                    BACK-UP OF SEWER OR DRAIN en-
       cated inside the interior of the structure; or             dorsement;
   b. Which enters into and overflows from with-              (4) Water or sewage under the ground
       in a sump pump, sump pump well, or any                     surface pressing on, or flowing or
       other system located inside the interior of                seeping through:
       the structure, designed to remove subsur-
       face water drained from the foundation                     (a) Foundations, walls, floors or paved
       area.                                                           surfaces;
2. Coverage provided by this endorsement does                     (b) Basements, whether paved or not;
   not apply if:                                                       or
   a. You fail to keep a sump pump or its related                 (c) Doors, windows or other openings;
       equipment in proper working condition;                          or
   b. You fail to perform the routine mainte-                 (5) Material carried or otherwise moved by
       nance or repair necessary to keep a sew-                   any of the Water, as described in Par-
       er or drain free from obstructions; or                     agraphs (1) through (4) above.
   c. The loss occurs, or is in progress within               But if Water, as described in Paragraphs
       the first 5 days of the inception of this en-          (1) through (5), results in accidental direct
       dorsement. However, this provision does                physical loss by fire, explosion or sprinkler
       not apply when the coverage is continued               leakage, we will pay for the loss caused by
       as part of your policy renewal.                        that fire, explosion or sprinkler leakage.
3. The most we will pay for loss in any one oc-       5. The following provisions, if part of your policy,
   currence, at the described premises, under             do not apply to loss covered under this en-
   this endorsement is the Limit Of Insurance for         dorsement:
   Back-up Of Sewer Or Drain shown in the Dec-
   larations.                                             a. Inflation Coverage and Business Personal
                                                              Property Limit Seasonal Increase under
   The amount that we pay under this endorse-                 SECTION I — LIMITS OF INSURANCE;
   ment is an additional amount of insurance.
4. With respect to the coverage provided under            b. SECTION I — EXTENSIONS OF COV-
   this endorsement, Paragraph 1.h. Water of                  ERAGE other than:
   SECTION I — EXCLUSIONS is replaced by                      (1) Debris Removal;
   the following:
                                                              (2) Preservation Of Property; and
   h. Water
                                                              (3) Pollution Clean Up And Removal;
       (1) Flood, surface water, waves (including
            tidal wave, tsunami, and seiche), tides,      c. LOSS OF INCOME AND EXTRA EX-
            tidal water, overflow of any body of              PENSE; and
            water, or spray or surge from any of          d. Any endorsement provisions that add cov-
            these, all whether driven by wind or
            not, except as specifically provided in           erage for any type of direct, indirect or
            the BACK-UP OF SEWER OR DRAIN                     consequential losses.
            endorsement;                              All other policy provisions apply.
CMP-4706
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.


                                                                                                    ROYAL PALM 000050
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 51 of 107




                                                                                                                 CMP-4704.1
                                                                                                                  Page 1 of 1

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4704.1 DEPENDENT PROPERTY — LOSS OF INCOME
This endorsement modifies insurance provided under the following:
LOSS OF INCOME AND EXTRA EXPENSE
The following coverage is added to the EXTEN-                                      communication services, including
SIONS OF COVERAGE:                                                                 services relating to internet access or
Dependent Properties                                                               access to any electronic network;
a. We will pay for the “Loss Of Income” and any                               (b) Accept your products or services;
   necessary “Extra Expense” you sustain due to                               (c) Manufacture your products for delivery
   the necessary “suspension” of your “opera-                                      to your customers under contract for
   tions” during the “period of restoration”. The                                  sale; or
   “suspension” must be caused by an acci-                                    (d) Attract customers to your business.
   dental direct physical loss to “dependent
   property” caused by a Covered Cause Of                                     The “dependent property” must be located
   Loss.                                                                      in the coverage territory of this policy.
   However, coverage under this endorsement                               (2) “Period of restoration”, with respect to de-
   does not apply when the only loss to “depend-                              pendent property, means the period of
   ent property” is loss to “electronic data”, includ-                        time that:
   ing destruction or corruption of “electronic data”.                        (a) Begins immediately after the time of ac-
   If the “dependent property” sustains loss to                                    cidental direct physical loss caused by
   “electronic data” and other property, coverage                                  any Covered Cause Of Loss at the prem-
   will not continue once the other property is re-                                ises of the dependent property; and
   paired, rebuilt or replaced.
                                                                              (b) Ends on the date when the property at
   The most we will pay in any one occurrence                                      the premises of the dependent proper-
   under this endorsement, regardless of the                                       ty should be repaired, rebuilt or re-
   number of described premises, is the Limit Of                                   placed with reasonable speed and
   Insurance for Dependent Property – Loss Of                                      similar quality.
   Income shown in the Declarations.
                                                                              The “period of restoration” does not in-
b. We will reduce the amount payable under this                               clude any increased period required due
   endorsement to the extent you can resume                                   to the enforcement of any ordinance or
   “operations”, in whole or in part, by using any                            law that:
   other available:
                                                                              (a) Regulates the construction, use or re-
   (1) Source of materials; or                                                     pair, or requires the tearing down of
   (2) Outlet for your products.                                                   any property; or
c. With respect to this endorsement the following                             (b) Requires any insured or others to test
   definitions are added:                                                          for, monitor, clean up, remove, contain,
                                                                                   treat, detoxify or neutralize, or in any
   (1) “Dependent property” means property                                         way respond to, or assess the effects
        owned by others whom you depend on to:                                     of “pollutants”.
        (a) Deliver materials or services to you or
            to others for your account. But ser-                             The expiration date of this policy will not
            vices does not mean water supply ser-                            reduce the “period of restoration”.
            vices, power supply services, or                         All other policy provisions apply.
CMP-4704.1
                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2012
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                     ROYAL PALM 000051
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 52 of 107


                                                                                                                 CMP-4710
                                                                                                                 Page 1 of 2

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4710 EMPLOYEE DISHONESTY
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The following is added as an Extension of Cover-                        b. Involving a single act or series of acts;
age under SECTION I — EXTENSIONS OF                                     is considered one occurrence.
COVERAGE.
                                                                     5. With respect to coverage provided by this en-
Employee Dishonesty                                                     dorsement:
1. We will pay for direct physical loss to Busi-                        a. Paragraph 2. of Property Not Covered
   ness Personal Property and “money” and “se-                              does not apply.
   curities” resulting from dishonest acts
   committed by any of your “employees” acting                          b. Paragraph 1.d. of Property Subject To
   alone or in collusion with other persons (ex-                            Limitations does not apply.
   cept you or your partner) with the manifest in-                      c. Paragraph 2.f. of SECTION I — EXCLU-
   tent to:                                                                 SIONS does not apply.
   a. Cause you to sustain loss; and                                    d. The first paragraph under SECTION I —
   b. Obtain financial benefit (other than sala-                            EXTENSIONS OF COVERAGE does not
        ries, commissions, fees, bonuses, promo-                            apply.
        tions, awards, profit sharing, pensions or
        other “employee” benefits earned in the                      6. We will not pay for loss:
        normal course of employment) for:                               a. Resulting from any dishonest or criminal
        (1) Any “employee”; or                                             act that you or any of your partners com-
                                                                           mit whether acting alone or in collusion
        (2) Any other person or organization in-                           with other persons.
            tended by that “employee” to receive
            that benefit.                                               b. When the only proof of its existence or
                                                                           amount is:
2. The most we will pay for loss under this Cov-
   erage in any one occurrence, regardless of                              (1) An inventory computation; or
   the number of described premises, is the Limit                          (2) A profit and loss computation.
   Of Insurance for Employee Dishonesty shown
   in the Declarations, even if the occurrence in-                   7. This Coverage does not apply to any “em-
   cludes more than one policy period.                                  ployee” immediately upon discovery by:
   The amount we pay under this Extension of                            a. You; or
   Coverage is an additional amount of insurance.                       b. Any of your partners, “members”, “man-
   Regardless of the amount of the Basic De-                                agers”, officers, directors, or trustees not
   ductible, the most we will deduct from any                               in collusion with the “employee”;
   loss under this Extension of Coverage in any                         of any dishonest act committed by that “em-
   one occurrence is the applicable deductible                          ployee” before or after being hired by you.
   listed for Employee Dishonesty under Special
   Deductibles shown in the Declarations.                            8. We will pay only for loss you sustain through
                                                                        acts committed or events occurring during the
3. We will determine the value of:
                                                                        policy period.
   a. “Money” at its face value; and
                                                                        These acts must be discovered no later than
   b. “Securities” at their value at the close of                       one year from the end of the policy period.
        business on the day the loss is discov-
        ered.                                                        9. Regardless of the number of years this policy
                                                                        remains in force or the number of premiums
4. All loss:                                                            paid, no Limit Of Insurance cumulates from
   a. Caused by one or more persons; or                                 year to year or period to period.
                          ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                        CONTINUED


                                                                                                    ROYAL PALM 000052
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 53 of 107


                                                                                                                  CMP-4710
                                                                                                                  Page 2 of 2

10. If any loss is covered:                                                   (3) Who you have the right to direct and
    a. Partly by this insurance; and                                              control while performing services for
                                                                                  you;
    b. Partly by any prior cancelled or terminated
        insurance or expired policy period that we                         b. Any “manager”, director, officer or trustee,
        or any affiliate had issued to you or any                             whether compensated or not, except while
        predecessor in interest;                                              performing acts outside the scope of their
                                                                              normal duties;
    the most we will pay is the larger of the
    amount recoverable under this insurance or                             c. Any natural person who is furnished tem-
    the prior insurance.                                                      porarily to you:
11. If you (or any predecessor in interest) sus-                              (1) To substitute for a permanent “em-
    tained loss during the policy period of any pri-                              ployee” as described in Paragraph a.
    or insurance that you could have recovered                                    above, who is on leave; or
    under that insurance except that the time with-                           (2) To meet seasonal or short-term work
    in which to discover loss had expired, we will                                load conditions;
    pay for it under this Coverage, provided:
                                                                           d. Any natural person who is leased to you
    a. This Coverage became effective at the                                  under a written agreement between you
        time of cancellation or termination of the                            and a labor leasing firm, to perform duties
        prior insurance; and                                                  related to the conduct of your business,
    b. The loss would have been covered by this                               but does not mean a temporary “employ-
        Coverage had it been in effect when the                               ee” as described in Paragraph c. above;
        acts or events causing the loss were                               e. Any natural person who is a former “em-
        committed or occurred.                                                ployee”, director, officer, partner, “mem-
12. The insurance under Paragraph 11. above is                                ber”, “manager”, representative or trustee
    part of, not in addition to, the Limit Of Insur-                          retained as a consultant while performing
    ance applying to this Coverage and is limited                             services for you; or
    to the lesser of the amount recoverable under:                         f. Any natural person who is a guest student
    a. This Coverage as of its effective date; or                             or intern pursuing studies or duties, ex-
    b. The prior insurance had it remained in ef-                             cluding, however, any such person while
        fect.                                                                 having care and custody of property out-
                                                                              side any building you occupy in conduct-
13. With respect to this Coverage “employee”                                  ing your business.
    means:
                                                                          But this does not include any agent, broker,
    a. Any natural person:                                                factor, commission merchant, consignee, in-
        (1) While in your service or for 30 days af-                      dependent contractor or representative of the
             ter termination of service;                                  same general character.
        (2) Who you compensate directly by sala-                      All other policy provisions apply.
             ry, wages or commissions; and
CMP-4710
                           ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                     ROYAL PALM 000053
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 54 of 107




                                                                                                                 CMP-4709
                                                                                                                 Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4709 MONEY AND SECURITIES
This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The following is added as an Extension of Cover-                     3. We will determine the value of:
age under SECTION I — EXTENSIONS OF                                     a. “Money” at its face value; and
COVERAGE.
Money And Securities                                                      b. “Securities” at their value at the close of
                                                                             business on the day the loss is discov-
1. We will pay for loss of “money” and “securi-                              ered.
   ties” used in your business while at a bank or
   savings institution, within your living quarters                  4. With respect to coverage provided by this en-
   or the living quarters of your partners or any                       dorsement:
   employee having use and custody of the                                 a. Paragraph 2. of Property Not Covered
   property, at the described premises, or in
   transit between any of these places, resulting                            does not apply.
   directly from:                                                       b. Paragraphs 1.c. and 1.d. of Property
   a. Theft, meaning any act of stealing;                                    Subject To Limitations does not apply.
   b. Disappearance; or                                              5. All loss:
   c. Destruction.                                                      a. Caused by one or more persons; or
2. The most we will pay for loss to “money” and                         b. Involving a single act or series of related
   “securities” in any one occurrence under this                             acts;
   Coverage is:                                                         is considered one occurrence.
   a. The Limit Of Insurance for Money And Se-                       6. We will not pay under this Extension Of Cov-
        curities (On Premises) shown in the Dec-                        erage for loss consisting of one or more of the
        larations while:                                                following:
        (1) In or at the described premises; or                           a. Resulting from accounting or arithmetical
        (2) Within a bank or savings institution;                            errors or omissions;
            and                                                           b. Due to the giving or surrendering of prop-
   b. The Limit Of Insurance for Money And Se-                               erty in any exchange or purchase; or
        curities (Off Premises) shown in the Dec-
        larations while anywhere else.                                   c. Of property contained in any “money”-
                                                                             operated device unless the amount of
   The amount we pay under this Extension of                                 “money” deposited in it is recorded by a
   Coverage is an additional amount of insurance.                            continuous recording instrument in the de-
   Regardless of the amount of the Basic De-                                 vice.
   ductible, the most we will deduct from any
   loss under this Extension of Coverage in any                      7. You must keep records of all “money” and
   one occurrence is the applicable deductible                           “securities” so we can verify the amount of
   listed for Money And Securities under Special                         any loss.
   Deductibles shown in the Declarations.                            All other policy provisions apply.
CMP-4709
                          ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                    ROYAL PALM 000054
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 55 of 107


                                                                                                                   &03
                                                                                                                    3DJHRI

            7+,6(1'256(0(17&+$1*(67+(32/,&<3/($6(5($',7&$5()8//<

&03/2662),1&20($1'(;75$(;3(16(
7KLVHQGRUVHPHQWPRGLILHVLQVXUDQFHSURYLGHGXQGHUWKHIROORZLQJ
%86,1(662:1(56&29(5$*()250
7KH FRYHUDJH SURYLGHG E\ WKLV HQGRUVHPHQW LV                 \RX ZRXOG QRW KDYH LQFXUUHG LI WKHUH KDG
VXEMHFWWRWKHSURYLVLRQVRI6(&7,21,±3523                      EHHQ QR DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR
(57<H[FHSWDVSURYLGHGEHORZ                                    SURSHUW\ DW WKH GHVFULEHG SUHPLVHV 7KH
&29(5$*(6                                                          ORVVPXVWEHFDXVHGE\D&RYHUHG&DXVH
                                                                    2I /RVV :LWK UHVSHFW WR ORVV WR SHUVRQDO
 /RVV2I,QFRPH                                                 SURSHUW\LQWKHRSHQRUSHUVRQDOSURSHUW\LQ
    D :HZLOOSD\IRUWKHDFWXDO³/RVV2I,QFRPH´                D YHKLFOH WKH GHVFULEHG SUHPLVHV LQFOXGH
        \RXVXVWDLQGXHWRWKHQHFHVVDU\³VXVSHQ                   WKHDUHDZLWKLQIHHWRIWKHVLWHDWZKLFK
        VLRQ´RI\RXU³RSHUDWLRQV´GXULQJWKH³SHULRG              WKHGHVFULEHGSUHPLVHVDUHORFDWHG
        RI UHVWRUDWLRQ´ 7KH ³VXVSHQVLRQ´ PXVW EH             :LWKUHVSHFWWRWKHUHTXLUHPHQWVVHWIRUWK
        FDXVHGE\DFFLGHQWDOGLUHFWSK\VLFDOORVVWR               LQWKHSUHFHGLQJSDUDJUDSKLI\RXRFFXS\
        SURSHUW\ DW WKH GHVFULEHG SUHPLVHV 7KH               RQO\SDUWRIWKHVLWHDWZKLFKWKHGHVFULEHG
        ORVVPXVWEHFDXVHGE\D&RYHUHG&DXVH                     SUHPLVHV DUH ORFDWHG WKHQ WKH GHVFULEHG
        2I /RVV :LWK UHVSHFW WR ORVV WR SHUVRQDO           SUHPLVHVPHDQV
        SURSHUW\LQWKHRSHQRUSHUVRQDOSURSHUW\LQ
        D YHKLFOH WKH GHVFULEHG SUHPLVHV LQFOXGH                7KH SRUWLRQ RI WKH EXLOGLQJ ZKLFK \RX
        WKHDUHDZLWKLQIHHWRIWKHVLWHDWZKLFK                   UHQWOHDVHRURFFXS\DQG
        WKHGHVFULEHGSUHPLVHVDUHORFDWHG                           $Q\ DUHD ZLWKLQ WKH EXLOGLQJ RU RQ WKH
        :LWKUHVSHFWWRWKHUHTXLUHPHQWVVHWIRUWK                      VLWH DW ZKLFK WKH GHVFULEHG SUHPLVHV
        LQWKHSUHFHGLQJSDUDJUDSKLI\RXRFFXS\                       DUHORFDWHGLIWKDWDUHDLVWKHRQO\VXFK
        RQO\SDUWRIWKHVLWHDWZKLFKWKHGHVFULEHG                    DUHDWKDW
        SUHPLVHV DUH ORFDWHG WKHQ WKH GHVFULEHG                    D  6HUYLFHVRU
        SUHPLVHVPHDQV                                                  E ,VXVHGWRJDLQDFFHVVWR
           7KH SRUWLRQ RI WKH EXLOGLQJ ZKLFK \RX                WKHGHVFULEHGSUHPLVHV
             UHQWOHDVHRURFFXS\DQG
                                                                E :H ZLOO RQO\ SD\ IRU ³([WUD ([SHQVH´ WKDW
           $Q\ DUHD ZLWKLQ WKH EXLOGLQJ RU RQ WKH         RFFXUV DIWHU WKH GDWH RI DFFLGHQWDO GLUHFW
             VLWH DW ZKLFK WKH GHVFULEHG SUHPLVHV             SK\VLFDOORVVDQGZLWKLQWKHQXPEHURIFRQ
             DUHORFDWHGLIWKDWDUHDLVWKHRQO\VXFK            VHFXWLYH PRQWKV IRU /RVV 2I ,QFRPH$QG
             DUHDWKDW                                            ([WUD([SHQVHVKRZQLQWKH'HFODUDWLRQV
              D  6HUYLFHVRU                              ([WHQGHG/RVV2I,QFRPH
              E ,VXVHGWRJDLQDFFHVVWR                    D ,IWKHQHFHVVDU\³VXVSHQVLRQ´RI\RXU³RS
             WKHGHVFULEHGSUHPLVHV                               HUDWLRQV´SURGXFHVD³/RVV2I,QFRPH´SD\
    E :HZLOORQO\SD\IRU³/RVV2I,QFRPH´WKDW                 DEOH XQGHU WKLV SROLF\ ZH ZLOO SD\ IRU WKH
        \RX VXVWDLQ GXULQJ WKH ³SHULRG RI UHVWRUD            DFWXDO ³/RVV 2I ,QFRPH´ \RX LQFXU GXULQJ
        WLRQ´WKDWRFFXUVDIWHUWKHGDWHRIDFFLGHQWDO             WKHSHULRGWKDW
        GLUHFWSK\VLFDOORVVDQGZLWKLQWKHQXPEHU                    %HJLQVRQWKHGDWHSURSHUW\H[FHSWILQ
        RIFRQVHFXWLYHPRQWKVIRU/RVV2I,QFRPH                        LVKHGVWRFNLVDFWXDOO\UHSDLUHGUHEXLOW
        $QG([WUD([SHQVHVKRZQLQWKH'HFODUD                          RU UHSODFHG DQG ³RSHUDWLRQV´ DUH UH
        WLRQV:HZLOORQO\SD\IRU³RUGLQDU\SD\UROO                   VXPHGDQG
        H[SHQVHV´IRUGD\VIROORZLQJWKHGDWHRI                   (QGVRQWKHHDUOLHURI
        DFFLGHQWDOGLUHFWSK\VLFDOORVV
                                                                          D  7KH GDWH \RX FRXOG UHVWRUH \RXU
 ([WUD([SHQVH                                                            ³RSHUDWLRQV´ ZLWK UHDVRQDEOH
    D :HZLOOSD\QHFHVVDU\³([WUD([SHQVH´\RX                            VSHHG WR WKH OHYHO ZKLFK ZRXOG
        LQFXUGXULQJWKH³SHULRGRIUHVWRUDWLRQ´WKDW                        JHQHUDWH WKH 1HW ,QFRPH DPRXQW

                               &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                         ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                             &217,18('


                                                                                                       ROYAL PALM 000055
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 56 of 107


                                                                                                                         &03
                                                                                                                          3DJHRI

                  WKDWZRXOGKDYHH[LVWHGLIQRDFFL                               :KHQ\RXU&LYLO$XWKRULW\FRYHUDJHIRU
                  GHQWDOGLUHFWSK\VLFDOORVVKDGRF                                ³/RVV2I,QFRPH´HQGV
                  FXUUHGRU                                                    ZKLFKHYHULVODWHU
              E FRQVHFXWLYHGD\VDIWHUWKHGDWH                     (;7(16,2162)&29(5$*(
                  GHWHUPLQHG LQ 3DUDJUDSK D  
                  DERYH                                                 1HZO\$FTXLUHG3URSHUW\
        +RZHYHU([WHQGHG/RVV2I,QFRPHGRHV                               D <RXPD\H[WHQGWKHLQVXUDQFHSURYLGHGE\
        QRWDSSO\WR³/RVV2I,QFRPH´LQFXUUHGDVD                             WKLV HQGRUVHPHQW WR DSSO\ WR QHZO\ DF
        UHVXOW RI XQIDYRUDEOH EXVLQHVV FRQGLWLRQV                           TXLUHG RU FRQVWUXFWHG SURSHUW\ FRYHUHGDV
        FDXVHG E\ WKH LPSDFW RI WKH &RYHUHG                               GHVFULEHGLQ3DUDJUDSKRI6(&7,21,±
        &DXVH 2I /RVV LQ WKH DUHD ZKHUH WKH GH                          (;7(16,216 2) &29(5$*( RI \RXU
        VFULEHGSUHPLVHVDUHORFDWHG                                           SROLF\
    E ³/RVV2I,QFRPH´PXVWEHFDXVHGE\DFFL                             E 7KHPRVWZHZLOOSD\LQDQ\RQHRFFXUUHQFH
        GHQWDOGLUHFWSK\VLFDOORVVDWWKHGHVFULEHG                            XQGHU WKLV FRYHUDJH IRU ³/RVV 2I ,QFRPH´
        SUHPLVHV FDXVHG E\ DQ\ &RYHUHG &DXVH                               DQGQHFHVVDU\³([WUD([SHQVH´LVWKHDF
        2I/RVV                                                                WXDOORVV\RXVXVWDLQ
 &LYLO$XWKRULW\                                                      ,QWHUUXSWLRQ2I:HE6LWH2SHUDWLRQV
    D :KHQ D &RYHUHG &DXVH 2I /RVV FDXVHV                           D <RXPD\H[WHQGWKHLQVXUDQFHSURYLGHGE\
        GDPDJHWRSURSHUW\RWKHUWKDQSURSHUW\DW                               WKLVHQGRUVHPHQWWRDSSO\WRWKHQHFHVVDU\
        WKHGHVFULEHGSUHPLVHVZHZLOOSD\IRUWKH                             LQWHUUXSWLRQRI\RXUEXVLQHVV7KHLQWHUUXS
        DFWXDO ³/RVV 2I ,QFRPH´ \RX VXVWDLQ DQG                           WLRQPXVWEHFDXVHGE\DQDFFLGHQWDOGLUHFW
        QHFHVVDU\³([WUD([SHQVH´FDXVHGE\DF                                  SK\VLFDOORVVWR\RXU:HE6LWH2SHUDWLRQV
        WLRQRIFLYLODXWKRULW\WKDWSURKLELWVDFFHVVWR                        DWWKHSUHPLVHVRIDYHQGRUDFWLQJDV\RXU
        WKHGHVFULEHGSUHPLVHVSURYLGHGWKDWERWK                              VHUYLFHSURYLGHU
        RIWKHIROORZLQJDSSO\                                                 6XFK LQWHUUXSWLRQ PXVW EH FDXVHG E\ D
           $FFHVV WR WKH DUHD LPPHGLDWHO\ VXU                            &RYHUHG&DXVH2I/RVVRWKHUWKDQDORVV
             URXQGLQJWKHGDPDJHGSURSHUW\LVSUR                               FRYHUHGXQGHU(TXLSPHQW%UHDNGRZQ([
             KLELWHG E\ FLYLO DXWKRULW\ DV D UHVXOW RI                   WHQVLRQ 2I &RYHUDJH RI \RXU %XVLQHVV
             WKH GDPDJH DQG WKH GHVFULEHG SUHP                            RZQHUV&RYHUDJH)RUP
             LVHVDUHZLWKLQWKDWDUHDDQG                                        &RYHUDJH7LPH3HULRG
           7KHDFWLRQRIFLYLODXWKRULW\LVWDNHQLQ                               :H ZLOO RQO\ SD\ IRU ORVV \RX VXVWDLQ
             UHVSRQVHWRGDQJHURXVSK\VLFDOFRQGL                                    GXULQJ WKH VHYHQGD\ SHULRG LPPHGL
             WLRQVUHVXOWLQJIURPWKHGDPDJHRUFRQ                                  DWHO\ IROORZLQJ WKH ILUVW  KRXUV DIWHU
             WLQXDWLRQRIWKH&RYHUHG&DXVH2I/RVV                                  WKH&RYHUHG&DXVH2I/RVV
             WKDWFDXVHGWKHGDPDJHRUWKHDFWLRQ
             LVWDNHQWRHQDEOHDFLYLODXWKRULW\WRKDYH                          &RQGLWLRQV
             XQLPSHGHG DFFHVV WR WKH GDPDJHG                                      D  7KLV FRYHUDJH DSSOLHV RQO\ LI \RX
             SURSHUW\                                                                    KDYH D EDFNXS FRS\ RI \RXU :HE
    E &LYLO $XWKRULW\ FRYHUDJH IRU ³/RVV 2I ,Q                                    6LWHVWRUHGDWDORFDWLRQRWKHUWKDQ
        FRPH´ZLOOEHJLQLPPHGLDWHO\DIWHUWKHWLPH                                       WKHVLWHRIWKH:HE6LWHYHQGRUDQG
        RIWKHILUVWDFWLRQRIFLYLODXWKRULW\WKDWSUR                                   WR WKH H[WHQW ³/RVV 2I ,QFRPH´ LV
        KLELWVDFFHVVWRWKHGHVFULEHGSUHPLVHVDQG                                       SHUPDQHQWO\ORVW
        ZLOODSSO\IRUDSHULRGRIXSWRIRXUFRQVHF                                  E 1RWZLWKVWDQGLQJDQ\SURYLVLRQWRWKH
        XWLYH ZHHNV IURP WKH GDWH RQ ZKLFK VXFK                                    FRQWUDU\WKHFRYHUDJHSURYLGHGXQ
        FRYHUDJHEHJDQ                                                                   GHUWKLV,QWHUUXSWLRQ2I:HE6LWH2S
    F &LYLO$XWKRULW\FRYHUDJHIRUQHFHVVDU\³([                                        HUDWLRQV ([WHQVLRQ 2I &RYHUDJH LV
        WUD ([SHQVH´ ZLOO EHJLQ LPPHGLDWHO\ DIWHU                                    SULPDU\ WR DQ\ /266 2) ,1&20(
        WKHWLPHRIWKHILUVWDFWLRQRIFLYLODXWKRULW\                                   $1' (;75$ (;3(16( FRYHUDJH
        WKDW SURKLELWV DFFHVV WR WKH GHVFULEHG                                       SURYLGHGE\WKH,QODQG0DULQH&RP
        SUHPLVHVDQGZLOOHQG                                                            SXWHU3URSHUW\)RUP
           )RXUFRQVHFXWLYHZHHNVDIWHUWKHGDWH                          E 7KHPRVWZHZLOOSD\LQDQ\RQHRFFXUUHQFH
             RIWKDWDFWLRQRU                                                 XQGHUWKLVFRYHUDJHLV

                                 &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                           ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                               &217,18('


                                                                                                         ROYAL PALM 000056
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 57 of 107


                                                                                                                    &03
                                                                                                                     3DJHRI

 2II3UHPLVHV±/RVV2I,QFRPH                                     ³/RVV2I,QFRPH´RWKHUWKDQ³([WUD([SHQVH´
   D <RXPD\H[WHQGWKHLQVXUDQFHSURYLGHGE\                          WR WKH H[WHQW \RX FDQ UHVXPH \RXU ³RSHUD
       WKLVHQGRUVHPHQWWRDSSO\WRWKHQHFHVVDU\                        WLRQV´LQZKROHRULQSDUWE\XVLQJGDPDJHGRU
       ³VXVSHQVLRQ´RI\RXUEXVLQHVV7KH³VXV                          XQGDPDJHG SURSHUW\ LQFOXGLQJ PHUFKDQGLVH
       SHQVLRQ´PXVWEHFDXVHGE\DQDFFLGHQWDO                          RU VWRFN  DW WKH GHVFULEHG SUHPLVHV RU HOVH
       GLUHFW SK\VLFDO ORVV WR &RYHUHG 3URSHUW\                     ZKHUH
       ZKLOHLWLVLQWKHFRXUVHRIWUDQVLWRUDWDQ                  ³([WUD([SHQVH´ORVVWRWKHH[WHQW\RXFDQUH
       RWKHUSUHPLVHV                                                   WXUQ ³RSHUDWLRQV´ WR QRUPDO DQG GLVFRQWLQXH
       ,I WKH &RYHUHG 3URSHUW\ LV ORFDWHG DW DQ                   VXFK³([WUD([SHQVH´
       RWKHUSUHPLVHV\RXRZQOHDVHRSHUDWHRU                    '('8&7,%/(
       UHJXODUO\ XVH WKH LQVXUDQFH SURYLGHG XQ                 1R GHGXFWLEOH DSSOLHV WR WKH FRYHUDJH SURYLVLRQV
       GHU WKLV H[WHQVLRQ DSSOLHV RQO\ LI WKH ORVV            SURYLGHGLQWKLV³/RVV2I,QFRPH´HQGRUVHPHQW
       RFFXUVZLWKLQGD\VDIWHUWKHSURSHUW\LV
       ILUVWPRYHG                                                  +RZHYHU IRU DQ\ ORVV FRYHUHG XQGHU 3DUDJUDSK
                                                                      E   RI WKH (TXLSPHQW %UHDNGRZQ ([WHQVLRQ
       :HZLOORQO\SD\IRUORVV\RXVXVWDLQGXULQJ                  2I&RYHUDJHRI\RXUSROLF\WKH6SHFLDO'HGXFWLEOH
       WKHSHULRGEHJLQQLQJLPPHGLDWHO\DIWHUWKH                    IRU(TXLSPHQW%UHDNGRZQZLOODSSO\WRWKLV³/RVV
       WLPH RI DFFLGHQWDO GLUHFW SK\VLFDO ORVV                  2I,QFRPH´
       FDXVHGE\DQ\&RYHUHG&DXVH2I/RVVDQG                       '(),1,7,216
       HQGLQJ ZKHQ WKH SURSHUW\ VKRXOG EH UH
       SDLUHGUHEXLOWRUUHSODFHGZLWKUHDVRQDEOH                    ³([WUD([SHQVH´PHDQVH[SHQVHLQFXUUHG
       VSHHGDQGVLPLODUTXDOLW\                                         D 7R DYRLG RU PLQLPL]H WKH ³VXVSHQVLRQ´ RI
   E 7KHPRVWZHZLOOSD\LQDQ\RQHRFFXUUHQFH                             EXVLQHVVDQGWRFRQWLQXH³RSHUDWLRQV´
       XQGHUWKLVFRYHUDJHLV                                           $WWKHGHVFULEHGSUHPLVHVRU
(;&/86,216                                                                       $W UHSODFHPHQW SUHPLVHV RU DW WHPSR
                                                                                    UDU\ ORFDWLRQV LQFOXGLQJ UHORFDWLRQ H[
:HZLOOQRWSD\IRU                                                               SHQVHVDQGFRVWVWRHTXLSDQGRSHUDWH
 $Q\³([WUD([SHQVH´RULQFUHDVHRI³/RVV2I                                   WKH UHSODFHPHQW RU WHPSRUDU\ ORFD
    ,QFRPH´FDXVHGE\                                                            WLRQV
   D 'HOD\LQUHEXLOGLQJUHSDLULQJRUUHSODFLQJWKH                    E 7RPLQLPL]HWKH³VXVSHQVLRQ´RIEXVLQHVVLI
       SURSHUW\RUUHVXPLQJ³RSHUDWLRQV´GXHWRLQ                           \RXFDQQRWFRQWLQXH³RSHUDWLRQV´RU
       WHUIHUHQFHDWWKHORFDWLRQRIWKHUHEXLOGLQJUH                   F 7R
       SDLURUUHSODFHPHQWE\VWULNHUVSLFNHWHUVRU
                                                                                  5HSDLURUUHSODFHDQ\SURSHUW\RU
       DQ\RWKHUVFKDUJHGZLWKUHEXLOGLQJUHSDLULQJ
       RUUHSODFLQJSURSHUW\RU                                                 5HVHDUFKUHSODFHRUUHVWRUHWKHORVWLQ
                                                                                    IRUPDWLRQ RQ GDPDJHG ³YDOXDEOH SD
   E 6XVSHQVLRQODSVHRUFDQFHOODWLRQRIDQ\OL                                 SHUVDQGUHFRUGV´
       FHQVHOHDVHRUFRQWUDFW%XWLIWKHVXVSHQ
       VLRQ ODSVH RU FDQFHOODWLRQ LV GLUHFWO\                       WRWKHH[WHQWLWUHGXFHVWKHDPRXQWRIORVVWKDW
       FDXVHGE\WKH³VXVSHQVLRQ´RI\RXU³RSHUD                          RWKHUZLVHZRXOGKDYHEHHQSD\DEOHXQGHUWKLV
       WLRQV´ZHZLOOFRYHUVXFKORVVWKDWDIIHFWV                       FRYHUDJHRU³/RVV2I,QFRPH´FRYHUDJH
       \RXU³/RVV2I,QFRPH´GXULQJWKH³SHULRGRI                    ³/RVV 2I ,QFRPH´ PHDQV WKH VXP RI WKH
       UHVWRUDWLRQ´                                                     DPRXQWVDVGHVFULEHGLQDDQGEEHORZ
 $Q\RWKHUFRQVHTXHQWLDOORVV                                         D 1HW ,QFRPH QHW SURILW RU ORVV EHIRUH LQ
&21',7,21                                                                     FRPHWD[HV WKDWZRXOGKDYHEHHQHDUQHG
                                                                               RULQFXUUHGLIQRDFFLGHQWDOGLUHFWSK\VLFDO
5HVXPSWLRQ2I2SHUDWLRQV                                                      ORVVKDGRFFXUUHGLQFOXGLQJ
:HZLOOUHGXFHWKHDPRXQWRI\RXU                                               ³5HQWDOYDOXH´



                              &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                        ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ
                                                            &217,18('


                                                                                                      ROYAL PALM 000057
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 58 of 107


                                                                                                                         &03
                                                                                                                          3DJHRI

           ³0DLQWHQDQFHIHHV´LI\RXDUHDFRQGR                                %HJLQVLPPHGLDWHO\DIWHUWKHWLPHRIDF
             PLQLXP DVVRFLDWLRQ RU RWKHU VLPLODU                                 FLGHQWDOGLUHFWSK\VLFDOORVVFDXVHGE\
             FRPPXQLW\DVVRFLDWLRQ                                                  DQ\&RYHUHG&DXVH2I/RVVDWWKHGH
           7RWDO UHFHLSWV DQG FRQWULEXWLRQV OHVV                               VFULEHGSUHPLVHVDQG
             RSHUDWLQJH[SHQVHV QRUPDOO\UHFHLYHG                                 (QGVRQWKHHDUOLHURI
             GXULQJWKHSHULRGRIGLVUXSWLRQRIRSHU                                  D  7KHGDWHZKHQWKHSURSHUW\DWWKH
             DWLRQVDQG                                                                  GHVFULEHG SUHPLVHV VKRXOG EH
           7XLWLRQDQGIHHVIURPVWXGHQWVLQFOXG                                       UHSDLUHG UHEXLOW RU UHSODFHG ZLWK
             LQJIHHVIURPURRPERDUGODERUDWRULHV                                      UHDVRQDEOH VSHHG DQG VLPLODU
             DQGRWKHUVLPLODUVRXUFHV                                                   TXDOLW\RU
        1HW ,QFRPH GRHV QRW LQFOXGH DQ\ 1HW ,Q                                 E 7KH GDWH ZKHQ EXVLQHVV LV UH
        FRPH WKDW ZRXOG OLNHO\ KDYH EHHQ HDUQHG                                     VXPHG DW D QHZ SHUPDQHQW ORFD
        DVDUHVXOWRIDQLQFUHDVHLQWKHYROXPHRI                                       WLRQ
        EXVLQHVVGXHWRIDYRUDEOHEXVLQHVVFRQGL                            E 'RHVQRWLQFOXGHDQ\LQFUHDVHGSHULRGUH
        WLRQVFDXVHGE\WKHLPSDFWRIWKH&RYHUHG                               TXLUHGGXHWRWKHHQIRUFHPHQWRIDQ\RUGL
        &DXVH 2I /RVV RQ FXVWRPHUV RU RQ RWKHU                           QDQFHRUODZWKDW
        EXVLQHVVHV
                                                                                    5HJXODWHV WKH FRQVWUXFWLRQ XVH RU UH
    E &RQWLQXLQJ QRUPDO RSHUDWLQJ H[SHQVHV LQ                                  SDLURUUHTXLUHVWKHWHDULQJGRZQRIDQ\
        FXUUHGLQFOXGLQJ³RUGLQDU\SD\UROOH[SHQVHV´                               SURSHUW\RU
 ³0DLQWHQDQFH IHHV´ PHDQV WKH UHJXODU SD\                                  5HTXLUHVDQ\LQVXUHGRURWKHUVWRWHVW
    PHQWPDGHWR\RXE\XQLWRZQHUVDQGXVHGWR                                      IRUPRQLWRUFOHDQXSUHPRYHFRQWDLQ
    VHUYLFHWKHFRPPRQSURSHUW\                                                     WUHDW GHWR[LI\ RU QHXWUDOL]H RU LQ DQ\
 ³2SHUDWLRQV´ PHDQV \RXU EXVLQHVV DFWLYLWLHV                                  ZD\UHVSRQGWRRUDVVHVVWKHHIIHFWVRI
    RFFXUULQJDWWKHGHVFULEHGSUHPLVHV                                             ³SROOXWDQWV´
                                                                             7KH H[SLUDWLRQ GDWH RI WKLV SROLF\ ZLOO QRW FXW
 ³2UGLQDU\SD\UROOH[SHQVHV´                                            VKRUWWKH³SHULRGRIUHVWRUDWLRQ´
    D 0HDQSD\UROOH[SHQVHVIRUDOO\RXUHPSOR\                        ³5HQWDOYDOXH´PHDQV
        HHVH[FHSW
                                                                             D 7KH WRWDO DQWLFLSDWHG UHQWDO LQFRPH IURP
           2IILFHUV                                                          WHQDQW RFFXSDQF\ RI WKH SUHPLVHV GH
           ([HFXWLYHV                                                        VFULEHG LQ WKH 'HFODUDWLRQV DV IXUQLVKHG
                                                                                 DQGHTXLSSHGE\\RX
           'HSDUWPHQW0DQDJHUVDQG
                                                                             E 7KHDPRXQWRIDOOFKDUJHVZKLFKDUHWKHOH
           (PSOR\HHVXQGHUFRQWUDFW                                          JDO REOLJDWLRQ RI WKH WHQDQW V  DQG ZKLFK
                                                                                 ZRXOGRWKHUZLVHEH\RXUREOLJDWLRQVDQG
    E ,QFOXGH
                                                                             F 7KH IDLU UHQWDO YDOXH RI DQ\ SRUWLRQ RI WKH
           3D\UROO                                                           GHVFULEHG SUHPLVHV ZKLFK LV RFFXSLHG E\
          (PSOR\HHEHQHILWVLIGLUHFWO\UHODWHGWR                           \RX
            SD\UROO                                                     ³6XVSHQVLRQ´PHDQV
          ),&$SD\PHQWV\RXSD\                                          D 7KH SDUWLDO VORZGRZQ RU FRPSOHWH FHVVD
          8QLRQGXHV\RXSD\DQG                                             WLRQRI\RXUEXVLQHVVDFWLYLWLHVRU
          :RUNHUV¶FRPSHQVDWLRQSUHPLXPV                                 E 7KDWDSDUWRUDOORIWKHGHVFULEHGSUHPLVHVLV
                                                                                 UHQGHUHG XQWHQDQWDEOH LI FRYHUDJH IRU
 ³3HULRGRIUHVWRUDWLRQ´                                                    ³/RVV2I,QFRPH´DSSOLHV
    D 0HDQVWKHSHULRGRIWLPHWKDW                                  $OORWKHUSROLF\SURYLVLRQVDSSO\
&03
                                &RS\ULJKW6WDWH)DUP0XWXDO$XWRPRELOH,QVXUDQFH&RPSDQ\
                          ,QFOXGHVFRS\ULJKWHGPDWHULDORI,QVXUDQFH6HUYLFHV2IILFH,QFZLWKLWVSHUPLVVLRQ




                                                                     


                                                                                                        ROYAL PALM 000058
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 59 of 107




                                                                                                                       FE-3650
                                                                                                                     Page 1 of 1


FE-3650 ACTUAL CASH VALUE ENDORSEMENT
The following is added to any provision which uses the term “actual cash value”:
     Actual cash value means the value of the damaged part of the property at the time of loss, calculated as the estimated cost
     to repair or replace such property, less a deduction to account for pre-loss depreciation. For this calculation, all compo-
     nents of this estimated cost including, but not limited to:
     1. materials, including any tax;
     2. labor, including any tax; and
     3. overhead and profit;
     are subject to depreciation.
     The depreciation deduction may include such considerations as:
     1. age;
     2. condition;
     3. reduction in useful life;
     4. obsolescence; and
     5. any pre-loss damage including wear, tear, or deterioration;
     of the damaged part of the property.
All other policy provisions apply.

FE-3650
                                ©, Copyright, State Farm Mutual Automobile Insurance Company, 2015




                                                                                               ROYAL PALM 000059
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 60 of 107


                                                                                                                   FE-8739
                                                                                                                 Page 1 of 3




FE-8739 INLAND MARINE CONDITIONS
Coverage in the Inland Marine Form is primary to                       e. We will pay for covered loss within 30
any coverage provided in the policy this Form is                           days after we receive the sworn statement
attached to, for the same property.                                        of loss, if:
The following Conditions also apply:                                       (1) You have complied with all of the
1. Agreement. We agree to provide the insur-                                    terms of this policy; and
    ance described in this policy. You agree to pay                        (2) We have reached agreement with you
    premiums when due and comply with the pro-                                  on the amount of loss or an appraisal
    visions of this policy.                                                     award has been made.
2. Definitions.         Throughout this policy, the                 5. Duties in the Event of Loss. You must see
    words “you” and “your” refer to the Named In-                      that the following are done in the event of loss
    sured and any other person or organization                         to covered property:
    qualifying as a Named Insured under this pol-                      a. Notify the police if a law may have been
    icy. The words “we”, “us” and “our” refer to the                       broken;
    Company providing this insurance.
                                                                       b. Give us prompt notice of the loss. Include
3. Valuation. The value of covered property will                           a description of the lost or damaged prop-
    be determined based on the provisions in the                           erty in the notice;
    applicable coverage form attached.
                                                                       c. As soon as possible, give us a description
4. Loss Payment. In the event of loss covered                              of how, when and where the loss oc-
    by this policy:                                                        curred;
    a. We will give notice, within 30 days after                       d. Take all reasonable steps to protect the
         we receive the sworn statement of loss, of                        covered property from further damage by
         our intent to settle the loss according to                        an insured loss. If feasible, set the dam-
         one of the following methods:                                     aged property aside and in the best possi-
         (1) Pay the value of lost or damaged                              ble order for examination. Also keep a
              property as determined in the Valua-                         record of your emergency and temporary
              tion Condition shown in the applicable                       repair expenses for consideration in the
              coverage form;                                               settlement of the claim. This will not in-
         (2) Pay the cost of replacing or repairing                        crease the limit of insurance;
              the lost or damaged property, plus any                   e. At our request, give us complete invento-
              reduction in value of repaired items;                        ries of the damaged and undamaged
         (3) Take all or any part of the property at                       property. Include quantities, costs, values
              an agreed or appraised value; or                             and amount of loss claimed;
         (4) Repair, rebuild or replace the property                   f. Permit us to inspect the property and rec-
             with other property of like kind and                          ords proving the loss;
             quality;                                                  g. If requested, permit us to question you
    b. We will not pay you more than your finan-                           under oath at such times as may be rea-
         cial interest in the covered property;                            sonably required about any matter relating
                                                                           to this insurance or your claim, including
    c. We may adjust losses with the owners of                             your books and records. In such event,
         lost or damaged property if other than you.                       your answers must be signed;
         If we pay the owners, such payments will
         satisfy your claims against us for the own-                   h. Send us a signed, sworn statement of loss
         ers’ property. We will not pay the owners                         containing the information we request to
         more than their financial interest in the                         settle the claim. You must do this within 60
         covered property;                                                 days after our request. We will supply you
                                                                           with the necessary forms;
    d. We may elect to defend you, at our ex-
         pense, against suits arising from claims of                     i.   Cooperate with us in the investigation or
         owners of property;                                                  settlement of the claim;
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                          CONTINUED


                                                                                                    ROYAL PALM 000060
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 61 of 107


                                                                                                                    FE-8739
                                                                                                                  Page 2 of 3

   j.    Resume all or part of your business activi-                 11. Knowledge or Control. We will not pay for
         ties at the described premises as quickly                       loss while the chance of loss is increased by
         as possible.                                                    any means within your knowledge or control.
6. Appraisal. If you and we disagree on the                          12. Policy Period, Coverage Territory. We cov-
    value of the property or the amount of loss, ei-                     er loss commencing during the policy period
    ther may make written demand for an ap-                              and within or between the coverage territory.
    praisal of the loss. In this event, each party                       The coverage territory is the United States of
    will select a competent and impartial apprais-                       America (including its territories and posses-
    er. Each party will notify the other of the se-                      sions), Puerto Rico and Canada.
    lected appraiser’s identity within 20 days after                 13. Changes
    receipt of the written demand for an appraisal.
    The two appraisers will select an umpire. If                         a. This policy contains all the agreements
    the appraisers cannot agree upon an umpire                               between you and us concerning the insur-
    within 15 days, either may request that selec-                           ance afforded. The first Named Insured
    tion be made by a judge of a court having ju-                            shown in the Declarations is authorized to
    risdiction. The appraisers will state separately                         make changes in the terms of this policy
    the value of the property and amount of loss.                            with our consent. This policy’s terms can
    If they fail to agree, they will submit their dif-                       be amended or waived only by endorse-
    ferences to the umpire. A decision agreed to                             ment issued by us and made a part of this
    by any two will be binding. Each party will:                             policy.
    a. Pay its chosen appraiser; and                                     b. We may change the Named Insured’s pol-
                                                                             icy address as shown in the Declarations
    b. Bear the other expenses of the appraisal                              and in our records to the most recent ad-
         and umpire equally.                                                 dress provided to us by:
    If we submit to an appraisal, we will still retain                       (1) You; or
    our right to deny the claim.
                                                                             (2) The United States Postal Service.
7. Abandonment. There can be no abandon-
    ment of any property to us.                                      14. Concealment, Misrepresentation or Fraud.
                                                                         This policy is void in any case of fraud by you
8. Legal Action Against Us. No one may bring                             as it relates to the policy at any time. It is also
    legal action against us under this insurance                         void if you or any other insured intentionally
    unless:                                                              conceal or misrepresent a material fact con-
    a. There has been full compliance with all of                        cerning:
         the terms of this insurance; and                                a. This policy;
    b. The action is brought within two years af-                        b. The covered property;
         ter the date on which the accidental direct
         physical loss occurred. But if the law of                       c. Your interest in the covered property; or
         the state in which this policy is issued al-                    d. A claim under this policy.
         lows more than two years to bring legal
         action against us, that longer period of                    15. Examination of Your Books and Records.
         time will apply.                                                We may examine and audit your books and
9. Recovered Property. If either you or we re-                           records as they relate to this policy at any
    cover any property after loss settlement, that                       time during the policy period and up to three
    party must give the other prompt notice. At                          years afterward.
    your option, the property will be returned to                    16. Inspections and Surveys
    you. You must then return to us the amount
    we paid to you for the property. We will pay                          a. We have the right to:
    recovery expenses and the expenses to repair                             (1) Make inspections and surveys at any
    the recovered property subject to the limit of                               time;
    insurance.
                                                                               (2) Give you reports on the conditions we
10. No Benefit to Bailee. No person or organiza-
    tion, other than you, having custody of cov-                                   find; and
    ered property will benefit from this insurance.                            (3) Recommend changes.

                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           CONTINUED


                                                                                                     ROYAL PALM 000061
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 62 of 107


                                                                                                                   FE-8739
                                                                                                                 Page 3 of 3

    b. We are not obligated to make any inspec-                             Our forms then in effect will apply. If you
        tions, surveys, reports or recommenda-                              do not pay the continuation premium, this
        tions and any such actions we do                                    policy will expire on the first anniversary
        undertake relate only to insurability and                           date that we have not received the premi-
        the premiums to be charged. We do not                               um.
        make safety inspections. We do not un-                          d. Undeclared exposures, acquisition, or
        dertake to perform the duty of any person                           change in your business operation may
        or organization to provide for the health or                        occur during the policy period that are not
        safety of workers or the public. And we do                          shown in the Declarations. If so, we may
        not warrant that conditions:                                        require an additional premium. That pre-
        (1) Are safe and healthful; or                                      mium will be determined in accordance
        (2) Comply with laws, regulations, codes                            with our rates and rules then in effect.
            or standards.                                           20. Transfer of Rights of Recovery Against
    c. Paragraphs a. and b. of this condition ap-                       Others to Us. If any person or organization
        ply not only to us, but also to any rating,                     to or for whom we make payment under this
        advisory, rate service or similar organiza-                     policy has rights to recover damages from an-
        tion which makes insurance inspections,                         other, those rights are transferred to us to the
        surveys, reports or recommendations.                            extent of our payment. That person or organi-
                                                                        zation must do everything necessary to se-
17. Liberalization. If we adopt any revision that                       cure our rights and must do nothing after loss
    would broaden the coverage under this policy                        to impair them. But you may waive your rights
    without additional premium within 45 days prior                     against another party in writing:
    to or during the policy period, the broadened
    coverage will immediately apply to this policy.                     a. Prior to a loss to your Covered Property.
18. Other Insurance. If loss covered by this pol-                       b. After a loss to your Covered Property only
    icy is also covered by other insurance written                          if, at time of loss, that party is one of the
    in your name, we will not pay for a greater                             following:
    proportion of the covered loss than this pol-                           (1) Someone insured by this insurance;
    icy’s Limit of Insurance bears to the total                             (2) A business firm:
    amount of insurance covering such loss.
                                                                                 (a) Owned or controlled by you; or
19. Premiums
                                                                                 (b) That owns or controls you; or
    a. The first Named Insured shown in the
        Declarations:                                                       (3) Your tenant.
        (1) Is responsible for the payment of all                           You may also accept the usual bills of lad-
            premiums; and                                                   ing or shipping receipts limiting the liability
                                                                            of carriers.
        (2) Will be the payee for any return premi-
            ums we pay.                                                     This will not restrict your insurance.
    b. The premium shown in the Declarations                        21. Transfer of Your Rights and Duties Under
        was computed based on rates in effect at                        This Policy. Your rights and duties under this
        the time the policy was issued. On each                         policy may not be transferred without our writ-
        renewal, continuation or anniversary of the                     ten consent except in the case of death of an
        effective date of this policy, we will com-                     individual Named Insured. If you die, your rights
        pute the premium in accordance with our                         and duties will be transferred to your legal rep-
        rates and rules then in effect.                                 resentative but only while acting within the
                                                                        scope of duties as your legal representative.
    c. You may continue this policy in force by                         Until your legal representative is appointed,
        paying a continuation premium for each                          anyone having proper temporary custody of
        successive one-year period. The premium                         your property will have your rights and duties
        must be:                                                        but only with respect to that property.
        (1) Paid to us prior to the anniversary                     22. Conformity to State Law. When a provision
            date; and                                                   of this policy is in conflict with the applicable
        (2) Determined in accordance with Para-                         law of the state in which this policy is issued,
            graph b. above.                                             the law of the state will apply.
FE-8739
                            ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.


                                                                                                    ROYAL PALM 000062
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 63 of 107


                                                                                                                     FE-8791
                                                                                                                   Page 1 of 1

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

FE-8791 AMENDMENT OF INLAND MARINE CONDITIONS (Florida)
1. Paragraph 4.e. under Loss Payment is re-                                   compensation of the umpire shall be paid
   placed by the following:                                                   equally by you and us.
    e. Provided you have complied with all the                                The appraisers shall then set the value of
       terms of this policy, we will pay for covered                          the property or the amount of loss. The
       loss:                                                                  value of the property or the amount of loss
                                                                              is determined by the actual cash value,
          (1) Within 20 days after we receive the                             market value or replacement cost of the
              sworn proof of loss and reach written                           loss according to the Valuation provision in
              agreement with you; or                                          the applicable coverage form attached, in-
          (2) Within 30 days after we receive the                             cluding any amendment to that condition.
              sworn proof of loss and:                                        If a dispute exists regarding the extent of
                                                                              the damages or whether any part of the
            (a) There is an entry of a final judg-                            loss is covered by the policy, the apprais-
                ment; or                                                      ers will itemize the damages according to
                                                                              the scope of the loss specified by each
            (b) There is a filing of an appraisal                             party. If the appraisers submit a written
                award with us.                                                report of an agreement to us, the amount
2. Paragraph 6. Appraisal is replaced by the                                  agreed upon shall be the value of the
   following:                                                                 property or the amount of loss. If the ap-
   6. Appraisal                                                               praisers fail to agree within 30 days, un-
                                                                              less the time is extended by mutual
        If you and we fail to agree on the value of                           agreement, they shall submit their differ-
        the property or the amount of loss, either                            ences to the umpire.
        party can demand that the value of the
        property or the amount of loss be set by                              Written agreement signed by any two of
        appraisal. A demand for appraisal must                                these three shall set the value of the
        be in writing. You must comply with the                               property or the amount of loss.
        Duties In The Event Of Loss condition                                 Appraisal is only available to determine
        before making a demand.                                               the actual cash value, market value or re-
        Each party will select a qualified, disinter-                         placement cost of the loss, and has no ef-
        ested appraiser and notify the other of the                           fect on matters of coverage. Appraisal is
        appraiser’s identity within 20 days of re-                            a non-judicial proceeding and neither par-
        ceipt of the written demand. Each party                               ty will be awarded attorney fees or be sub-
        shall be responsible for the compensation                             ject to an entry of judgment in a court. We
        of their selected appraiser. The two ap-                              do not waive any of our rights by submit-
        praisers shall then select a qualified, disin-                        ting to an appraisal.
        terested umpire. If the two appraisers are                    3. Paragraph 8.b. under Legal Action Against
        unable to agree upon an umpire within 15                          Us is replaced by the following:
        days, you or we can ask a judge of a court                        b. The action is brought within five years af-
        of record in the state where the premises                             ter the date on which the accidental direct
        described in the Declarations is located to                           physical loss occurred.
        select an umpire. Reasonable expenses
        of the appraisal and the reasonable                           All other policy provisions apply.
FE-8791
                              ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                      ROYAL PALM 000063
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 64 of 107


                                                                                                                   FE-8743.1
                                                                                                                  Page 1 of 4


FE-8743.1 INLAND MARINE COMPUTER PROPERTY FORM

INSURING AGREEMENT                                                           where there is no physical evidence to
We will pay for accidental direct physical loss to:                          show what happened to the property;
1. “Computer equipment”, used in your business                            e. Any dishonest or criminal act occurring at
    operations, that you own, lease from others,                             any time by you, any of your partners,
    rent from others, or that is loaned to you.                              employees, directors, or trustees;
    However, we do not insure “computer equip-                            f. Hidden or latent defect or any quality in
    ment” used to operate or control vehicles.                               property that causes it to damage or de-
2. Removable data storage media used in your                                 stroy itself. However, we do insure for any
    business operations to store “electronic data”.                          resulting loss unless the resulting loss it-
                                                                             self is excluded; or
We do not insure property you lease to others or
rent to others.                                                           g. Obsolescence;
We do not insure “computer programs” or “elec-                       3. We do not insure under any coverage for any
tronic data” except as provided in the Computer                         loss which would not have occurred in the ab-
Programs And Electronic Data Extension Of Cov-                          sence of one or more of the following excluded
erage.                                                                  events. We do not insure for such loss regard-
LIMIT OF INSURANCE                                                      less of: (a) the cause of the excluded event; or
                                                                        (b) other causes of the loss; or (c) whether
We will pay for all covered loss up to the limits                       other causes acted concurrently or in any se-
shown on the Schedule Page.                                             quence with the excluded event to produce
DEDUCTIBLE                                                              the loss; or (d) whether the event occurs sud-
The deductible amount shown on the Schedule                             denly or gradually, involves isolated or wide-
Page will only apply to the property covered un-                        spread damage, arises from natural or
der this form. This amount will be deducted from                        external forces, or occurs as a result of any
the amount of any loss under this coverage.                             combination of these:
EXCLUSIONS                                                                a. Fungi
1. We do not insure under any coverage for any                               Growth, proliferation, spread or presence
    loss to any property while in transit as                                 of “fungi”, including:
    checked baggage on a commercial airline;                                 (1) Any loss of use or delay in repairing or
2. We do not insure for loss either consisting of,                                replacing covered property, including
    or caused by, one or more of the following:                                   any associated cost or expense, due
    a. Errors and omissions in programming.                                       to interference at the location of the
        However, we do insure for any resulting                                   covered property or at the location of
        loss unless the resulting loss itself is ex-                              the repair or replacement of that prop-
        cluded;                                                                   erty by “fungi”;
    b. Faulty, inadequate, unsound or defective                              (2) Any remediation of “fungi”, including
        design, specifications, workmanship, or                                   the cost or expense to:
        repair. However, we do insure for any re-                                 (a) Remove the “fungi” from covered
        sulting loss unless the resulting loss itself                                 property or to repair, restore or re-
        is excluded;                                                                  place that property;
    c. Wear, tear, marring, scratching, rust, cor-                                (b) Take apart and repair any property
        rosion or deterioration. However, we do                                       as needed to gain access to the
        insure for any resulting loss unless the re-                                  “fungi”;
        sulting loss itself is excluded;                                          (c) Contain, treat, detoxify, neutralize
    d. Property that is missing, where the only ev-                                   or dispose of or in any way re-
        idence of the loss is a shortage disclosed                                    spond to or assess the effects of
        on taking inventory, or other instances                                       the “fungi”; or

                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           CONTINUED


                                                                                                     ROYAL PALM 000064
 Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 65 of 107


                                                                                                                   FE-8743.1
                                                                                                                  Page 2 of 4

           (d) Remove any property to protect it                                 processing or other use in your busi-
               from the presence of or exposure                                  ness operations. Coverage for cus-
               to “fungi”; and                                                   tomers’ “electronic data” is limited to
      (3) The cost of any testing or monitoring                                  the specific data file(s) containing the
           of air or property to confirm the type,                               information you are processing or us-
           absence, presence or level of “fungi”,                                ing in your business operations.
           whether performed prior to, during, or                            We do not cover any property you lease to
           after removal, repair, restoration or re-                         others, rent to others or license to others.
           placement of covered property.                                    We do not cover “computer equipment” or
   b. Governmental Action                                                    removable data storage media under this
                                                                             Extension Of Coverage. This coverage ex-
      Seizure or destruction of property by order                            tension is included in the Limit Of Insur-
      of governmental authority.                                             ance shown on the Schedule Page.
      But we will pay for acts of destruction or-                            Loss does not include any consequential
      dered by governmental authority and taken                              loss except as may be provided in the op-
      at the time of a fire to prevent its spread.                           tional Loss Of Income And Extra Expense
   c. Nuclear Hazard                                                         coverage.
      Nuclear reaction or radiation, or radioac-                         b. All items under the EXCLUSIONS section
      tive contamination. Loss caused by the                                 of this form apply to this Extension Of
      nuclear hazard will not be considered loss                             Coverage except:
      caused by fire, explosion or smoke.
                                                                             (1) Item a. in Paragraph 2. does not apply
      But if nuclear reaction or radiation, or ra-                               to:
      dioactive contamination results in fire, we
      will pay for the loss caused by that fire.                                 (a) “Computer programs” other than
                                                                                     the program in which the error or
   d. War And Military Action                                                        omission in programming occurs;
      (1) War, including undeclared or civil war;                                    and
      (2) Warlike action by a military force, in-                                (b) “Electronic data”;
           cluding action in hindering or defend-
           ing against an actual or expected                                     covered under this extension;
           attack by any government, sovereign                               (2) Item b. in Paragraph 2. does not apply
           or other authority using military per-                                to “electronic data” covered under this
           sonnel or other agents; or                                            extension; and
      (3) Insurrection,      rebellion,     revolution,                      (3) Items c. and d. in Paragraph 2. do not
           usurped power or action taken by gov-                                 apply to “computer programs” and
           ernmental authority in hindering or de-                               “electronic data” covered under this
           fending against any of these.                                         extension.
EXTENSIONS OF COVERAGE                                                   c. We do not provide coverage for loss to, or
1. Computer Programs And Electronic Data                                     loss of value resulting from infringement
                                                                             of, your intellectual property rights.
   a. We will pay for accidental direct loss to:
                                                                      2. Fire Protection Devices
      (1) The following types of “computer pro-
           grams” and “electronic data” that you                         We will cover your expense, for up to
           own, license from others, lease from                          $25,000, to recharge or refill any fire protec-
           others, or rent from others:                                  tion devices which have been discharged to
                                                                         protect the covered property.
           (a) “Computer programs” used in your
               business operations; or                                   The amount we pay under this Extension Of
           (b) The “electronic data” that exists in                      Coverage is an additional amount of insur-
               “computer” memory or on “com-                             ance and is not subject to a deductible.
               puter” storage media, used in your                     3. Debris Removal
               business operations.                                      We will cover your expense to remove the de-
      (2) That portion of your customers’ “elec-                         bris of covered property, caused by Covered
           tronic data” that is supplied to you for                      Cause Of Loss.
                              ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                            CONTINUED


                                                                                                      ROYAL PALM 000065
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 66 of 107


                                                                                                                   FE-8743.1
                                                                                                                  Page 3 of 4

   The amount we pay under this Extension Of                                under this form, by a Covered Cause Of
   Coverage will not increase the applicable Lim-                           Loss; and
   it Of Insurance.                                                     b. Any necessary “extra expense” you incur
SPECIAL CONDITIONS                                                          during the “period of restoration” that you
1. Valuation                                                                would not have incurred if there had been
                                                                            no damage or destruction to property cov-
   We agree all losses to:                                                  ered under this form, by a Covered Cause
   a. “Computer equipment” will be determined                               Of Loss.
       based on the cost to repair or replace with                      We will only pay for “Loss Of Income” or “ex-
       that of similar performance, capacity or                         tra expense” that you sustain during the “period
       function.                                                        of restoration” that occurs within 12 consecu-
                                                                        tive months after the date of loss. We will only
   b. Removable data storage media will be de-                          pay for “ordinary payroll expenses” for 90
       termined based on the cost to repair or                          days following the date of loss.
       replace that media with blank media of                        2. We will not pay for:
       similar performance, capacity or function.
                                                                        a. Any “extra expense” or increase of “Loss
   c. “Computer programs”:                                                  Of Income” caused by suspension, lapse
       (1) That are commercial off-the-shelf will                           or cancellation of any license, lease or
            be determined based on the cost to                              contract. But if the suspension, lapse or
            repair or replace with that of similar                          cancellation is directly caused by the
            performance, capacity or function; or                           “suspension” of your operations, we will
                                                                            cover such loss that affects your “Loss Of
       (2) That are not commercial off-the-shelf will                       Income” during the “period of restoration”;
            be determined based on the cost of re-                      b. Any “extra expense” caused by suspension,
            producing the programs if they are re-                          lapse or cancellation of any license, lease or
            produced. If not reproduced, loss will be                       contract beyond the “period of restoration”;
            determined based on the cost of blank,
            readily available, removable data stor-                     c. Any other consequential loss; or
            age media, such as blank discs, with                        d. Loss caused by seizure or destruction of
            suitable capacity to store the programs.                        property by order of governmental authority.
   d. “Electronic data” will be determined based                            But we will pay for acts of destruction or-
       on the cost of reproducing the data, if it is                        dered by governmental authority and taken
       reproduced. If not reproduced, loss will be                          at the time of a fire to prevent its spread.
       determined based on the cost of blank,                        DEFINITIONS
       readily available, removable data storage                     1. “Computer” means:
       media, such as blank discs, with suitable                        a. Programmable electronic equipment that
       capacity to store the data.                                          is used to store, retrieve and process data;
2. One Loss                                                                 and
   If an initial loss causes other losses, all will be                  b. Associated peripheral equipment that pro-
   considered one loss. All losses that are the                             vides communication, including input and
   result of the same event will be considered                              output functions such as printing and aux-
   one loss.                                                                iliary functions such as data transmission.
                                                                        “Computer” does not include those used to
OPTIONAL COVERAGE – LOSS OF INCOME                                      operate production type machinery or equip-
AND EXTRA EXPENSE                                                       ment.
1. If a limit is shown on the Inland Marine                          2. “Computer equipment” means “computers”,
   Schedule Page for Loss Of Income And Extra                           “computer” cables and wiring not attached to
   Expense, coverage under this form is provided,                       or forming a part of a building, and equipment
   subject to that limit, for the following:                            manuals. “Computer equipment” does not
   a. The actual “Loss Of Income” you sustain                           mean other types of devices with internal
       due to the necessary “suspension” of your                        computing capability, such as intelligent de-
       operations during the “period of restoration”.                   vices that contain an embedded chip or some
       The “suspension” must be caused by dam-                          other form of logic circuitry, or the computing
       age or destruction to property covered                           components in those devices.
                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                           CONTINUED


                                                                                                     ROYAL PALM 000066
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 67 of 107


                                                                                                                   FE-8743.1
                                                                                                                  Page 4 of 4

3. “Computer programs” means a set of related                            Net income does not include any net income
   electronic instructions which direct the opera-                       that would likely have been earned as a result
   tions and functions of a “computer” or device                         of an increase in the volume of business due
   connected to it, which enable the “computer”                          to favorable business conditions caused by
   or device to receive, process, store, retrieve                        the impact of the Covered Cause Of Loss on
   or send data.                                                         customers or on other businesses.
4. “Electronic data” means information, facts or                     8. “Maintenance fees” means the regular pay-
   “computer programs” stored as or on, created                          ment made to you by unit-owners and used to
   or used on, or transmitted to or from “computer”                      service the common property.
   software (including systems and applications                      9. “Ordinary payroll expenses”:
   software), on hard or floppy disks, CD-ROMs,
   tapes, drives, cells, data processing devices                         a. Mean payroll expenses for all your em-
   or any other repositories of “computer” soft-                             ployees except:
   ware which are used with electronically con-                              (1) Officers;
   trolled equipment.                                                        (2) Executives;
5. “Extra expense” means expense incurred:                                   (3) Department Managers; and
   a. To avoid or minimize the “suspension” of                               (4) Employees under contract;
       business and to continue operations.                              b. Include:
   b. To minimize the “suspension” of business                               (1) Payroll;
       if you cannot continue operations.                                    (2) Employee benefits, if directly related to
   c. To repair or replace any property to the                                   payroll;
       extent it reduces the amount of loss that                             (3) FICA payments you pay;
       would otherwise have been payable under
       this coverage or “Loss Of Income” cover-                              (4) Union dues you pay; and
       age.                                                                  (5) Workers’ compensation premiums.
6. “Fungi” means any type or form of fungus,                         10. “Period of restoration” means the period of
   including mold or mildew, and any mycotox-                            time that:
   ins, spores, scents or byproducts produced or                         a. Begins immediately after the time of loss
   released by fungus.                                                       to property covered by this form; and
7. “Loss Of Income” means the sum of the                                 b. Ends on the date when the property cov-
   amounts as described in a. and b. below:                                  ered by this form should be repaired, re-
   a. Net income (net profit or loss before in-                              built, restored or replaced with reasonable
       come taxes) that would have been earned                               speed and similar quality.
       or incurred if no accidental direct loss had                      The expiration date of this policy will not cut
       occurred, including:                                              short the “period of restoration”.
       (1) “Rental value”;                                           11. “Rental value” means:
       (2) “Maintenance fees”, if you are a con-                         a. The total anticipated rental income from
           dominium association or other similar                             tenant occupancy of the premises de-
           community association;                                            scribed in the Declarations as furnished
       (3) Total receipts and contributions (less                            and equipped by you;
           operating expenses) normally received                         b. The amount of all charges which are the
           during the period of disruption of oper-                          legal obligation of the tenant(s) and which
           ations; and                                                       would otherwise be your obligations; and
       (4) Tuition and fees from students, includ-                       c. The fair rental value of any portion of the
           ing fees from room, board, laboratories                           described premises which is occupied by
           and other similar sources.                                        you.
    b. Continuing normal operating expenses in-                      12. “Suspension” means the partial slowdown or
       curred, including “ordinary payroll expenses”.                    complete cessation of your business activities.
FE-8743.1
                             ©, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                     ROYAL PALM 000067
Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 68 of 107




                                                State Farm®
                                                Businessowners
                                                Coverage Form




                                                CMP-4100




                                                           ROYAL PALM 000068
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 69 of 107



                                            BUSINESSOWNERS COVERAGE FORM
                                                  TABLE OF CONTENTS

                                                               Page                                                          Page
AGREEMENT                                                        3             Weather Conditions                             8
                                                                               Acts Or Decisions                              8
SECTION I — PROPERTY                                             3
                                                                               Work                                           8
   Coverage A – Buildings                                        3             Loss To Products                               8
   Coverage B – Business Personal Property                       3        SECTION I — EXTENSIONS OF COVERAGE                  8
   Property Not Covered                                          3             Debris Removal                                 8
   Property Subject To Limitations                               4             Preservation Of Property                       9

SECTION I — COVERED CAUSES OF LOSS                               4             Fire Department Service Charge                 9
                                                                               Collapse                                       9
SECTION I — EXCLUSIONS                                           5
                                                                               Water Damage, Other Liquids, Powder Or
   Ordinance Or Law                                              5             Molten Material Damage                        10
   Earth Movement                                                5             Pollutant Clean Up And Removal                10
   Volcanic Eruption                                             5             Money Orders And Counterfeit Money            10
   Governmental Action                                           5             Forgery Or Alteration                         10
   Nuclear Hazard                                                5             Increased Cost Of Construction And
                                                                               Demolition Cost                               10
   Power Failure                                                 5
                                                                               Glass Expenses                                11
   War And Military Action                                       5
                                                                               Fire Extinguisher Systems Recharge Expense    11
   Water                                                         5
                                                                               Newly Acquired Or Constructed Property        12
   Certain Computer-Related Losses                               6
                                                                               Personal Property Off Premises                12
   Fungi, Virus Or Bacteria                                      6             Outdoor Property                              12
   Electrical Apparatus                                          6             Personal Effects                              12
   Consequential Losses                                          6             Valuable Papers And Records                   13
   Smoke, Vapor, Gas                                             6             Accounts Receivable                           13
   Steam Apparatus                                               6             Signs                                         13
   Frozen Plumbing                                               7             Arson Reward                                  13
   Dishonesty                                                    7             Damage To Non-Owned Buildings
                                                                               From Theft, Burglary Or Robbery               14
   False Pretense                                                7
                                                                               Property Of Others                            14
   Exposed Property                                              7
                                                                               Equipment Breakdown                           14
   Collapse                                                      7
                                                                               Ordinance Or Law – Equipment Coverage         16
   Pollution                                                     7
                                                                          SECTION I — LIMITS OF INSURANCE                    17
   Neglect                                                       7
                                                                          SECTION I — DEDUCTIBLES                            17
   Other Types Of Losses                                         7
                                                                          SECTION I — CONDITIONS                             17
   Errors Or Omissions                                           7
                                                                               Abandonment                                   17
   Installation, Testing, Repair                                 7             Appraisal                                     17
   Electrical Disturbance                                        8             Duties In The Event Of Loss                   17
   Continuous Or Repeated Seepage,                                             Legal Action Against Us                       18
   Discharge Or Leakage Of Water                                 8             Loss Payment                                  18

CMP-4100                                                              1
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000069
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 70 of 107



                                                                Page                                                          Page
   Recovered Property                                            20        SECTION II — MEDICAL EXPENSES                      29
   Vacancy                                                       20             Coverage M – Medical Expenses                 29
   Control Of Property                                           20             Coverage M – Medical Expenses Exclusion       30
   Mortgageholders                                               20
                                                                           SECTION II — NUCLEAR ENERGY
   No Benefit To Bailee                                          21        LIABILITY EXCLUSION                                30
   Policy Period, Coverage Territory                             21
                                                                           SECTION II — WHO IS AN INSURED                     31
SECTION I — DEFINITIONS                                          21
                                                                           SECTION II — LIMITS OF INSURANCE                   32
SECTION II — LIABILITY                                           23
                                                                           SECTION II — DEDUCTIBLES                           33
   Coverage L – Business Liability                               23
   Section II – Supplementary Payments                           23        SECTION II — GENERAL CONDITIONS                    33
   Section II – Exclusions                                       24             Bankruptcy                                    33
     Expected Or Intended Injury                                 24             Financial Responsibility Laws                 33
     Contractual Liability                                       24             Duties In The Event Of Occurrence,
     Liquor Liability                                            25             Offense, Claim Or Suit                        33

     Workers’ Compensation And Similar Laws                      25             Legal Action Against Us                       34
     Employer’s Liability                                        25             Separation Of Insureds                        34
     Employment-Related Practices                                25        SECTION II — DEFINITIONS                           34
     Pollution                                                   25        SECTION I AND SECTION II — COMMON
                                                                           POLICY CONDITIONS                                  37
     Aircraft, Auto Or Watercraft                                26
     Mobile Equipment                                            27             Changes                                       37
     War                                                         27             Concealment, Misrepresentation Or Fraud       37
     Professional Services Or Treatment                          27             Examination Of Your Books And Records         37
     Damage To Property                                          27             Inspections And Surveys                       37
     Damage To Your Product                                      27
                                                                                Insurance Under Two Or More Coverages         38
     Damage To Your Work                                         28
                                                                                Liberalization                                38
     Damage To Impaired Property Or
     Property Not Physically Injured                             28             Other Insurance                               38
     Recall Of Products, Work Or                                                Premiums                                      38
     Impaired Property                                           28
                                                                                Premium Audit                                 39
     Personal And Advertising Injury                             28
                                                                                Transfer Of Rights Of Recovery Against
     Electronic Data                                             28             Others To Us                                  39
     Recording And Distribution Of Material
                                                                                Transfer Of Your Rights And Duties Under
     In Violation Of Law                                         29
                                                                                This Policy                                   39
     Fungi                                                       29
                                                                                Conformity To State Law                       39
SECTION II — DAMAGE TO PREMISES
RENTED TO YOU                                                    29             Severability                                  39




CMP-4100                                                               2
                                    ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                             © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                          ROYAL PALM 000070
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 71 of 107



AGREEMENT: We agree to provide the insurance described in this policy. You agree to pay premiums when due and
comply with the provisions of this policy.
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy, the words “you” and “your” refer to the Named Insured shown in the Declarations and any other
person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the Com-
pany providing this insurance, as shown in the Declarations. Declarations include the policy Declarations or Renewal
Declarations and any amendments thereto.
In SECTION II — LIABILITY, the word “insured” means any person or organization qualifying as such under SECTION II
— WHO IS AN INSURED.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION I — DEFINITIONS
and SECTION II — DEFINITIONS. Definitions apply to the singular, plural, and possessive forms of these words and
phrases.
                                                      SECTION I — PROPERTY

When a Limit Of Insurance is shown in the Declarations for                     b. Materials, equipment, supplies and temporary
that type of property as described under Coverage A –                             structures, on or within 100 feet of the described
Buildings, Coverage B – Business Personal Property,                               premises, used for making additions, alterations or
or both, we will pay for accidental direct physical loss to                       repairs to the buildings or structures.
that Covered Property at the premises described in the                    Coverage B – Business Personal Property
Declarations caused by any loss as described under SEC-
TION I — COVERED CAUSES OF LOSS.                                          Business Personal Property located in or on the buildings
                                                                          at the described premises or in the open (or in a vehicle)
Covered Property includes property as described under                     within 100 feet of the described premises, including:
Coverage A – Buildings, property as described under                       1. Property, used in your business, that you own, lease
Coverage B – Business Personal Property, or both.                            from others or rent from others, or that is loaned to
Regardless of whether coverage is shown in the Declara-                      you;
tions for Coverage A – Buildings, Coverage B –                            2. Property of others that is in your care, custody or con-
Business Personal Property, or both, there is no cover-                      trol, unless provided for in item 1. immediately above;
age for property described under Property Not Covered.                    3. Tenant’s improvements and betterments. Improve-
Coverage A – Buildings                                                       ments and betterments are fixtures, alterations, instal-
                                                                             lations or additions:
Buildings, meaning the buildings and structures at the de-
scribed premises, including:                                                   a. Made a part of the building or structure you occupy
                                                                                  but do not own; and
1. Completed additions;
                                                                               b. You acquired or made at your expense but cannot
2. Fixtures, including outdoor fixtures;                                          legally remove;
3. Permanently installed:                                                 4. Building glass, if you are a tenant and no Limit Of In-
    a. Machinery; and                                                        surance is shown in the Declarations for Coverage A –
                                                                             Buildings. The glass must be owned by you or in your
    b. Equipment;                                                            care, custody or control; and
4. Your personal property in apartments, rooms or com-                    5. Property as described in Coverage A – Buildings, if
   mon areas furnished by you as landlord;                                   you are a tenant and no Limit Of Insurance is shown in
5. Personal property owned by you that is used to main-                      the Declarations for Coverage A – Buildings. The
   tain or service the buildings or structures or the de-                    property must:
   scribed premises, including:                                                a. Pertain to the described premises occupied but not
    a. Fire extinguishing equipment;                                              owned by you; and
    b. Outdoor furniture;                                                      b. Be your insurance responsibility according to the
                                                                                  terms of your lease or rental agreement.
    c. Floor coverings; and
                                                                          Property Not Covered
    d. Appliances used for refrigerating, ventilating, cook-
       ing, dishwashing or laundering; and                                Covered Property does not include:
6. If not covered by other insurance:                                     1. Aircraft, automobiles, motor trucks or other vehicles
    a. Additions under construction, alterations and re-                     subject to motor vehicle registration;
       pairs to the buildings or structures; and                          2. “Money” or “securities”;
CMP-4100                                                              3
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000071
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 72 of 107



3. Contraband or property in the course of illegal trans-                      e. The interior of any building or structure, or the
   portation, commerce or trade;                                                  property inside any building or structure, caused by
4. Land (including land necessary to support any covered                          rain, snow, sleet, ice, sand or dust, whether driven
   building or structure).                                                        by wind or not, unless:

    With respect to land the following are also not covered:                        (1) The building or structure first sustains damage
                                                                                        by a Covered Cause Of Loss to its roof, outside
    a. Any cost required to replace, rebuild, excavate,                                 walls, or outside building glass through which
       grade, backfill, fill, stabilize or otherwise restore the                        the rain, snow, sleet, ice, sand or dust enters; or
       land; or
                                                                                    (2) The loss is caused by thawing of snow, sleet
    b. The cost of repair techniques designed to com-                                   or ice on the building or structure.
       pensate for or prevent land instability to any build-
                                                                               f.   Bridges, roadways, driveways, walks, patios or
       ing or structure;
                                                                                    other paved surfaces, outdoor swimming pools and
5. Outdoor radio or television antennas (including satellite                        related equipment, retaining walls, bulkheads, pil-
   dishes) and their lead-in wiring, masts or towers, out-                          ings, piers, wharves, docks and underground
   door signs (whether or not attached to buildings), and                           pipes, flues or drains caused by:
   outdoor trees, shrubs, plants or lawns (other than
                                                                                    (1) Freezing or thawing;
   trees, shrubs, plants or lawns while held as “stock”), all
   except as provided in the:                                                       (2) Impact of watercraft; or
    a. Outdoor Property Extensions Of Coverage; or                                  (3) The pressure or weight of ice, water, or snow
    b. Signs Extensions Of Coverage;                                                    whether driven by wind or not.

6. Watercraft (including motors, equipment and accesso-                   2. We will not pay for loss to fragile articles such as
   ries) while afloat;                                                       glassware, statuary, marble, chinaware and porcelain,
                                                                             if broken, unless caused by any of the “specified caus-
7. Accounts, bills, food stamps, other evidences of debt,                    es of loss” or by building glass breakage. This re-
   accounts receivable or “valuable papers and records”;                     striction does not apply to:
   except as otherwise provided in this coverage form;
                                                                               a. Glass that is part of the exterior or interior of a
8. “Computer(s)” which are permanently installed or de-                           building or structure;
   signed to be permanently installed in any aircraft, au-
   tomobile, watercraft, motor truck or other vehicle                          b. Containers of property held for sale; or
   subject to motor vehicle registration. This paragraph                       c. Photographic or scientific instrument lenses.
   does not apply to “computer(s)” while held as “stock”;
                                                                          3. For loss by theft, the following types of property are
9. “Electronic Data”. This paragraph does not apply to                       covered only up to the limits shown:
   your “stock” of prepackaged software; or
                                                                               a. $2,500 for furs, fur garments and garments
10. Natural water or growing crops.
                                                                                  trimmed with fur.
Property Subject To Limitations                                                b. $2,500 for jewelry, watches, watch movements,
1. We will not pay for loss to:                                                   jewels, pearls, precious and semi-precious stones,
                                                                                  bullion, gold, silver, platinum and other precious al-
    a. Steam boilers, steam pipes, steam engines or
                                                                                  loys or metals. This limit does not apply to jewelry
       steam turbines caused by any condition or event in-
                                                                                  and watches worth $100 or less per item.
       side such equipment. But we will pay for loss to
       such equipment caused by an explosion of gases or                       c. $2,500 for patterns, dies, molds and forms.
       fuel within the furnace of any fired vessel or within              4. Animals are covered only if:
       the flues or passages through which the gases of
       combustion pass.                                                        a. Owned by others and in your care, custody or con-
                                                                                  trol; or
    b. Hot water boilers or other water heating equipment,
       air conditioning units or refrigerating units caused by                 b. Held as “stock” and only while inside of buildings.
       any condition or event inside such boilers or equip-                    We will pay only if the animals are killed, stolen, or their
       ment, other than an explosion.                                          destruction is made necessary by any of the “specified
                                                                               causes of loss” or by building glass breakage.
    c. Property that is missing, where the only evidence of
       the loss is a shortage disclosed on taking inventory,              SECTION I — COVERED CAUSES OF LOSS
       or other instances where there is no physical evi-
       dence to show what happened to the property.                       We insure for accidental direct physical loss to Covered
                                                                          Property unless the loss is:
    d. Property that has been transferred to a person or
                                                                          1. Excluded in SECTION I — EXCLUSIONS; or
       to a place outside the described premises on the
       basis of unauthorized instructions.                                2. Limited in the Property Subject To Limitations provision.

CMP-4100                                                              4
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000072
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 73 of 107



SECTION I — EXCLUSIONS                                                              building glass breakage or “volcanic action”, we will
                                                                                    pay for the loss caused by that fire, building glass
1. We do not insure under any coverage for any loss                                 breakage or “volcanic action”.
   which would not have occurred in the absence of one
   or more of the following excluded events. We do not                              All volcanic eruptions that occur within any 168-hour
   insure for such loss regardless of: (a) the cause of the                         period will constitute a single occurrence.
   excluded event; or (b) other causes of the loss; or (c)                     d.   Governmental Action
   whether other causes acted concurrently or in any se-                            Seizure or destruction of property by order of gov-
   quence with the excluded event to produce the loss; or                           ernmental authority.
   (d) whether the event occurs suddenly or gradually, in-
   volves isolated or widespread damage, arises from                                But we will pay for acts of destruction ordered by
   natural or external forces, or occurs as a result of any                         governmental authority and taken at the time of a
   combination of these:                                                            fire to prevent its spread, if the fire would be cov-
                                                                                    ered under this coverage form.
   a. Ordinance Or Law
                                                                               e.   Nuclear Hazard
       (1) The enforcement of any ordinance or law:
                                                                                    Nuclear reaction or radiation, or radioactive contam-
           (a) Regulating the construction, use or repair                           ination.
                of any property; or
                                                                                    Loss caused by the nuclear hazard will not be con-
           (b) Requiring the tearing down of any property,                          sidered loss caused by fire, explosion or smoke.
                including the cost of removing its debris.
                                                                                    But if nuclear reaction or radiation, or radioactive
       (2) This exclusion, Ordinance Or Law, applies                                contamination results in fire, we will pay for the
           whether the loss results from:                                           loss caused by that fire.
           (a) An ordinance or law that is enforced even                       f.   Power Failure
                if the property has not been damaged; or
                                                                                    The failure of power or other utility service supplied
           (b) The increased costs incurred to comply with                          to the described premises, if the failure occurs away
                an ordinance or law in the course of construc-                      from the described premises. Failure includes lack
                tion, repair, renovation, remodeling or demoli-                     of sufficient capacity and reduction in supply.
                tion of property or removal of its debris,
                following an accidental direct physical loss to                     But if the failure of power or other utility service re-
                that property.                                                      sults in a Covered Cause Of Loss, we will pay for
                                                                                    the loss caused by that Covered Cause Of Loss.
    b. Earth Movement
                                                                               g.   War And Military Action
        (1) Earthquake, whether combined with water or
             not, including any earth sinking, rising or shift-                     (1) War, including undeclared or civil war;
             ing related to such event;                                             (2) Warlike action by a military force, including ac-
        (2) Landslide, whether combined with water or                                    tion in hindering or defending against an actual
             not, including any earth sinking, rising or shift-                          or expected attack, by any government, sov-
             ing related to such event;                                                  ereign or other authority using military person-
                                                                                         nel or other agents; or
        (3) Mine subsidence, whether combined with water
             or not, meaning subsidence of a man-made                               (3) Insurrection, rebellion, revolution, usurped
             mine, whether or not mining activity has ceased;                            power, or action taken by governmental au-
             or                                                                          thority in hindering or defending against any of
                                                                                         these.
        (4) Earth sinking (other than “sinkhole collapse”), ris-
             ing or shifting, whether combined with water or                   h.   Water
             not, including soil conditions which cause set-                        (1) Flood, surface water, waves (including tidal
             tling, cracking or other disarrangement of founda-                          waves, tsunami, and seiche), tides, tidal water,
             tions or other parts of realty. Soil conditions                             overflow of any body of water, or spray or
             include contraction, expansion, freezing, thawing,                          surge from any of these, all whether driven by
             erosion, the action of water or any other natural                           wind or not;
             forces; or improper compaction, site selection,                        (2) Mudslide or mudflow;
             excavation, retention, stabilization or any other
             external forces.                                                       (3) Water or sewage that backs up or overflows
                                                                                        from a sewer, drain or sump;
        But if Earth Movement, as described in Paragraphs
        (1) through (4) above, results in fire or explosion,                        (4) Water or sewage under the ground surface
        we will pay for the loss caused by that fire or ex-                             pressing on, or flowing or seeping through:
        plosion.
                                                                                         (a) Foundations, walls, floors or paved surfaces;
    c. Volcanic Eruption
                                                                                         (b) Basements, whether paved or not; or
        Volcanic eruption, explosion or effusion. But if vol-
        canic eruption, explosion or effusion results in fire,                           (c) Doors, windows or other openings; or
CMP-4100                                                              5
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000073
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 74 of 107



        (5) Material carried or otherwise moved by any of                          (3) We will also not pay for:
            the Water, as described in Paragraphs (1)
                                                                                        (a) Any loss of use or delay in rebuilding, repair-
            through (4) above.                                                              ing or replacing covered property, including
        But if Water, as described in Paragraphs (1)                                        any associated cost or expense, due to inter-
        through (5), results in accidental direct physical                                  ference at the described premises or location
        loss by fire, explosion or sprinkler leakage, we will                               of the rebuilding, repair or replacement of
        pay for the loss caused by that fire, explosion or                                  that property, by “fungi”, wet or dry rot, virus,
        sprinkler leakage.                                                                  bacteria or other microorganism;
   i.   Certain Computer-Related Losses                                                 (b) Any remediation of “fungi”, wet or dry rot,
        (1) The failure, malfunction or inadequacy of:                                      virus, bacteria or other microorganism, in-
                                                                                            cluding the cost or expense to:
            (a) Any of the following, whether belonging to
                any insured or to others:                                                    i.    Remove the “fungi”, wet or dry rot, vi-
                                                                                                   rus, bacteria or other microorganism
                i.   “Computer” hardware, including micro-                                         from Covered Property or to repair, re-
                     processors or other electronic data pro-                                      store or replace that property;
                     cessing equipment as may be described
                                                                                             ii. Tear out and replace any part of the
                     elsewhere in this coverage form;
                                                                                                 building or other property as needed to
                ii. “Computer” application software or                                           gain access to the “fungi”, wet or dry rot,
                    other “electronic data” as may be de-                                        virus, bacteria or other microorganism; or
                    scribed elsewhere in this coverage
                    form;                                                                    iii. Contain, treat, detoxify, neutralize or
                                                                                                  dispose of or in any way respond to or
                iii. “Computer” operating systems and re-                                         assess the effects of the “fungi”, wet or
                     lated software;                                                              dry rot, virus, bacteria or other micro-
                iv. “Computer” networks;                                                          organism; or
                v. Microprocessors (“computer” chips) not                               (c) The cost of any testing or monitoring of air
                   part of any “computer” system; or                                        or property to confirm the type, absence,
                                                                                            presence or level of “fungi”, wet or dry rot,
                vi. Any other computerized or electronic                                    virus, bacteria or other microorganism,
                    equipment or components; or                                             whether performed prior to, during or after
            (b) Any other products, and any services, data                                  removal, repair, restoration or replacement
                or functions that directly or indirectly use or                             of Covered Property.
                rely upon, in any manner, any of the items                         This exclusion does not apply if “fungi”, wet or dry
                listed in Paragraph (a) above;                                     rot, virus, bacteria or other microorganism results
            due to the inability to correctly recognize, dis-                      from an accidental direct physical loss caused by
            tinguish, interpret or accept one or more dates                        fire or lightning.
            or times.                                                    2. We do not insure under any coverage for loss whether
        (2) Any advice, consultation, design, evaluation,                   consisting of, or directly and immediately caused by,
            inspection, installation, maintenance, repair,                  one or more of the following:
            replacement or supervision provided or done                       a. Electrical Apparatus
            by you or for you to determine, rectify or test
            for, any potential or actual problems described                        Artificially generated electrical current, including
            in Paragraph (1) above.                                                electric arcing, that disturbs electrical devices, ap-
                                                                                   pliances or wires.
        But, if excluded loss, as described in Paragraph (1)
        above results in any of the “specified causes of loss”                     But if artificially generated electrical current results
        under SECTION I — PROPERTY, we will pay only for                           in accidental direct physical loss by fire, we will pay
        the loss caused by such “specified causes of loss”.                        for the loss caused by fire.
        We will not pay for repair, replacement or modi-                      b. Consequential Losses
        fication of any items in Paragraph (1)(a) or                               Delay, loss of use or loss of market.
        (1)(b) to correct any deficiencies or change any
        features.                                                             c. Smoke, Vapor, Gas
   j.   Fungi, Virus Or Bacteria                                                   Smoke, vapor or gas from agricultural smudging or
                                                                                   industrial operations.
        (1) Growth, proliferation, spread or presence of
            “fungi” or wet or dry rot; or                                     d. Steam Apparatus
        (2) Virus, bacteria or other microorganism that in-                        Explosion of steam boilers, steam pipes, steam
            duces or is capable of inducing physical dis-                          engines or steam turbines owned or leased by you,
            tress, illness or disease; and                                         or operated under your control.
CMP-4100                                                             6
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000074
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 75 of 107



        But if explosion of steam boilers, steam pipes,                            causes of loss”. But if the discharge, dispersal, seep-
        steam engines or steam turbines results in acci-                           age, migration, release or escape of “pollutants” re-
        dental direct physical loss by fire or combustion                          sults in an accidental direct physical loss by any of
        explosion, we will pay for the loss caused by that                         the “specified causes of loss”, we will pay for the
        fire or combustion explosion.                                              loss caused by that “specified cause of loss”.
        We will also pay for loss caused by the explosion                     k. Neglect
        of gases or fuel within the furnace of any fired ves-
                                                                                   Neglect of an insured to use all reasonable means
        sel or within the flues or passages through which                          to save and preserve property from further damage
        the gases of combustion pass.                                              at and after the time of loss.
   e. Frozen Plumbing                                                         l.   Other Types Of Loss
        Water, other liquids, powder or molten material that
                                                                                   (1) Wear and tear;
        leaks or flows from plumbing, heating, air condi-
        tioning or other equipment (except fire protective                         (2) Rust or other corrosion, decay, deterioration,
        systems) caused by freezing, unless:                                           hidden or latent defect or any quality in property
                                                                                       that causes it to damage or destroy itself;
        (1) You do your best to maintain heat in the build-
            ing or structure; or                                                   (3) Smog;
        (2) You drain the equipment and shut off the water                         (4) Settling, cracking, shrinking or expansion;
            supply if the heat is not maintained.                                  (5) Nesting or infestation, or discharge or release
   f.   Dishonesty                                                                     of waste products or secretions, by insects,
                                                                                       birds, rodents or other animals;
        Dishonest or criminal acts by you, anyone else with
        an interest in the property, or any of your or their                       (6) Mechanical breakdown, including rupture or
        partners, “members”, officers, “managers“, em-                                 bursting caused by centrifugal force; or
        ployees, directors, trustees, authorized representa-                       (7) The following causes of loss to personal prop-
        tives or anyone to whom you entrust the property                               erty:
        for any purpose:
                                                                                        (a) Dampness or dryness of atmosphere;
        (1) Acting alone or in collusion with others; or
                                                                                        (b) Changes in or extremes of temperature; or
        (2) Whether or not occurring during the hours of
            employment.                                                                 (c) Marring or scratching.
        This exclusion does not apply to acts of destruction                       But if an excluded cause of loss that is listed in Para-
        by your employees; but theft by employees is not                           graphs (1) through (7) above results in an accidental
        covered.                                                                   direct physical loss by any of the “specified causes of
                                                                                   loss” or by building glass breakage, we will pay for
        With respect to accounts receivable and “valuable                          the loss caused by that “specified cause of loss” or by
        papers and records”, this exclusion does not apply                         building glass breakage.
        to carriers for hire.
                                                                              m. Errors Or Omissions
   g. False Pretense
                                                                                   Errors or omissions in:
        Voluntary parting with any property by you or any-
        one else to whom you have entrusted the property                           (1) Programming, processing or storing data, as
        if induced to do so by any fraudulent scheme, trick,                           described under “electronic data” or in any
        device or false pretense.                                                      “computer” operations; or
   h. Exposed Property                                                             (2) Processing or copying “valuable papers and
                                                                                       records”.
        Rain, snow, ice or sleet to personal property in the
        open.                                                                      But if accidental direct physical loss results from
                                                                                   fire or explosion, we will pay for that resulting loss
   i.   Collapse                                                                   unless the resulting loss is itself one of the losses
        Collapse, except as provided under SECTION I —                             not insured in SECTION I of this coverage form.
        EXTENSIONS OF COVERAGE. But if collapse re-                           n. Installation, Testing, Repair
        sults in a Covered Cause Of Loss, we will pay for
        the loss caused by that Covered Cause Of Loss.                             Errors or deficiency in design, installation, testing,
                                                                                   maintenance, modification or repair of your “com-
   j.   Pollution
                                                                                   puter” system including “electronic data”.
        We will not pay for loss caused by the presence,
        discharge, dispersal, seepage, migration, release or                       But if accidental direct physical loss results from
        escape of “pollutants” unless the presence, dis-                           fire or explosion, we will pay for that resulting loss
        charge, dispersal, seepage, migration, release or                          unless the resulting loss is itself one of the losses
        escape is itself caused by any of the “specified                           not insured in SECTION I of this coverage form.

CMP-4100                                                             7
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000075
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 76 of 107



    o. Electrical Disturbance                                                   product, including planning, testing, processing, packag-
                                                                                ing, installation, maintenance or repair. This exclusion
        Electrical or magnetic injury, disturbance or erasure
        of “electronic data”. However, we will pay for acci-                    applies to any effect that compromises the form, sub-
        dental direct loss caused by lightning.                                 stance or quality of the product. But if such error or
                                                                                omission results in a Covered Cause Of Loss, we will
    p. Continuous Or Repeated Seepage, Discharge                                pay for the loss caused by that Covered Cause Of Loss.
       Or Leakage Of Water
                                                                           SECTION I — EXTENSIONS OF COVERAGE
        Continuous or repeated seepage, discharge or
        leakage of water, or the presence or condensation                  Subject to the terms and conditions applicable to SECTION I
        of humidity, moisture or vapor, that occurs over a                 of this coverage form, the following Extensions Of Cover-
        period of 14 days or more.                                         age apply separately to each premises described in the
                                                                           Declarations. But the amount of insurance provided on any
3. We do not insure under any coverage for any loss con-                   one described premises will not be more than the Limit Of
   sisting of one or more of the items below. Further, we do               Insurance specified in each Extension Of Coverage if a
   not insure for loss described in Paragraphs 1. and 2.                   limit is included in the extension.
   immediately above regardless of whether one or more of
   the following: (a) directly or indirectly cause, contribute to          1. Debris Removal
   or aggravate the loss; or (b) occur before, at the same                    a. Subject to Paragraphs c. and d., we will pay your
   time, or after the loss or any other cause of the loss:                       expense to remove debris of Covered Property
    a. Weather Conditions                                                        caused by a Covered Cause Of Loss that occurs
                                                                                 during the policy period.
        Weather conditions. But this exclusion only applies
        if weather conditions contribute in any way with a                           If a covered building or structure is damaged by
        cause or event excluded in Paragraph 1. and 2.                               one or more broken or fallen trees, in any one oc-
        above to produce the loss.                                                   currence, we will pay up to $500 for the removal of
                                                                                     tree debris from each described premises.
    b. Acts Or Decisions
                                                                                     The expenses will be paid only if they are reported
        Conduct, acts or decisions, including the failure to                         to us in writing within 180 days of the date of acci-
        act or decide, of any person, group, organization or                         dental direct physical loss.
        governmental body whether intentional, wrongful,
        negligent or without fault.                                             b. Debris Removal does not apply to costs to:
    c. Work                                                                        (1) Extract “pollutants” from land or water; or
        Faulty, inadequate or defective:                                           (2) Remove, restore or replace polluted land or
                                                                                       water.
        (1) Planning, zoning, development, surveying, siting;
                                                                                c. Subject to the exceptions in Paragraph d. the fol-
        (2) Design, specifications, workmanship, repair,                           lowing provisions apply:
            construction, renovation, remodeling, grading,
                                                                                   (1) The most that we will pay for the total of acci-
            compaction;
                                                                                       dental direct physical loss plus debris removal
        (3) Materials used in repair, construction, renova-                            expense is the Limit Of Insurance applicable to
            tion or remodeling; or                                                     the Covered Property that has sustained loss.
        (4) Maintenance;                                                           (2) Subject to Paragraph (1) above, the amount
                                                                                       we will pay for debris removal expense is lim-
        of part or all of any property (including land, struc-
                                                                                       ited to 25% of the sum of the deductible plus
        tures or improvement of any kind) on or off the de-
                                                                                       the amount that we pay for accidental direct
        scribed premises.
                                                                                       physical loss to the Covered Property that has
    But if accidental direct physical loss results from items                          sustained loss.
    3.a., 3.b., or 3.c., we will pay for that resulting loss un-                d. We will pay up to an additional $10,000 for debris
    less the resulting loss is itself one of the losses not in-                    removal expense, for each described premises, in
    sured in SECTION I of this coverage form.                                      any one occurrence of accidental direct physical
4. Additional Exclusion                                                            loss to Covered Property, if one or both of the fol-
                                                                                   lowing circumstances apply:
    The following applies only to the property specified in
    this Additional Exclusion.                                                     (1) The total of the actual debris removal expense
                                                                                       plus the amount we pay for accidental direct
    Loss To Products                                                                   physical loss exceeds the Limit Of Insurance on
    We will not pay for loss to any merchandise, goods or                              the Covered Property that has sustained loss.
    other product consisting of, caused by or resulting from                       (2) The actual debris removal expense exceeds
    error or omission by any person or entity (including                               25% of the sum of the deductible plus the
    those having possession under an arrangement where                                 amount that we pay for accidental direct physi-
    work or a portion of the work is outsourced) in any                                cal loss to the Covered Property that has sus-
    stage of the development, production or use of the                                 tained loss.
CMP-4100                                                               8
                                    ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                             © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                          ROYAL PALM 000076
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 77 of 107



       Therefore, if Paragraphs d.(1) and/or d.(2) apply, our                      (2) Decay that is hidden from view, unless the
       total payment for accidental direct physical loss and                           presence of such decay is known to an insured
       debris removal expense may reach but will never ex-                             prior to collapse;
       ceed the Limit Of Insurance on the Covered Property
                                                                                   (3) Insect or vermin damage that is hidden from
       that has sustained loss, plus $10,000.
                                                                                       view, unless the presence of such damage is
2. Preservation Of Property                                                            known to an insured prior to collapse;
   If it is necessary to move Covered Property from the                            (4) Weight of people or personal property;
   described premises to preserve it from loss by a Cov-
   ered Cause Of Loss, we will pay for any accidental di-                          (5) Weight of rain that collects on a roof; or
   rect physical loss to that property:                                            (6) Use of defective material or methods in con-
   a. While it is being moved or while temporarily stored                              struction, remodeling or renovation if the col-
      at another location; and                                                         lapse occurs during the course of the
   b. Only if the loss occurs within 30 days after the                                 construction, remodeling or renovation. How-
      property is first moved.                                                         ever, if the collapse occurs after construction,
                                                                                       remodeling or renovation is complete and is
   The amount we pay under this Extension of Coverage
   will not increase the applicable Limit Of Insurance.                                caused in part by a cause of loss listed in Par-
                                                                                       agraphs (1) through (5), we will pay for the loss
3. Fire Department Service Charge                                                      even if use of defective material or methods in
   When the fire department is called to save or protect                               construction, remodeling or renovation, con-
   Covered Property from a Covered Cause Of Loss, the                                  tributes to the collapse.
   most we will pay for loss in any one occurrence, at the
   described premises, is the Limit Of Insurance for Fire                          The criteria set forth in Paragraphs a.(1) through
   Department Service Charge shown in the Declarations                             a.(4) do not limit the coverage otherwise provided
                                                                                   under this Extension Of Coverage for the causes of
   for your liability for fire department charges:
                                                                                   loss listed in Paragraphs b.(1), b.(4), and b.(5).
   a. Assumed by contract or agreement prior to loss; or
                                                                              c. With respect to the following property:
   b. Required by local ordinance.
                                                                                   (1) Awnings;
   The amount that we pay under this Extension Of Cov-
   erage is an additional amount of insurance.                                     (2) Gutters and downspouts;
4. Collapse                                                                        (3) Yard fixtures;
   a. With respect to buildings:                                                   (4) Outdoor swimming pools;
       (1) Collapse means an abrupt falling down or caving                         (5) Piers, wharves and docks;
           in of a building or any part of a building with the                     (6) Beach or diving platforms or appurtenances;
           result that the building or part of the building can-
           not be occupied for its intended purpose;                               (7) Retaining walls; and
                                                                                   (8) Walks, roadways and other paved surfaces;
       (2) A building or any part of a building that is in
           danger of falling down or caving in is not con-                         if the collapse is caused by a cause of loss listed in
           sidered to be in a state of collapse;                                   Paragraphs b.(2) through b.(6), we will pay for loss
       (3) A part of a building that is standing is not con-                       to that property only if such loss is a direct result of
           sidered to be in a state of collapse even if it                         the collapse of a building insured under this cover-
                                                                                   age form and the property is Covered Property un-
           has separated from another part of the build-
           ing; and                                                                der this coverage form.
                                                                              d. If personal property abruptly falls down or caves in
       (4) A building that is standing or any part of a
           building that is standing is not considered to be                     and such collapse is not the result of collapse of a
           in a state of collapse even if it shows evidence                      building, we will pay for loss to Covered Property
                                                                                 caused by such collapse of personal property only
           of cracking, bulging, sagging, bending, leaning,
           settling, shrinkage or expansion.                                     if:
                                                                                   (1) The collapse of personal property was caused
   b. We will pay for accidental direct physical loss to
      Covered Property, caused by collapse of a building                               by a cause of loss listed in Paragraphs b.(1)
      or any part of a building that is insured under this                             through b.(6) of this Extension Of Coverage;
      coverage form or that contains Covered Property                              (2) The personal property which collapses is in-
      insured under this coverage form, if the collapse is                             side a building; and
      caused by one or more of the following:
                                                                                   (3) The property which collapses is not of a kind
       (1) Any of the “specified causes of loss” or by                                 listed in Paragraph c. above, regardless of
           breakage of building glass, all only as insured                             whether that kind of property is considered to
           against in this coverage form;                                              be personal property or real property.
CMP-4100                                                             9
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000077
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 78 of 107



       The coverage stated in this Paragraph d. does not                      b. “Counterfeit money” that is acquired during the
       apply to personal property if marring and/or                              regular course of business.
       scratching is the only damage to that personal                         The most we will pay for any loss in any one occurrence
       property caused by the collapse.                                       is the Limit Of Insurance for Money Orders And “Counter-
       Collapse of personal property does not mean                            feit Money” shown in the Declarations.
       cracking, bulging, sagging, bending, leaning, set-                     The amount we pay under this Extension Of Coverage
       tling, shrinkage or expansion.
                                                                              is an additional amount of insurance.
   e. The amount we pay under this Extension Of Cov-                     8. Forgery Or Alteration
      erage will not increase the applicable Limit Of In-
      surance.                                                                a. We will pay for loss resulting directly from forgery
                                                                                 or alteration of any check, draft, promissory note,
5. Water Damage, Other Liquids, Powder Or Molten
                                                                                 bill of exchange or similar written promise of pay-
   Material Damage                                                               ment in “money” that you or your agent has issued,
   If loss caused by covered water or other liquid, powder                       or that was issued by someone who impersonates
   or molten material occurs, we will also pay the cost to                       you or your agent.
   tear out and replace any part of the covered building or                   b. If you are sued for refusing to pay the check, draft,
   structure to repair damage to the system or appliance
                                                                                 promissory note, bill of exchange or similar written
   from which the water or other substance escapes.                              promise of payment in “money”, on the basis that it
   We will not pay the cost to repair any defect that                            has been forged or altered, and you have our writ-
   caused the loss; but we will pay the cost to repair or                        ten consent to defend against the suit, we will pay
   replace damaged parts of fire extinguishing equipment                         for any reasonable legal expenses that you incur in
   if the damage:                                                                that defense.
   a. Results in discharge of any substance from an au-                       c. For the purpose of this coverage, check includes a
      tomatic fire protection system; or                                         substitute check as defined in the Check Clearing
   b. Is directly caused by freezing.                                            for the 21st Century Act, and will be treated the
                                                                                 same as the original it replaced.
   The amount we pay under this Extension Of Coverage
   will not increase the applicable Limit Of Insurance.                       d. The most we will pay for any loss, including legal
                                                                                 expenses, in any one occurrence is the Limit Of In-
6. Pollutant Clean Up And Removal                                                surance for Forgery Or Alteration shown in the
   We will pay your expense to extract “pollutants” from                         Declarations.
   land or water at the described premises if the discharge,                  The amount we pay under this Extension Of Coverage
   dispersal, seepage, migration, release or escape of the                    is an additional amount of insurance.
   “pollutants” is caused by a Covered Cause Of Loss that
                                                                         9. Increased Cost Of Construction And Demolition
   occurs during the policy period. The expenses will be
   paid only if they are reported to us in writing within 180               Cost
   days of the date on which the Covered Cause Of Loss                        a. This Extension Of Coverage applies only to build-
   occurs.                                                                       ings insured on a replacement cost basis.
   This Extension Of Coverage does not apply to costs to                      b. In the event of damage by a Covered Cause Of
   test for, monitor or assess the existence, concentration                      Loss to a building that is Covered Property, we will
   or effects of “pollutants“. But we will pay for testing                       pay the:
   which is performed in the course of extracting the “pol-
                                                                                   (1) Increased costs incurred to comply with en-
   lutants” from the land or water.                                                    forcement of an ordinance or law in the course
   The most we will pay for each described premises under                              of repair, rebuilding or replacement of dam-
   this Extension Of Coverage is the Limit Of Insurance for                            aged parts of that property; and
   Pollutant Clean Up And Removal shown in the Declara-                            (2) Cost to demolish and clear the site of undam-
   tions. This limit is for the sum of all such expenses aris-
                                                                                       aged parts of the same building, as a conse-
   ing out of Covered Causes Of Loss occurring during                                  quence of enforcement of an ordinance or law
   each separate 12 month period of this policy.                                       that requires demolition of such undamaged
   The amount we pay under this Extension Of Coverage                                  property;
   is an additional amount of insurance.                                           subject to the limitations stated in Paragraphs c.
7. Money Orders And Counterfeit Money                                              through i. of this Extension Of Coverage.
   We will pay for loss resulting directly from your having                   c. The ordinance or law referred to in this Extension
   accepted in good faith, in exchange for merchandise,                          Of Coverage is an ordinance or law that is in force
   “money“ or services:                                                          at the time of loss and regulates the demolition, re-
   a. Money orders issued by any post office, express                            pair, rebuilding, or replacement of buildings or es-
      company or bank that are not paid upon presenta-                           tablishes zoning or land use requirements at the
      tion; or                                                                   described premises, and is in force at:
CMP-4100                                                            10
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000078
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 79 of 107



        (1) The described premises; or                                        g. With respect to this Extension Of Coverage:
        (2) Another premises, if such ordinance or law re-                         (1) We will not pay for the:
            quires relocation.                                                          (a) Increased Cost Of Construction:
   d. Under this Extension Of Coverage, we will not pay                                      i.    Until the property is actually repaired,
      any costs due to an ordinance or law that:                                                   rebuilt or replaced, at the described or
        (1) You were required to comply with before the                                            another premises; and
            loss, even when the building was undamaged;                                      ii. Unless the repairs, rebuilding or re-
            and
                                                                                                 placement are made as soon as rea-
        (2) You failed to comply with.                                                           sonably possible after the loss, not to
                                                                                                 exceed two years. We may extend this
   e. Under this Extension Of Coverage, we will not pay
      for:                                                                                       period in writing during the two years.
                                                                                        (b) Loss of value for the undamaged portion of
        (1) The enforcement of any ordinance or law
            which requires demolition, repair, rebuilding,                                  the building caused by enforcement of any
            replacement, remodeling or remediation of                                       ordinance or law.
            property due to contamination by “pollutants“                          (2) If the building is repaired, rebuilt or replaced at
            or due to the presence, growth, proliferation,                             the described premises, or if you elect to re-
            spread or any activity of “fungi“, wet or dry rot,                         build at another premises, the most we will pay
            virus, bacteria or other microorganisms; or                                for the Increased Cost Of Construction is the
        (2) Any costs associated with the enforcement of                               increased cost of construction at the described
                                                                                       premises.
            any ordinance or law which requires any insured
            or others to test for, monitor, clean up, remove,                      (3) If the ordinance or law requires relocation to an-
            contain, treat, detoxify or neutralize, or in any                          other premises, the most we will pay for the In-
            way respond to or assess the effects of “pollu-                            creased Cost Of Construction is the increased
            tants“, “fungi“, wet or dry rot, virus, bacteria or                        cost of construction at the new premises.
            other microorganisms.
                                                                              h. This Extension Of Coverage is not subject to the
   f.   The most we will pay under this Extension Of Cov-                        terms of the Ordinance Or Law Exclusion, to the
        erage, for each described premises insured under                         extent that such Exclusion would conflict with the
        SECTION I — PROPERTY, is the lesser of:                                  provisions of this Extension Of Coverage.
        (1) The amount you actually spend:                                    i.   The amount payable under this Extension Of Cov-
            (a) For the increased cost to repair, rebuild or                       erage, as stated in Paragraph f. of this Extension
                replace the building at the described or                           Of Coverage, is not subject to Paragraph
                                                                                   e.(4)(a)iv. under Loss Payment of SECTION I —
                another premises in the same general vi-
                cinity if relocation is required by ordinance                      CONDITIONS.
                or law, but not more than a building of the              10. Glass Expenses
                same height, floor area, and style on the
                same or similar premises as the damaged                       If Covered Property is damaged by a Covered Cause
                building; and                                                 Of Loss we will pay for expenses incurred to:

            (b) To demolish and clear the site of the un-                     a. Put up temporary plates or board up openings if re-
                damaged parts of the building at the de-                         pair or replacement of damaged glass is delayed.
                scribed premises caused by enforcement                        b. Remove or replace obstructions when repairing or
                of any ordinance or law; or                                      replacing glass that is part of a building. This does
                                                                                 not include removing or replacing window displays.
        (2) The percentage for Increased Cost of Con-
            struction and Demolition Cost applied to the                      The amount we pay under this Extension Of Coverage
            Limit Of Insurance applicable to that damaged                     will not increase the applicable Limit Of Insurance.
            building as shown in the Declarations.
                                                                         11. Fire Extinguisher Systems Recharge Expense
            If a damaged building is covered under a blan-
                                                                              a. We will pay:
            ket Limit Of Insurance which applies to more
            than one building, then the most we will pay un-                       (1) The cost of recharging or replacing, whichever
            der this Extension Of Coverage is the amount                               is less, your fire extinguishers and fire extin-
            determined by applying the percentage as                                   guishing systems (including hydrostatic testing
            shown in the Declarations to the risk amount                               if needed) if they are discharged on or within
            shown in our records as of the most recent Dec-                            100 feet of the described premises; and
            larations applicable to that damaged building.                         (2) For loss to Covered Property if such loss is the
        The amount we pay under this Extension Of Cov-                                 result of an accidental discharge of chemicals
        erage will not increase the applicable Limit Of In-                            from a fire extinguisher or a fire extinguishing
        surance.                                                                       system.
CMP-4100                                                            11
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000079
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 80 of 107



   b. No coverage will apply if the fire extinguishing sys-                       We will charge you additional premium for values
       tem is discharged during installation or testing.                          reported from the date you acquire the property or
   c. The most we will pay for loss in any one occur-                             begin construction of that part of the building that
       rence is the Limit Of Insurance for Fire Extinguish-                       would qualify as covered property.
       er Systems Recharge Expense shown in the                         13. Personal Property Off Premises
       Declarations.
                                                                             You may extend the insurance provided by this cover-
   The amount we pay under this Extension Of Coverage                        age form to apply to your Covered Property, other than
   is an additional amount of insurance.                                     “money” and “securities”, “valuable papers and records”
12. Newly Acquired Or Constructed Property                                   or accounts receivable, while it is in the course of transit
                                                                             or at another premises. The most we will pay for loss in
   a. Buildings                                                              any one occurrence under this Extension Of Coverage
       If this coverage form covers Buildings, you may ex-                   is the Limit Of Insurance for Personal Property Off Prem-
       tend that insurance to apply to:                                      ises shown in the Declarations.
       (1) Your new buildings while being built on the de-                   The amount we pay under this Extension Of Coverage
           scribed premises; and                                             is an additional amount of insurance.
       (2) Buildings you acquire not at the described                        If the Covered Property is located at another premises
           premises, intended for:                                           you own, lease, operate, or regularly use, the insurance
           (a) Similar use as the building at the described                  provided under this extension applies only if the loss oc-
                                                                             curs within 90 days after the property is first moved.
               premises; or
           (b) Use as a warehouse.                                           The Other Insurance Condition contained in SECTION I
                                                                             AND SECTION II — COMMON POLICY CONDI-
       The most we will pay for loss under this Extension                    TIONS does not apply to this Extension Of Coverage.
       Of Coverage at each building, is the Limit Of Insur-                  The insurance provided under this Extension Of Cov-
       ance for Newly Acquired Or Constructed Buildings                      erage is primary and does not contribute with any other
       shown in the Declarations.                                            insurance.
       The amount we pay under this Extension Of Cov-                   14. Outdoor Property
       erage is an additional amount of insurance.
                                                                             You may extend the insurance provided by this cover-
   b. Business Personal Property                                             age form to apply to your outdoor radio and television
       If this coverage form covers Business Personal                        antennas (including satellite dishes), trees, shrubs,
       Property, you may extend that insurance to apply                      plants and lawns (other than trees, shrubs, plants or
       to Business Personal Property:                                        lawns held as “stock”). The loss must be caused by
                                                                             any of the following causes of loss:
       (1) Including such property that you newly acquire,
           at any premises you acquire; or                                   a. Fire;
       (2) Including such property that you newly acquire,                   b. Lightning;
           located at your newly constructed or acquired                     c. Explosion;
           buildings at the described premises.
                                                                             d. Riot or civil commotion;
       This Extension Of Coverage does not apply to per-
                                                                             e. Aircraft or vehicles;
       sonal property that you temporarily acquire in the
       course of installing or performing work on such                       f. Vandalism; or
       property or your wholesale activities.                                g. Theft.
       The most we will pay for loss under this Extension                    The most we will pay for loss in any one occurrence, at
       Of Coverage at each building, is the Limit Of Insur-                  the described premises, under this Extension Of Cov-
       ance for Newly Acquired Business Personal Prop-                       erage is the Limit Of Insurance for Outdoor Property
       erty shown in the Declarations.                                       shown in the Declarations. But we will not pay more
       The amount we pay under this Extension Of Cov-                        than $1,000 for any one tree, shrub or plant.
       erage is an additional amount of insurance.                           The amount we pay under this Extension Of Coverage
   c. Period Of Coverage                                                     is an additional amount of insurance.
      With respect to insurance on or at each newly ac-                 15. Personal Effects
      quired or constructed property, coverage will end                     You may extend the insurance that applies to Business
      when any of the following first occurs:                               Personal Property to apply to personal effects owned by
       (1) This policy expires;                                             you, your employees, your partners or members (if you
                                                                            are a partnership or joint venture), your “managers” or
       (2) 30 days expire after you acquire the property                    “members” (if you are a limited liability company), or
           or begin construction of that part of the building               your ”executive officers” (if you are an organization other
           that would qualify as covered property; or                       than a partnership, joint venture or limited liability com-
       (3) You report values to us.                                         pany). This extension does not apply to:
CMP-4100                                                           12
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000080
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 81 of 107



    a. Tools or equipment used in your business; or                                that result from loss by any Covered Cause Of
    b. Loss by theft.                                                              Loss to your records of accounts receivable.
    The most we will pay for loss in any one occurrence, at                   b. The most we will pay for loss in any one occur-
    the described premises, under this Extension Of Cov-                         rence, at the described premises, under this Ex-
    erage is the Limit Of Insurance for Personal Effects                         tension Of Coverage is the Limit Of Insurance for
    shown in the Declarations.                                                   Accounts Receivable (On Premises) shown in the
                                                                                 Declarations.
    The amount we pay under this Extension Of Coverage
    is an additional amount of insurance.                                          For accounts receivable not at the described prem-
                                                                                   ises, the most we will pay for loss in any one oc-
16. Valuable Papers And Records
                                                                                   currence under this Extension Of Coverage is the
    a. You may extend the insurance provided by this                               Limit Of Insurance for Accounts Receivable (Off
        coverage form to apply to “valuable papers and                             Premises) shown in the Declarations.
        records” that you own, or that are in your care, cus-
        tody or control caused by a Covered Cause Of                               The amount we pay under this Extension Of Cov-
                                                                                   erage is an additional amount of insurance.
        Loss. This Extension Of Coverage includes the
        cost to research, replace or restore the lost infor-                  c. The following exclusion applies to the Accounts
        mation on “valuable papers and records” for which                        Receivable Extension Of Coverage:
        duplicates do not exist.                                                   We will not pay for:
    b. This Extension Of Coverage does not apply to:
                                                                                   (1) Loss caused by alteration, falsification, con-
        (1) Property held as samples or for delivery after                             cealment or destruction of records of accounts
             sale; and                                                                 receivable done to conceal the wrongful giving,
        (2) Property in storage away from the described                                taking or withholding of “money”, “securities” or
             premises.                                                                 other property.
    c. The most we will pay for loss to “valuable papers and                            This exclusion applies only to the extent of the
        records” in any one occurrence, at the described                                wrongful giving, taking or withholding.
        premises, under this Extension Of Coverage is the                          (2) Loss caused by bookkeeping, accounting or
        Limit Of Insurance for Valuable Papers And Records                             billing errors or omissions.
        (On Premises) shown in the Declarations.
                                                                                   (3) Any loss that requires any audit of records or
        For “valuable papers and records” not at the de-                               any inventory computation to prove its factual
        scribed premises, the most we will pay for loss in any                         existence.
        one occurrence under this Extension of Coverage is
        the Limit Of Insurance for Valuable Papers And Rec-              18. Signs
        ords (Off Premises) shown in the Declarations.                        You may extend the insurance provided by this cover-
        The amount we pay under this Extension Of Cov-                        age form to apply to signs attached to buildings
        erage is an additional amount of insurance.                           (whether indoor or outdoor) at the described premises
    d. Loss to “valuable papers and records” will be val-                     and to outdoor signs not attached to buildings at the
        ued at the cost of restoration or replacement of the                  described premises which are owned by you, or owned
        lost or damaged information. To the extent that the                   by others but are in your care, custody or control.
        contents of the “valuable papers and records” are
        not restored, the “valuable papers and records” will                  The most we will pay for loss in any one occurrence
        be valued at the cost of replacement with blank                       under this Extension Of Coverage is the Limit Of Insur-
        materials of substantially identical type.                            ance for Signs shown in the Declarations.
17. Accounts Receivable                                                       The amount we pay under this Extension Of Coverage
    a. You may extend the insurance provided by this                          is an additional amount of insurance.
       coverage form to apply to accounts receivable. We                 19. Arson Reward
       will pay:
                                                                              We will pay a reward for information which leads to an
       (1) All amounts due from your customers that you                       arson conviction in connection with a fire loss covered
            are unable to collect;
                                                                              under this coverage form.
       (2) Interest charges on any loan required to offset
            amounts you are unable to collect pending our                     Regardless of the number of persons involved in
            payment of these amounts;                                         providing information, the most we will pay for loss in
                                                                              any one occurrence under this Extension Of Coverage
       (3) Collection expenses in excess of your normal
            collection expenses that are made necessary                       is the Limit Of Insurance for Arson Reward shown in
            by loss; and                                                      the Declarations.
        (4) Other reasonable expenses that you incur to re-                   The amount we pay under this Extension Of Coverage
            establish your records of accounts receivable;                    is an additional amount of insurance.

CMP-4100                                                            13
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000081
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 82 of 107



20. Damage To Non-Owned Buildings From Theft, Bur-                            b. Equipment Breakdown Additional Coverage
    glary Or Robbery
                                                                                   (1) Expediting Expenses. We will pay up to
   You may extend the insurance that applies to Business                               $100,000 for the reasonable extra cost to:
   Personal Property to apply to a building or part of a
                                                                                        (a) Make temporary repairs to; and
   building, including equipment pertaining to the service
   of the building, occupied but not owned by you caused                                (b) Expedite permanent repairs or permanent
   by actual or attempted theft, burglary or robbery.                                       replacement of;
   This Extension Of Coverage does not apply to:                                        Covered Property damaged by an “accident” to
                                                                                        “covered equipment”.
   a. Glass, other than glass building blocks;
                                                                                        The amount we pay under this Expediting Ex-
   b. Any lettering or ornamentation; or
                                                                                        penses Additional Coverage will not increase
   c. Building property or equipment removed from the                                   the applicable Limit Of Insurance.
      described premises.
                                                                                   (2) Drying Out Expenses. We will pay, up to the
   The amount we pay under this Extension Of Coverage                                  applicable Limit Of Insurance for Coverage A
   will not increase the applicable Limit Of Insurance.                                – Buildings or Coverage B – Business Per-
                                                                                       sonal Property, whichever applies, the direct
21. Property Of Others
                                                                                       expenses of drying out wetness in electrical
   You may extend the insurance that applies to Business                               “covered equipment” caused by one of the
   Personal Property to apply to personal property of oth-                             items listed in Paragraph 1.h. under SECTION I
   ers in your care, custody or control only while the per-                            — EXCLUSIONS.
   sonal property is located at the described premises.
                                                                                        The amount we pay under this Drying Out Ex-
   The most we will pay for loss in any one occurrence                                  penses Additional Coverage will not increase
   under this Extension Of Coverage is the Limit Of Insur-                              the applicable Limit Of Insurance.
   ance for Property Of Others shown in the Declarations.
                                                                                        The water damage exclusions found in Para-
   The amount we pay under this Extension Of Coverage                                   graph 1.h. under SECTION I — EXCLUSIONS
   is an additional amount of insurance.
                                                                                        do not apply to this Drying Out Expenses Addi-
   This Extension Of Coverage does not apply to:                                        tional Coverage.
   a. Personal effects owned by you, your employees,                               (3) Spoilage. We will pay up to $100,000 for
      your partners or members (if you are a partnership or                            physical loss to “perishable goods” at the de-
      joint venture), your “managers” or “members” (if you                             scribed premises due to:
      are a limited liability company), or your ”executive of-                          (a) Spoilage;
      ficers” (if you are an organization other than a part-
      nership, joint venture or limited liability company); or                          (b) Contamination from the release of refriger-
                                                                                            ant, including but not limited to ammonia; or
   b. Personal property of others that must be restored,
      repaired or replaced because your work was incor-                                 (c) Any necessary expenses you incur to re-
      rectly performed on it.                                                               duce the amount of loss under this Spoil-
                                                                                            age Additional Coverage to the extent that
   The Other Insurance Condition contained in SEC-                                          they do not exceed the amount of loss that
   TION I AND SECTION II — COMMON POLICY                                                    otherwise would have been payable under
   CONDITIONS does not apply to this Extension Of                                           this Spoilage Additional Coverage.
   Coverage. The insurance provided under this Exten-
   sion Of Coverage is primary and does not contribute                                  Such loss to “perishable goods” must be directly
   with any other insurance. We will decide if our pay-                                 caused by an “accident” to “covered equipment”.
   ment for loss under this extension will be made to you                               The amount we pay under this Spoilage Addi-
   or to the owner of the property.                                                     tional Coverage will not increase the applicable
22. Equipment Breakdown                                                                 Limit Of Insurance.
   a. You may extend the insurance provided by this cov-                           (4) Service Interruption
      erage form to apply for direct physical loss to Cov-                              (a) If Loss Of Income And Extra Expense en-
      ered Property caused by an “accident” to “covered                                     dorsement is shown in the Declarations,
      equipment”. The most we will pay for each covered                                     you may extend that insurance to apply to
      loss under this Extension Of Coverage is the Limit Of
                                                                                            an “accident” to “utility service equipment”.
      Insurance that applies to the Covered Property, un-
      less a specific limit is stated in the Additional Cover-                          (b) You may extend the insurance provided in
      ages below.                                                                           the Spoilage Additional Coverage above to
       The amount we pay under this Extension Of Cover-                                     apply to your loss, damage or expense
       age, or any Additional Coverage described below, will                                caused by an “accident” to “utility service
       not increase the applicable Limit Of Insurance.                                      equipment”.

CMP-4100                                                            14
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000082
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 83 of 107



           (c) The coverage provided by this Service In-                     d. One Loss. If an initial “accident” causes other “ac-
               terruption Additional Coverage will not ap-                      cidents”, all will be considered one loss. All “acci-
               ply unless the failure or disruption of                          dents” that are the result of the same event will be
               service exceeds 24 hours in length, imme-                        considered one loss.
               diately following the “accident”. However,
                                                                             e. To the extent of any coverage provided under this
               once this waiting period is met, coverage                        Extension Of Coverage:
               will begin at the initial time of the failure or
               disruption of service.                                             (1) Paragraph 9. under Property Not Covered is
                                                                                      deleted.
           The amount we pay under this Service Inter-
           ruption Additional Coverage will not increase                          (2) Paragraphs 1.a. and 1.b. under Property Sub-
           the applicable Limit Of Insurance.                                         ject To Limitations are deleted.
       (5) Data Restoration. We will pay up to $100,000                           (3) Paragraph 1.f. of SECTION I — EXCLUSIONS
           for the reasonable and necessary cost to re-                               is replaced by the following:
           search, replace or restore “electronic data”
           which has been destroyed or corrupted by an                                 f.   The failure of power or other utility service
                                                                                            supplied to the described premises, if the
           “accident” to “covered equipment”. To the extent
           that “electronic data” is not replaced or restored,                              failure occurs away from the described
           the loss will be valued at the cost of replace-                                  premises, except as provided in the Exten-
                                                                                            sions of Coverage - Equipment Breakdown.
           ment of the media on which the “electronic data”
           was stored, with blank media of substantially                                    Failure includes lack of sufficient capacity
           identical type.                                                                  and reduction in supply.
           If Loss Of Income And Extra Expense en-                                (4) Paragraphs 2.a. and 2.d. of SECTION I —
           dorsement is shown in the Declarations, you                                EXCLUSIONS are deleted.
           may extend that insurance to apply to an “ac-
           cident” to “covered equipment” caused by an                            (5) Paragraph 2.l. of SECTION I — EXCLUSIONS
           interruption of computer operations due to de-                             is replaced by the following:
           struction or corruption of “electronic data”. The                           l.   Other Types Of Loss
           amount we pay will be subject to the same
           $100,000 limit of insurance.                                                     (1) Wear and tear;
           The amount we pay under this Data Restora-                                       (2) Rust or other corrosion, decay, deteri-
           tion Additional Coverage will not increase the                                       oration, hidden or latent defect or any
           applicable Limit Of Insurance.                                                       quality in property that causes it to
                                                                                                damage or destroy itself;
   c. Hazardous Substances Limitation. The most we
      will pay for the increased cost to repair or replace                                  (3) Smog;
      Covered Property and the increased cost to clean                                      (4) Settling, cracking, shrinking or expan-
      up or dispose of such property caused by “hazard-                                         sion;
      ous substance” contamination resulting from an
      “accident” to “covered equipment” is $100,000.                                        (5) Nesting or infestation, or discharge or
      This does not include contamination of “perishable                                        release of waste products or secre-
      goods” by refrigerant, including but not limited to                                       tions, by insects, birds, rodents or oth-
      ammonia, which is addressed in Paragraph                                                  er animals;
      22.b.(3)(b) above. For the purposes of this limita-                                   (6) The following causes of loss to per-
      tion, increased cost means costs beyond what                                              sonal property:
      would have been required had no “hazardous sub-
      stance” been involved.                                                                      (a) Dampness or dryness of atmos-
                                                                                                      phere, except as provided in the
       If Loss Of Income And Extra Expense endorsement                                                Equipment Breakdown Extension
       is shown in the Declarations, any increased loss                                               Of Coverage;
       under such coverage caused by “hazardous sub-
       stance” contamination to Covered Property resulting                                        (b) Changes in or extremes of tem-
       from an “accident” to “covered equipment” will be                                              perature, except as provided in the
                                                                                                      Equipment Breakdown Extension
       subject to and included in the same $100,000 Limit
       Of Insurance. For the purposes of this limitation, in-                                         Of Coverage; or
       creased loss means any loss or expense covered                                             (c) Marring or scratching.
       under Loss Of Income coverage beyond what would                                      But if an excluded cause of loss that is
       have been sustained or incurred had no “hazardous                                    listed in Paragraphs (1) through (6) above
       substance” been involved.
                                                                                            results in direct physical loss to Covered
       The amount we pay under this Hazardous Sub-                                          Property by an “accident” to “covered
       stance Limitation will not increase the applicable                                   equipment” we will pay for that resulting
       Limit Of Insurance.                                                                  loss.
CMP-4100                                                           15
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000083
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 84 of 107



   f.   We will not pay under this Extension Of Coverage                           Property, we will pay to repair or replace the
        for loss caused by:                                                        equipment as required by law.
        (1) A hydrostatic, pneumatic or gas pressure test                     b. If a Covered Cause Of Loss occurs to refrigeration
            of any boiler or pressure vessel; or                                 equipment that is Covered Property, we will pay:
        (2) An insulation breakdown test of any type of                            (1) The cost to reclaim the refrigerant as required
            electrical equipment.                                                      by law;
   g. If Loss Of Income And Extra Expense endorsement                              (2) The cost to retrofit the equipment to use a non-
      is shown in the Declarations, we will not pay for de-                            CFC refrigerant as required by the Clean Air
      lay in resuming operations due to the need to re-                                Act of 1990, and any amendments thereto or
      construct or re-input data or programs on electronic                             any other similar laws; and
      media and records, except as provided in this
                                                                                   (3) The increased cost to recharge the system
      Equipment Breakdown Extension Of Coverage.                                       with a non-CFC refrigerant.
   h. With respect to Service Interruption Additional Cov-
                                                                                   The amount we pay under this Extension Of Cov-
      erage above, we will not pay for an “accident”                               erage will not increase the applicable Limit Of In-
      caused by: fire; lightning; windstorm or hail; explo-                        surance.
      sion (except as specifically provided in Paragraph
      1.c. of SECTION I — DEFINITIONS); smoke; aircraft                       c. We will not pay under this Extension Of Coverage
      or vehicles; riot or civil commotion; vandalism; sprin-                    for the costs associated with the enforcement of
      kler leakage; falling objects; weight of snow, ice or                      any ordinance or law which requires any insured or
      sleet; freezing; collapse; flood or earth movement.                        others to test for, monitor, clean up, remove, con-
   i.   Additional Conditions                                                    tain, treat, detoxify or neutralize, or in any way re-
                                                                                 spond to, or assess the effects of “pollutants”,
        (1) Suspension. When any “covered equipment” is
                                                                                 “fungi”, wet or dry rot, virus, bacteria or other mi-
            found to be in or exposed to a dangerous condi-
            tion, any of our representatives may immediate-                      croorganisms.
            ly suspend the insurance against loss to any                      d. Loss to the equipment will be determined as follows:
            property from an “accident” to that “covered
            equipment”. We can do this by mailing or deliv-                        (1) If the equipment is repaired or replaced, on the
            ering a written notice of suspension to your ad-                           described or another premises, we will not pay
            dress as shown in the Declarations, or at the                              more than the lesser of:
            address where the equipment is located. Once                                (a) The amount you actually spend to repair
            suspended in this way, your insurance can be                                    the equipment, but not for more than the
            reinstated only by an endorsement for that                                      amount it would cost to replace the equip-
            “covered equipment.” If we suspend your insur-                                  ment with equipment of the same kind and
            ance, you will get a pro rata refund of premium.
                                                                                            quality; or
            But the suspension will be effective even if we
            have not yet made or offered a refund.                                      (b) The Limit Of Insurance shown in the Dec-
        (2) Jurisdictional Inspections. If any property that                                larations as applicable to the covered
            is “covered equipment” under this Extension Of                                  Building or Business Personal Property.
            Coverage requires inspection to comply with                            (2) If the equipment is not repaired or replaced,
            state or municipal boiler and pressure vessel                              we will not pay more than the lesser of:
            regulations, we agree to perform such inspec-
            tion on your behalf.                                                        (a) The actual cash value of the equipment at
                                                                                            the time of loss; or
        (3) Environmental, Safety And Efficiency Im-
            provements. If “covered equipment” requires                                 (b) The Limit Of Insurance shown in the Dec-
            replacement due to an “accident”, we will pay                                   larations as applicable to the Building or
            your additional cost to replace with equipment                                  Business Personal Property.
            that is better for the environment, safer or more
            efficient than the equipment being replaced.                           (3) We will not pay for loss due to any ordinance
                                                                                       or law that:
            However, we will not pay more than 125% of
            what the cost would have been to replace with                               (a) You were required to comply with before
            like kind and quality. This condition does not                                  the loss, even if the equipment was undam-
            increase any of the applicable limits. This con-                                aged; and
            dition does not apply to any property to which                              (b) You failed to comply with.
            actual cash value applies.
                                                                              e. This Extension Of Coverage is not subject to the
23. Ordinance Or Law – Equipment Coverage                                        terms of the Ordinance Or Law Exclusion, to the
   a. Subject to Paragraph b. below, if a Covered Cause                          extent that such Exclusion would conflict with the
      Of Loss occurs to equipment that is Covered                                provisions of this Extension Of Coverage.
CMP-4100                                                            16
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000084
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 85 of 107



SECTION I — LIMITS OF INSURANCE                                              is the amount of the Special Deductible shown for that
                                                                             coverage.
1. Unless otherwise stated, the most we will pay for loss
   in any one occurrence is the applicable Limit Of Insur-                   The Special Deductibles will not increase the Basic
   ance of SECTION I — PROPERTY shown in the Dec-                            Deductible shown in the Declarations. The Special De-
   larations.                                                                ductibles will be used to satisfy the requirements of the
                                                                             Basic Deductible in the Declarations.
2. Inflation Coverage
                                                                        3. No deductible applies to the following Extensions Of
    If the Declarations indicate that Inflation Coverage ap-               Coverage:
    plies then the Limits Of Insurance shown in the Decla-
    rations for Coverage A – Buildings and Coverage B                        a. Fire Department Service Charge;
    – Business Personal Property will adjust as deter-                       b. Fire Extinguisher Systems Recharge Expense; and
    mined below during the term of this policy at the same
    rate as the Inflation Coverage Index shown in the Dec-                   c. Arson Reward.
    larations for each coverage.                                        SECTION I — CONDITIONS
    The most we will pay for loss in any one occurrence is              1. Property Loss Conditions
    the adjusted applicable Limit Of Insurance on the date
    of that occurrence.                                                      a. Abandonment
    To determine a limit on a given date:                                         There can be no abandonment of any property to us.
    a. Divide the applicable Inflation Coverage Index on                     b. Appraisal
       that date by the Inflation Coverage Index as shown                         If we and you disagree on the value of the property
       in the Declarations or as amended as described                             or the amount of loss, either may make written
       below; then                                                                demand for an appraisal of the loss. In this event,
    b. Multiply the resulting factor by the applicable Limit                      each party will select a competent and impartial
       Of Insurance.                                                              appraiser. Each party will notify the other of the se-
                                                                                  lected appraiser’s identity within 20 days after re-
    The Limits Of Insurance will not be reduced to less                           ceipt of the written demand for an appraisal. The
    than the amounts shown in the Declarations.                                   two appraisers will select an umpire. If the apprais-
    If during the term of this policy the Limit Of Insurance                      ers cannot agree upon an umpire within 15 days,
    for Coverage A – Buildings or Coverage B – Busi-                              either may request that selection be made by a
    ness Personal Property is changed at your request,                            judge of a court having jurisdiction. The appraisers
    the applicable Inflation Coverage Index as of the effec-                      will state separately the value of the property and
    tive date shown in the Declarations is amended to co-                         amount of loss. If they fail to agree, they will submit
    incide with the effective date of such change.                                their differences to the umpire. A decision agreed
                                                                                  to by any two will be binding. Each party will:
3. Business Personal Property Limit – Seasonal In-
   crease                                                                         (1) Pay its chosen appraiser; and
    a. The Limit Of Insurance for Coverage B – Business                           (2) Bear the other expenses of the appraisal and
       Personal Property will automatically increase by the                           umpire equally.
       percentage shown in the Declarations to provide for                        If there is an appraisal, we will still retain our right
       seasonal variations.                                                       to deny the claim.
    b. This increase will apply only if the Limit Of Insur-                  c. Duties In The Event Of Loss
       ance shown for Coverage B – Business Person-
       al Property in the Declarations is at least 100% of                        (1) You must see that the following are done in the
       your average monthly values during the lesser of:                              event of loss to Covered Property:
        (1) The 12 months immediately preceding the date                               (a) Notify the police if a law may have been
            the loss occurs; or                                                            broken.
        (2) The period of time you have been in business as                            (b) Give us prompt notice of the loss. Include
            of the date the loss occurs.                                                   a description of the property involved.
SECTION I — DEDUCTIBLES                                                                (c) As soon as possible, give us a description
                                                                                           of how, when and where the loss occurred.
1. We will not pay for loss in any one occurrence until the
                                                                                       (d) Take all reasonable steps to protect the
   amount of loss exceeds the Basic Deductible shown in
                                                                                           Covered Property from further damage,
   the Declarations. We will then pay the amount of loss
                                                                                           and keep a record of your emergency
   in excess of the Basic Deductible up to the applicable
                                                                                           and temporary repair expenses neces-
   Limit Of Insurance of SECTION I — PROPERTY.
                                                                                           sary to protect the Covered Property, for
2. Regardless of the amount of the Basic Deductible, the                                   consideration in the settlement of the
   most we will deduct from any loss under a coverage for                                  claim. This will not increase the Limits Of
   which a Special Deductible is shown in the Declarations                                 Insurance of SECTION I — PROPERTY.
CMP-4100                                                           17
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000085
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 86 of 107



               However, we will not pay for any subse-                                 We will determine e.(1)(a) in accordance with
               quent loss resulting from a cause of loss                               the applicable terms of Paragraph e.(4) below
               that is not a Covered Cause Of Loss. Also,                              or any applicable provision which amends or
               if feasible, set the damaged property aside                             supersedes the terms of Paragraph e.(4) be-
               and in the best possible order for examina-                             low.
               tion.                                                              (2) We will give notice of our intentions within 30
           (e) At our request, give us complete invento-                              days after we receive the sworn proof of loss.
               ries of the damaged and undamaged                                  (3) We will not pay you more than your lawful fi-
               property. Include quantities, costs, values                            nancial interest in the Covered Property.
               and amount of loss claimed.
                                                                                  (4) Except as provided in Paragraphs (b) through
           (f) As often as may be reasonably required,                                (e) below, we will determine the value of Cov-
               permit us to inspect the property proving the                          ered Property as follows:
               loss and examine your books and records.                                (a) At replacement cost without deduction for
               Also permit us to take samples of dam-                                      depreciation, as of the time of loss, subject to
               aged and undamaged property for inspec-                                     the following:
               tion, testing and analysis, and permit us to                                 i.    We will pay the cost to repair or re-
               make copies from your books and records.                                           place, after application of the deducti-
           (g) Send us a signed, sworn proof of loss con-                                         ble and without deduction for
               taining the information we request to inves-                                       depreciation, but not more than the
               tigate the claim. You must do this within 60                                       least of the following amounts:
               days after our request. We will supply you                                         1) The Limit Of Insurance under
               with the necessary forms.                                                             SECTION I — PROPERTY that
                                                                                                     applies to the lost or damaged
           (h) Cooperate with us in the investigation or                                             property;
               settlement of the claim.
                                                                                                  2) The cost to replace, on the de-
           (i) Resume all or part of your “operations” as                                            scribed premises, the lost or dam-
               quickly as possible.                                                                  aged property with other property
                                                                                                     of comparable material, quality
       (2) We may examine any insured under oath,
           while not in the presence of any other insured                                            and used for the same purpose; or
           and at such times as may be reasonably re-                                             3) The amount that you actually
           quired, about any matter relating to this insur-                                          spend that is necessary to repair
           ance or the claim, including an insured’s books                                           or replace the lost or damaged
           and records. In the event of an examination,                                              property.
           an insured’s answers must be signed.                                                   If a building is rebuilt at a new premis-
   d. Legal Action Against Us                                                                     es, the cost is limited to the cost which
       No one may bring a legal action against us under                                           would have been incurred had the
       this insurance unless:                                                                     building been built at the described
                                                                                                  premises.
       (1) There has been full compliance with all of the
           terms of this insurance; and                                                     ii. You may make a claim for loss cov-
                                                                                                ered by this insurance on an actual
       (2) The action is brought within 2 years after the                                       cash value basis instead of on a re-
           date on which the accidental direct physical                                         placement cost basis. In the event you
           loss occurred.                                                                       elect to have loss settled on an actual
   e. Loss Payment                                                                              cash value basis, you may still make a
                                                                                                claim on a replacement cost basis if
       In the event of loss covered by this policy:                                             you notify us of your intent to do so
       (1) At our option, we will either:                                                       within 180 days after the loss.
           (a) Pay the value of lost or damaged property;                                   iii. We will not pay on a replacement cost
                                                                                                 basis for any loss:
           (b) Pay the cost of repairing or replacing the
               lost or damaged property;                                                          1) Until the lost or damaged property
                                                                                                     is actually repaired or replaced;
           (c) Take all or any part of the property at an                                            and
               agreed or appraised value; or
                                                                                                  2) Unless the repairs or replacement
           (d) Repair, rebuild or replace the property with                                          are made as soon as reasonably
               other property of like kind and quality.                                              possible after the loss.

CMP-4100                                                           18
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000086
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 87 of 107



               iv. The cost to repair, rebuild or replace                                   ii. A proportion of your original cost if you
                   does not include the increased cost at-                                      do not make repairs as soon as rea-
                   tributable to enforcement of any ordi-                                       sonably possible. We will determine
                   nance or law regulating the construction,                                    the proportionate value as follows:
                   use or repair of any property.
                                                                                                  1) Multiply the original cost by the
           (b) The following property at actual cash value                                           number of days from the loss to
               as of the time of loss:                                                               the expiration of the lease; and
               i.   Property of others, plus the cost of la-                                      2) Divide the amount determined in 1)
                    bor, materials, or services furnished or                                         above by the number of days from
                    arranged by you on such property.                                                the installation of improvements to
                    However, if an item(s) of personal                                               the expiration of the lease.
                    property of others is subject to a writ-
                                                                                                  If your lease contains a renewal option,
                    ten contract which governs your liabil-                                       the expiration of the renewal option peri-
                    ity for loss to that item(s), then                                            od will replace the expiration of the lease
                    valuation of that item(s) will be based
                                                                                                  in this procedure; or
                    on the amount for which you are liable
                    under such contract, but not to exceed                                  iii. Nothing if others pay for repairs or re-
                    the lesser of the replacement cost of                                        placement.
                    the property or the applicable Limit Of                            (e) Applicable only to Accounts Receivable:
                    Insurance.
                                                                                            i.    If you cannot accurately establish the
                    With respect to this provision, property                                      amount of accounts receivable out-
                    used in your business that you lease                                          standing as of the time of loss:
                    from others or rent from others, or that
                    is loaned to you, is not considered                                           1) We will determine the total of the
                    property of others.                                                              average monthly amounts of ac-
                    Under Personal Property Off Premises                                             counts receivable for the 12
                    and Property Of Others of SECTION I                                              months immediately preceding the
                    — EXTENSIONS OF COVERAGE,                                                        month in which the loss occurs;
                    the value of property of others in your                                          and
                    care, custody or control will be deter-                                       2) We will adjust that total for any
                    mined in accordance with Paragraph
                                                                                                     normal fluctuations in the amount
                    e.(4)(a) above;
                                                                                                     of accounts receivable for the
               ii. Household contents, except personal                                               month in which the loss occurred
                   property in apartments or rooms fur-                                              or for any demonstrated variance
                   nished by you as landlord;                                                        from the average for that month.
               iii. Manuscripts;                                                            ii. The following will be deducted from
               iv. Works of art, antiques or rare articles,                                     the total amount of accounts receiva-
                   including etchings, pictures, statuary,                                      ble, however that amount is estab-
                                                                                                lished:
                   marble, bronzes, porcelain and bric-a-
                   brac; and                                                                      1) The amount of the accounts for
                                                                                                     which there is no loss;
               v. Used or second-hand merchandise
                  held in storage or for sale.                                                    2) The amount of the accounts that
                                                                                                     you are able to re-establish or col-
               We will not pay more for loss in any one
               occurrence than the lesser of:                                                        lect;

               i.   The Limit Of Insurance under SEC-                                             3) An amount to allow for probable
                    TION I — PROPERTY that applies to                                                bad debts that you are normally
                    the lost or damaged property; or                                                 unable to collect; and
               ii. The actual cash value of the lost or                                           4) All unearned interest and service
                   damaged property as of the time of loss.                                          charges.
           (c) Glass at the cost of replacement with safe-                        (5) A payment for loss to personal property of oth-
               ty glazing material if required by law.                                ers may be provided to you on behalf of the
                                                                                      owners of the property. We may adjust losses
           (d) Tenants’ improvements and betterments at:                              with the owners of lost or damaged property if
               i.   Replacement cost in accordance with                               other than you. If we pay the owners, such
                    the terms set forth in Paragraph                                  payments will satisfy your claims against us for
                    (4)(a)iii above;                                                  the owners’ property.
CMP-4100                                                           19
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000087
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 88 of 107



            We will not pay the owners more than their fi-                                   ii. When this policy is issued to the owner
            nancial interest in the Covered Property.                                            or general lessee of a building, build-
        (6) We may elect to defend you against suits aris-                                       ing means the entire building. Such
            ing from claims of owners of property. We will                                       building is vacant unless at least 31%
                                                                                                 of its total square footage is:
            do this at our expense.
        (7) We will pay for covered loss within 30 days af-                                        1) Rented to a lessee or sub-lessee
                                                                                                      and used by the lessee or sub-
            ter we receive the sworn proof of loss, provid-
            ed you have complied with all of the terms of                                             lessee to conduct its customary
            this policy, and                                                                          operations; and/or

            (a) We have reached agreement with you on                                              2) Used by the building owner to
                the amount of loss; or                                                                conduct customary operations.

            (b) An appraisal award has been made.                                       (b) Buildings under construction or renovation
                                                                                            are not considered vacant.
        (8) In settling covered losses involving a party
            wall, we will pay a proportion of the loss to the                      (2) Vacancy Provisions
            party wall based on your interest in the wall in                            If the building where loss occurs has been va-
            proportion to the interest of the owner of the                              cant for more than 60 consecutive days before
            adjoining building. However, if you elect to re-                            that loss occurs:
            pair or replace your building and the owner of
                                                                                        (a) We will not pay for any loss caused by any
            the adjoining building elects not to repair or re-                              of the following even if they are Covered
            place that building, we will pay you the full val-                              Causes Of Loss:
            ue of the loss to the party wall, subject to all
            applicable policy provisions including Limits Of                                 i.    Vandalism;
            Insurance and all other provisions of this Loss                                  ii. Sprinkler leakage, unless you have
            Payment Condition. Our payment under the                                             protected the system against freezing;
            provisions of this paragraph does not alter any
            right of subrogation we may have against any                                     iii. Building glass breakage;
            entity, including the owner or insurer of the ad-                                iv. Water damage;
            joining building, and does not alter the terms of
            the Transfer Of Rights Of Recovery Against                                       v. Theft; or
            Others To Us Condition in this policy.                                           vi. Attempted theft.
            A party wall is a wall that separates and is                                (b) With respect to Covered Causes Of Loss
            common to adjoining buildings that are owned                                    other than those listed in Paragraphs (a)i.
            by different parties.                                                           through (a)vi. above, we will reduce the
   f.   Recovered Property                                                                  amount we would otherwise pay for the
                                                                                            loss by 15%.
        If either you or we recover any property after loss
        settlement, that party must give the other prompt                2. Property General Conditions
        notice. At your option, you may retain the property.                  a. Control Of Property
        But then you must return to us the amount we
        paid to you for the property. We will pay recovery                         Any act or neglect of any person other than you
        expenses and the expenses to repair the recov-                             beyond your direction or control will not affect this
        ered property, subject to the Limits Of Insurance of                       insurance.
        SECTION I — PROPERTY.                                                      The breach of any SECTION I condition at any one
   g. Vacancy                                                                      or more described premises will not affect cover-
                                                                                   age at any described premises where, at the time
        (1) Description Of Terms                                                   of loss, the breach of condition does not exist.
            (a) As used in this Vacancy Condition, the                        b. Mortgageholders
                term building and the term vacant have the
                meanings set forth in Paragraphs i. and ii.                        (1) The term “mortgageholder” includes trustee.
                below:                                                             (2) We will pay for covered loss to buildings or
                i. When this policy is issued to a tenant,                             structures to each mortgageholder shown in
                    and with respect to that tenant’s inter-                           the Declarations in their order of precedence,
                    est in Covered Property, building                                  as interests may appear.
                    means the unit or suite rented or
                    leased to the tenant. Such building is                         (3) The mortgageholder has the right to receive
                    vacant when it does not contain                                    loss payment even if the mortgageholder has
                    enough Business Personal Property to                               started foreclosure or similar action on the
                    conduct customary operations.                                      building or structure.

CMP-4100                                                            20
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000088
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 89 of 107



       (4) If we deny your claim because of your acts or                               (a) The United States of America (including its
           because you have failed to comply with the                                      territories and possessions);
           terms of this policy, the mortgageholder will                               (b) Puerto Rico; and
           still have the right to receive loss payment if
           the mortgageholder:                                                         (c) Canada.
           (a) Pays any premium due under this policy at                SECTION I — DEFINITIONS
               our request if you have failed to do so;
                                                                        1. “Accident” means direct physical loss as follows:
           (b) Submits a signed, sworn proof of loss with-
               in 60 days after receiving notice from us of                  a. Mechanical breakdown, including rupture or burst-
               your failure to do so; and                                         ing caused by centrifugal force;
           (c) Has notified us of any change in owner-                       b. Artificially generated electric current, including
               ship, occupancy or substantial change in                           electric arcing, that disturbs electrical devices, ap-
               risk known to the mortgageholder.                                  pliances or wires;
                                                                             c. Explosion of steam boilers, steam pipes, steam
           All of the terms of this policy will then apply di-
                                                                                  engines or steam turbines owned or leased by you,
           rectly to the mortgageholder.
                                                                                  or operated under your control;
       (5) If we pay the mortgageholder for any loss and                     d. Loss to steam boilers, steam pipes, steam engines
           deny payment to you because of your acts or                            or steam turbines caused by any condition or event
           because you have failed to comply with the                             inside such equipment; or
           terms of this policy:
                                                                             e. Loss to hot water boilers or other water heating
           (a) The mortgageholder’s rights under the                              equipment, air conditioning units or refrigerating
               mortgage will be transferred to us to the                          units caused by any condition or event inside such
               extent of the amount we pay; and                                   boilers or equipment.
           (b) The mortgageholder’s right to recover the                     “Accident” does not mean any defect, programming er-
               full amount of the mortgageholder’s claim                     ror, programming limitation, computer virus, malicious
               will not be impaired.                                         code, loss of “electronic data”, loss of access, loss of
           At our option, we may pay to the mortgagehold-                    use, loss of functionality or other condition within or in-
           er the whole principal on the mortgage plus any                   volving “electronic data” of any kind.
           accrued interest. In this event, your mortgage               2. “Computer” means:
           and note will be transferred to us and you will
           pay your remaining mortgage debt to us.                           a. Programmable electronic equipment that is used to
                                                                                store, retrieve and process data; and
       (6) If we cancel this policy, we will give written no-
           tice to the mortgageholder at least:                              b. Associated peripheral equipment that provides
                                                                                communication, including input and output func-
           (a) 10 days before the effective date of can-                        tions such as printing and auxiliary functions such
               cellation if we cancel for your nonpayment                       as data transmission.
               of premium; or
                                                                             “Computer” does not include those used to operate
           (b) 30 days before the effective date of can-                     production type machinery or equipment.
               cellation if we cancel for any other reason.
                                                                        3. “Counterfeit money” means an imitation of “money”
       (7) If we elect not to renew this policy, we will give              that is intended to deceive and to be taken as genuine.
           written notice to the mortgageholder at least 10
           days before the expiration date of this policy.              4. “Covered equipment” means Covered Property built to
                                                                           operate under vacuum or pressure, other than weight
   c. No Benefit To Bailee                                                 of contents, or used for the generation, transmission or
       No person or organization, other than you, having                   utilization of energy.
       custody of Covered Property will benefit from this                    None of the following is “covered equipment”:
       insurance.
                                                                             a. Structure, foundation, cabinet, compartment or air
   d. Policy Period, Coverage Territory                                         supported structure or building;
       Under SECTION I — PROPERTY:                                           b. Insulating or refractory material;
       (1) We cover loss commencing:                                         c. Sewer piping, underground vessels or piping, or
                                                                                piping forming a part of a sprinkler system;
           (a) During the policy period shown in the Dec-
               larations; and                                                d. Water piping other than boiler feedwater piping,
                                                                                boiler condensate return piping or water piping
           (b) Within the coverage territory or, with respect                   forming a part of a refrigerating or air conditioning
               to property in transit, while it is between                      system;
               points in the coverage territory.
                                                                             e. Vehicle, aircraft, floating vessel or any equipment
       (2) The coverage territory is:                                           mounted on such vehicle, aircraft or floating vessel.
CMP-4100                                                           21
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000089
     Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 90 of 107



           However, any property that is stationary, perma-                      a. Tokens, tickets, revenue and other stamps (wheth-
           nently installed at a described premises and that re-                    er represented by actual stamps or unused value
           ceives electrical power from an external power                           in a meter) in current use; and
           supplier will not be considered a vehicle, aircraft or                b. Evidences of debt issued in connection with credit or
           floating vessel;
                                                                                    charge cards, which cards are not issued by you;
      f. Satellite, spacecraft or any equipment mounted on
                                                                                 but does not include “money”.
           a satellite or spacecraft;
      g. Dragline, excavation equipment or construction                     16. “Sinkhole collapse” means the sudden sinking or col-
           equipment; or                                                        lapse of land into underground empty spaces created
                                                                                by the action of water on limestone or dolomite. This
      h. Equipment manufactured by you for sale.                                cause of loss does not include:
5.    “Electronic data” means information, facts or computer                     a. The cost of filling sinkholes; or
      programs stored as or on, created or used on, or
      transmitted to or from computer software (including                        b. Sinking or collapse of land into man-made under-
      systems and applications software), on hard or floppy                         ground cavities.
      disks, CD-ROMs, tapes, drives, cells, data processing                 17. “Specified causes of loss” means the following:
      devices or any other repositories of computer software
      which are used with electronically controlled equipment.                   Fire; lightning; explosion; windstorm or hail; smoke; air-
      The term computer programs, referred to in the forego-                     craft or vehicles; riot or civil commotion; vandalism; leak-
      ing description of electronic data, means a set of related                 age from fire extinguishing equipment; “sinkhole
      electronic instructions which direct the operations and                    collapse”; “volcanic action”; falling objects; weight of
      functions of a “computer” or device connected to it,                       snow, ice or sleet; water damage.
      which enable the “computer” or device to receive, pro-                     a. Falling objects does not include loss to:
      cess, store, retrieve or send data.
                                                                                      (1) Personal property in the open; or
6.    “Executive officer” means a person holding any of the
      officer positions created by your charter, constitution,                        (2) The interior of a building or structure, or prop-
      by-laws or any other similar governing document.                                    erty inside a building or structure, unless the
                                                                                          roof, an outside wall, or outside building glass
7.    “Fungi” means any type or form of fungus, including mold                            of the building or structure is first damaged by
      or mildew, and any mycotoxins, spores, scents or by-                                a falling object.
      products produced or released by fungi.
                                                                                 b. Water damage, meaning only abrupt accidental
8.    “Hazardous substance” means any substance that is
                                                                                    discharge or leakage of water or steam as the di-
      hazardous to health or has been declared to be haz-                           rect result of the abrupt rupture of any part of a
      ardous to health by a governmental agency.                                    plumbing system or appliance (other than a sump
9.    “Manager” means a person serving in a directorial ca-                         system including its related equipment and parts)
      pacity for a limited liability company.                                       containing water or steam.
10.   “Member” means an owner of a limited liability compa-                 18. “State Farm Companies” means one or more of the
      ny represented by its membership interest, who also                       following:
      may serve as a “manager”.
                                                                                 a. State Farm Mutual Automobile Insurance Company;
11. “Money” means:
                                                                                 b. State Farm Fire and Casualty Company; and
      a. Currency, coins and bank notes in current use and
           having a face value; and                                              c. Subsidiaries or affiliates of either a. or b. above.
      b. Travelers checks, register checks and money or-                    19. “Stock” means merchandise held in storage or for sale,
           ders held for sale to the public.                                    raw materials and in-process or finished goods, includ-
12.   “Operations” means your business activities occurring                     ing supplies used in their packing or shipping.
      at the described premises.                                            20. “Utility service equipment” means non-covered proper-
13.   “Perishable goods” means personal property main-                          ty, of a type that otherwise meets the definition of “cov-
      tained under controlled conditions for its preservation,                  ered equipment”, that is owned by a utility, landlord,
      and susceptible to loss or damage if the controlled                       landlord’s utility or other supplier who provides you with
      conditions change.                                                        any of the following services:
14.   “Pollutants” means any solid, liquid, gaseous or ther-                     a. Internet access, wide area network, telecommuni-
      mal irritant or contaminant, including smoke, vapor,                          cations or data transmission services;
      soot, fumes, acids, alkalis, chemicals and waste.
                                                                                 b. Water, electricity, natural gas, steam, heating, air
      Waste also includes materials to be recycled, recondi-
      tioned or reclaimed.                                                          conditioning, refrigeration or compressed air ser-
                                                                                    vices; or
15.   “Securities” means negotiable and non-negotiable in-
      struments or contracts representing either “money” or                      c. Waste disposal services;
      other property and includes:                                               to the described premises.

CMP-4100                                                               22
                                     ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                              © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                           ROYAL PALM 000090
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 91 of 107



21. “Valuable papers and records” means inscribed, print-                22. “Volcanic action” means accidental direct physical loss
    ed or written:                                                           resulting from the eruption of a volcano when the loss
    a. Documents;                                                            is caused by:

    b. Manuscripts; and                                                       a. Airborne volcanic blast or airborne shock waves;

    c. Records;                                                               b. Ash, dust or particulate matter; or
    including abstracts, books, deeds, drawings, films,                       c. Lava flow.
    maps or mortgages.                                                        We will not pay for the cost to remove ash, dust or par-
    But “valuable papers and records” does not mean                           ticulate matter that does not cause accidental direct
    “money”, “securities” or “electronic data”.                               physical loss to Covered Property.


                                                      SECTION II — LIABILITY

Coverage L – Business Liability                                                       change or resumption of such “bodily injury” or
                                                                                      “property damage” during or after the policy
1. When a Limit Of Insurance is shown in the Declara-                                 period will be deemed to have been known be-
   tions for Coverage L – Business Liability, we will pay                             fore the policy period.
   those sums that the insured becomes legally obligated
   to pay as damages because of “bodily injury”, “property                  b. To “personal and advertising injury” caused by an
   damage” or “personal and advertising injury” to which                         offense arising out of your business, but only if the
   this insurance applies. We will have the right and duty                       offense was committed in the “coverage territory”
   to defend the insured by counsel of our choice against                        during the policy period.
   any “suit” seeking those damages. However, we will                    3. “Bodily injury” or “property damage” which occurs during
   have no duty to defend the insured against any “suit”                    the policy period and was not, prior to the policy period,
   seeking damages for “bodily injury”, “property damage”                   known to have occurred by any insured listed under
   or “personal and advertising injury”, to which this insur-               Paragraph 1.a. of SECTION II — WHO IS AN IN-
   ance does not apply. We may, at our discretion, inves-                   SURED or any “employee” authorized by you to give or
   tigate any “occurrence” or offense and settle any claim                  receive notice of an “occurrence” or claim, includes any
   or “suit” with or without the insured’s consent, for any                 continuation, change or resumption of “bodily injury” or
   reason and at any time. But:                                             “property damage” after the end of the policy period.
    a. The amount we will pay for damages is limited as de-              4. “Bodily injury” or “property damage” will be deemed to
       scribed in SECTION II — LIMITS OF INSURANCE;                         have been known to have occurred at the earliest time
       and                                                                  when any insured listed under Paragraph 1.a. of SEC-
                                                                            TION II — WHO IS AN INSURED or any “employee”
    b. Our right and duty to defend end when we have                        authorized by you to give or receive notice of an “oc-
       used up the applicable Limit Of Insurance in the                     currence” or claim:
       payment of judgments or settlements or medical
       expenses.                                                            a. Reports all, or any part, of the “bodily injury” or
                                                                                 “property damage” to us or any other insurer;
    No other obligation or liability to pay sums or perform
    acts or services is covered unless explicitly provided                  b. Receives a written or verbal demand or claim for
    for under Section II – Supplementary Payments.                               damages, or other relief, because of the “bodily in-
                                                                                 jury” or “property damage”; or
2. This insurance applies:
                                                                            c. Becomes aware by any other means that “bodily
    a. To “bodily injury” and “property damage” only if:                         injury” or “property damage” has occurred or has
        (1) The “bodily injury” or “property damage” is                          begun to occur.
            caused by an “occurrence” that takes place in                5. Damages because of “bodily injury” include damages
            the “coverage territory”;                                       claimed by any person or organization for care, loss of
        (2) The “bodily injury” or “property damage” occurs                 services or death resulting at any time from the “bodily
            during the policy period; and                                   injury”.

        (3) Prior to the policy period, no insured listed                Section II – Supplementary Payments
            under Paragraph 1.a. of SECTION II — WHO                     1. We will pay, with respect to any claim we investigate or
            IS AN INSURED and no “employee” author-                         settle, or any “suit” against an insured we defend:
            ized by you to give or receive notice of an
                                                                            a. All expenses we incur.
            “occurrence” or claim, knew that the “bodily
            injury” or “property damage” had occurred, in                   b. Up to $250 for cost of bail bonds required because
            whole or in part. If such a listed insured or au-                    of accidents or traffic law violations arising out of
            thorized “employee” knew, prior to the policy                        the use of any vehicle to which Coverage L –
            period, that the “bodily injury” or “property                        Business Liability for “bodily injury” applies. We
            damage” occurred, then any continuation,                             do not have to furnish these bonds.
CMP-4100                                                            23
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000091
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 92 of 107



    c. The premium for bonds to release attachments, but                            (2) Provides us with written authorization to:
       only for bond premiums within our Limit Of Insur-
                                                                                         (a) Obtain records and other information relat-
       ance. We do not have to furnish, finance, arrange                                     ed to the “suit”; and
       for, guarantee or collateralize these bonds.
    d. All reasonable expenses incurred by the insured at                                (b) Conduct and control the defense of the in-
       our request to assist us in the investigation or de-                                  demnitee in such “suit”.
       fense of the claim or “suit”, including actual loss of             3. So long as the conditions in Paragraph 2. above are
       earnings up to $250 a day because of time off from                    met, attorneys’ fees incurred by us in the defense of
       work.                                                                 that indemnitee, necessary litigation expenses incurred
    e. Any cost taxed against the insured in the “suit”, ex-                 by us and necessary litigation expenses incurred by
       cept for attorney fees and expenses.                                  the indemnitee at our request will be paid as Supple-
    f. Prejudgment interest awarded against the insured                      mentary Payments. Notwithstanding the provisions of
       on that part of the judgment we pay. If we make an                    Paragraph 2.b. in Section II – Exclusions, such pay-
       offer to pay the Limit Of Insurance, we will not pay                  ments will not be deemed to be damages for “bodily in-
       any prejudgment interest based on that period of                      jury” and “property damage” and will not reduce the
       time after the offer.                                                 Limits Of Insurance.
    g. All interest on the full amount of any judgment that                    Our obligation to defend an insured’s indemnitee and
       accrues after entry of the judgment and before we                       to pay for attorneys’ fees and necessary litigation ex-
       have paid, offered to pay, or deposited in court the
                                                                               penses as Supplementary Payments ends when:
       part of the judgment that is within our Limit Of In-
       surance.                                                                a. We have used up the applicable Limit Of Insurance
    These payments will not reduce the Limit Of Insurance.                        in the payment of judgments or settlements; or
2. If we defend an insured against a “suit” and an indem-                      b. The conditions set forth above, or the terms of the
   nitee of the insured is also named as a party to the                           agreement described in Paragraph 2.f. above are
   “suit”, we will defend that indemnitee if all of the follow-                   no longer met.
   ing conditions are met:
                                                                          Section II – Exclusions
    a. The “suit” against the indemnitee seeks damages
       for which the insured has assumed the liability of                 Applicable to Coverage L – Business Liability, this insur-
       the indemnitee in a contract or agreement that is                  ance does not apply to:
       an “insured contract”;                                             1. Expected Or Intended Injury
    b. This insurance applies to such liability assumed by                     a. “Bodily injury” or “property damage” expected or in-
       the insured;                                                               tended to cause harm as would be expected by a
    c. The obligation to defend, or the cost of the defense                       reasonable person; or
       of, that indemnitee, has also been assumed by the
                                                                               b. “Bodily injury” or “property damage” which is the
       insured in the same “insured contract”;
                                                                                  result of willful and malicious, or criminal acts of
    d. The allegations in the “suit” and the information we                       the insured.
       know about the “occurrence” or offense are such that
       no conflict appears to exist between the interests of                   This exclusion does not apply to “bodily injury” or
       the insured and the interests of the indemnitee;                        “property damage” resulting from the use of reasonable
                                                                               force to protect persons or property.
    e. The indemnitee and the insured ask us to conduct
       and control the defense of that indemnitee against                 2. Contractual Liability
       such “suit” and agree that we can assign the same                       “Bodily injury” or “property damage” for which the in-
       counsel to defend the insured and the indemnitee;                       sured is obligated to pay damages by reason of the
       and                                                                     assumption of liability in a contract or agreement. This
    f. The indemnitee:                                                         exclusion does not apply to liability for damages:
       (1) Agrees in writing to:                                               a. That the insured would have in the absence of the
            (a) Cooperate with us in the investigation, set-                      contract or agreement; or
                 tlement or defense of the “suit”;                             b. Assumed in a contract or agreement that is an “in-
            (b) Immediately send us copies of any de-                             sured contract”, provided the “bodily injury” or
                 mands, notices, summonses or legal pa-                           “property damage” occurs subsequent to the execu-
                 pers received in connection with the “suit”;                     tion of the contract or agreement. Solely for the pur-
            (c) Notify any other insurer whose coverage is                        poses of liability assumed in an “insured contract”,
                 available to the indemnitee; and                                 reasonable attorney fees and necessary litigation
            (d) Cooperate with us with respect to coordi-                         expenses incurred by or for a party other than an in-
                 nating other applicable insurance available                      sured are deemed to be damages because of “bodi-
                 to the indemnitee; and                                           ly injury” or “property damage”, provided:
CMP-4100                                                             24
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000092
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 93 of 107



       (1) Liability to such party for, or for the cost of, that                    This exclusion does not apply to liability assumed
           party’s defense has also been assumed in the                             by the insured under an “insured contract”.
           same “insured contract”; and                                   6. Employment-Related Practices
       (2) Such attorney fees and litigation expenses are
                                                                               a. “Bodily injury” or “personal and advertising injury”
           for defense of that party against a civil or alter-                    to:
           native dispute resolution proceeding in which
           damages to which this insurance applies are                              (1) A person arising out of any:
           alleged.                                                                     (a) Refusal to employ that person;
3. Liquor Liability                                                                     (b) Termination of that person’s employment;
   a. “Bodily injury” or “property damage” for which any                                     or
      insured may be held liable by reason of:                                          (c) Employment-related practices, policies, acts
       (1) Causing or contributing to the intoxication of                                    or omissions, such as coercion, demotion,
                                                                                             evaluation, malicious prosecution, reas-
           any person;
                                                                                             signment, discipline, defamation, harass-
       (2) The furnishing of alcoholic beverages to a per-                                   ment, humiliation or discrimination directed
           son under the legal drinking age or under the                                     at that person; or
           influence of alcohol; or                                                 (2) The spouse, child, parent, brother or sister of
       (3) Any statute, ordinance or regulation relating to                             that person as a consequence of Paragraph
                                                                                        (1) above.
           the sale, gift, distribution or use of alcoholic
           beverages.                                                          b. This exclusion applies:
   b. This exclusion applies only if you:                                         (1) Whether the insured may be liable as an em-
                                                                                      ployer or in any other capacity;
       (1) Manufacture, sell or distribute alcoholic bever-
                                                                                  (2) To any obligation to share damages with or re-
           ages; or
                                                                                      pay someone else who must pay damages be-
       (2) Serve or furnish alcoholic beverages:                                      cause of the injury; or
           (a) As a regular part of your business;                                (3) Whether the injury causing event described in
                                                                                      Paragraph a.(1) above occurs before employ-
           (b) For a charge whether or not such activity:                             ment, during employment or after employment
                i.    Requires a license; or                                          of that person.
                ii. Is for the purpose of financial gain or               7. Pollution
                    livelihood; or                                             a. “Bodily injury” or “property damage” arising out of
           (c) Without a charge, if a license is required                         the actual, alleged or threatened discharge, dis-
               for such activity.                                                 persal, seepage, migration, spill, release or escape
                                                                                  of “pollutants”:
4. Workers’ Compensation And Similar Laws
                                                                                    (1) At or from any premises, site or location which
   Any obligation of the insured under a workers’ com-                                  is or was at any time owned or occupied by, or
   pensation, disability benefits or unemployment com-
                                                                                        rented or loaned to, any insured. However, this
   pensation law or any similar law.                                                    subparagraph does not apply to:
5. Employer’s Liability                                                                 (a) “Bodily injury” if sustained within a building
   a. “Bodily injury” to:                                                                    and caused by smoke, fumes, vapor or
                                                                                             soot produced by or originating from
       (1) An “employee” or a former “employee” of the                                       equipment that is used to heat, cool or de-
           insured arising out of and in the course of:                                      humidify the building, or equipment that is
           (a) Employment by the insured; or                                                 used to heat water for personal use, by the
                                                                                             building’s occupants or their guests;
           (b) Performing duties related to the conduct of
               the insured’s business; or                                               (b) “Bodily injury” or “property damage” for
                                                                                             which you may be held liable, if you are a
       (2) The spouse, child, parent, brother or sister of                                   contractor and the owner or lessee of such
           that “employee” as a consequence of Para-                                         premises, site or location has been added
           graph (1) above.                                                                  to your policy as an additional insured with
   b. This exclusion applies:                                                                respect to your ongoing operations per-
                                                                                             formed for that additional insured at that
       (1) Whether the insured may be liable as an em-                                       premises, site or location and such prem-
           ployer or in any other capacity; and
                                                                                             ises, site or location is not and never was
       (2) To any obligation to share damages with or re-                                    owned or occupied by, or rented or loaned
           pay someone else who must pay damages be-                                         to, any insured, other than that additional
           cause of the injury.                                                              insured; or
CMP-4100                                                             25
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000093
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 94 of 107



             (c) “Bodily injury” or “property damage” arising                  b. Any loss, cost or expense arising out of any:
                  out of heat, smoke or fumes from a “hostile
                                                                                    (1) Request, demand, order or statutory or regula-
                  fire”;                                                                tory requirement that any insured or others test
       (2)   At or from any premises, site or location which                            for, monitor, clean up, remove, contain, treat,
             is or was at any time used by or for any in-                               detoxify or neutralize, or in any way respond
             sured or others for the handling, storage, dis-                            to, or assess the effects of, “pollutants”; or
             posal, processing or treatment of waste;
                                                                                    (2) Claim or “suit” by or on behalf of a governmen-
       (3)   Which are or were at any time transported,                                 tal authority for damages because of testing
             handled, stored, treated, disposed of, or pro-                             for, monitoring, cleaning up, removing, contain-
             cessed as waste by or for:                                                 ing, treating, detoxifying or neutralizing, or in
             (a) Any insured; or                                                        any way responding to, or assessing the ef-
                                                                                        fects of, “pollutants”.
             (b) Any person or organization for whom you
                  may be legally responsible; or                                    However, this paragraph does not apply to liability
                                                                                    for damages because of “property damage” that
       (4)   At or from any premises, site or location on
             which any insured or any contractors or sub-                           the insured would have in the absence of such re-
             contractors working directly or indirectly on any                      quest, demand, order or statutory or regulatory re-
                                                                                    quirement or such claim or “suit” by or on behalf of
             insured’s behalf are performing operations if
             the “pollutants” are brought on or to the prem-                        a governmental authority.
             ises, site or location in connection with such               8. Aircraft, Auto Or Watercraft
             operations by such insured, contractor or sub-                    “Bodily injury” or “property damage” arising out of the
             contractor. However, this subparagraph does                       ownership, maintenance, use or entrustment to others
             not apply to:
                                                                               of any aircraft, “auto” or watercraft owned or operated
             (a) “Bodily injury” or “property damage” arising                  by or rented or loaned to any insured. Use also in-
                  out of the escape of fuels, lubricants or oth-               cludes operation and “loading or unloading”.
                  er operating fluids which are needed to per-
                  form the normal electrical, hydraulic or                     This exclusion applies even if the claims allege negli-
                                                                               gence or other wrongdoing in the supervision, hiring,
                  mechanical functions necessary for the op-
                  eration of “mobile equipment” or its parts, if               employment, training or monitoring of others by an in-
                  such fuels, lubricants or other operating flu-               sured, if the “occurrence” which caused the “bodily in-
                                                                               jury” or “property damage” involved the ownership,
                  ids escape from a vehicle part designed to
                  hold, store or receive them. This exception                  maintenance, use or entrustment to others of any air-
                  does not apply if the “bodily injury” or “prop-              craft, “auto” or watercraft that is owned or operated by
                                                                               or rented or loaned to any insured.
                  erty damage” arises out of the intentional
                  discharge, dispersal or release of the fuels,                This exclusion does not apply to:
                  lubricants or other operating fluids, or if
                                                                               a. A watercraft while ashore on premises you own or
                  such fuels, lubricants or other operating flu-                  rent;
                  ids are brought on or to the premises, site
                  or location with the intent that they be dis-                b. A watercraft you do not own that is:
                  charged, dispersed or released as part of                         (1) Less than 51 feet long; and
                  the operations being performed by such in-
                  sured, contractor or subcontractor;                               (2) Not being used to carry persons or property for
                                                                                        a charge;
             (b) “Bodily injury” or “property damage” sus-
                  tained within a building and caused by the                   c. Parking an “auto” on, or on the ways next to, prem-
                  release of gases, fumes or vapors from                          ises you own or rent, provided the “auto” is not
                  materials brought into that building in con-                    owned by or rented or loaned to you or any in-
                  nection with operations being performed                         sured;
                  by you or on your behalf by a contractor or
                  subcontractor; or                                            d. Liability assumed under any “insured contract” for
                                                                                  the ownership, maintenance or use of aircraft or
             (c) “Bodily injury” or “property damage” arising
                  out of heat, smoke or fumes from a “hostile                     watercraft;
                  fire”.                                                       e. “Bodily injury” or “property damage” arising out of
       (5)   At or from any premises, site or location on                         the use of any “non-owned auto” in your business
             which any insured or any contractors or sub-                         by any person; or
             contractors working directly or indirectly on any
                                                                               f.   “Bodily injury” or “property damage” arising out of:
             insured’s behalf are performing operations if
             the operations are to test for, monitor, clean                         (1) The operation of machinery or equipment that is
             up, remove, contain, treat, detoxify or neutral-                           attached to, or part of, a land vehicle that would
             ize, or in any way respond to, or assess the ef-                           qualify under the definition of “mobile equip-
             fects of, “pollutants”.                                                    ment” if it were not subject to a compulsory or
CMP-4100                                                             26
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000094
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 95 of 107



            financial responsibility law or other motor vehi-                 g. Optometry or optical or hearing aid services including
            cle insurance or motor vehicle registration law                      the prescribing, preparation, fitting, demonstration or
            where it is licensed or principally garaged; or                      distribution of ophthalmic lenses and similar products
        (2) The operation of any of the following machin-                        or hearing aid devices;
            ery or equipment:                                                 h. Body piercing services;
            (a) Cherry pickers and similar devices mount-                     i.   Services in connection with the practice of phar-
                ed on automobile or truck chassis and                              macy;
                used to raise or lower workers; and                           j.   Handling, embalming, disposal, burial, cremation
            (b) Air compressors, pumps and generators,                             or disinterment of dead bodies; and
                including spraying, welding, building clean-                  k. Veterinary services or treatments.
                ing, geophysical exploration, lighting and
                well servicing equipment.                                     This exclusion applies even if the claims allege negli-
                                                                              gence or other wrongdoing in the supervision, hiring,
9. Mobile Equipment
                                                                              employment, training or monitoring of others by an in-
   “Bodily injury” or “property damage” arising out of:                       sured, if the “occurrence” which caused the “bodily in-
                                                                              jury” or “property damage”, or the offense which
   a. The transportation of “mobile equipment” by an
      “auto” owned or operated by or rented or loaned to                      caused the “personal and advertising injury”, involved
      any insured; or                                                         the rendering or failure to render of any professional
                                                                              service.
   b. The use of “mobile equipment” in, or while in practice
      for, or while being prepared for, any prearranged rac-             12. Damage To Property
      ing, speed, demolition or stunting activity or contest.                 “Property damage” to:
10. War                                                                       a. Property you own, rent or occupy, including any costs
   “Bodily injury”, “property damage” or “personal and ad-                        or expenses incurred by you, or any other person,
   vertising injury”, however caused, arising, directly or                        organization or entity, for repair, replacement, en-
                                                                                  hancement, restoration or maintenance of such
   indirectly, out of:
                                                                                  property for any reason, including prevention of injury
   a. War, including undeclared civil war;                                        to a person or damage to another’s property;
   b. Warlike action by a military force, including action                    b. Premises you sell, give away or abandon, if the
      in hindering or defending against an actual or ex-                          “property damage” arises out of any part of those
      pected attack, by any government, sovereign or                              premises;
      other authority using military personnel or other                       c. Property loaned to you;
      agents; or
                                                                              d. Personal property in the care, custody or control of
   c. Insurrection, rebellion, revolution, usurped power,                         any insured;
      or action taken by government authority in hinder-
      ing or defending against any of these.                                  e. That particular part of real property on which you or
                                                                                  any contractor or subcontractor working directly or
11. Professional Services Or Treatment                                            indirectly on your behalf is performing operations, if
   “Bodily injury”, “property damage” or “personal and ad-                        the “property damage” arises out of those opera-
   vertising injury” arising out of the rendering or failure to                   tions;
   render any professional service or treatment. This in-                     f. That particular part of any property that must be
   cludes but is not limited to:                                                  restored, repaired or replaced because “your work”
   a. Legal, accounting or advertising services;                                  was incorrectly performed on it; or
                                                                              g. Covered Property under SECTION I of this policy
   b. Preparing, approving, or failing to prepare or ap-                          that is held in common by members of a condomin-
      prove maps, shop drawings, opinions, reports, sur-                          ium or association.
      veys, field orders, change orders or drawings and
                                                                              Paragraph b. of this exclusion does not apply if the
      specifications;
                                                                              premises are “your work” and were never occupied,
   c. Supervisory, inspection, architectural or engineer-                     rented or held for rental by you.
      ing activities;                                                         Paragraphs c., d., e., and f. of this exclusion do not
   d. Treatment, advice or instruction of any medical,                        apply to liability assumed under a sidetrack agreement.
      surgical, dental, x-ray or nursing services;                            Paragraph f. of this exclusion does not apply to “prop-
   e. Treatment, advice or instruction of any health or                       erty damage” included in the “products-completed op-
      therapeutic services;                                                   erations hazard”.
   f.   Any service, treatment, advice or instruction for the            13. Damage To Your Product
        purpose of appearance or skin enhancement, hair                       “Property damage” to “your product” arising out of it or
        removal or replacement or personal grooming;                          any part of it.

CMP-4100                                                            27
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000095
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 96 of 107



14. Damage To Your Work                                                       g. Arising out of the wrong description of the price of
                                                                                 goods, products or services stated in your “adver-
   “Property damage” to “your work” arising out of it or
                                                                                 tisement”;
   any part of it and included in the “products-completed
   operations hazard”.                                                        h. Committed by an insured whose business is:
15. Damage To Impaired Property Or Property Not                                    (1) Advertising, broadcasting, publishing or tele-
    Physically Injured                                                                 casting;
   “Property damage” to “impaired property” or property                            (2) Designing or determining content of web-sites
                                                                                       for others; or
   that has not been physically injured, arising out of:
                                                                                   (3) An Internet search, access, content or service
   a. A defect, deficiency, inadequacy or dangerous                                    provider.
      condition in “your product” or “your work”; or
                                                                                   However, this exclusion does not apply to Para-
   b. A delay or failure by you or anyone acting on your                           graphs 18.a., b. and c. of “personal and advertis-
      behalf to perform a contract or agreement in ac-                             ing injury” under SECTION II — DEFINITIONS.
      cordance with its terms.
                                                                                   For the purposes of this exclusion, the placing of
   This exclusion does not apply to the loss of use of oth-                        frames, borders or links, or advertising, for you or
   er property arising out of sudden and accidental physi-                         others anywhere on the Internet, by itself, is not
   cal injury to “your product” or “your work” after it has                        considered the business of advertising, broadcast-
   been put to its intended use.                                                   ing, publishing or telecasting;
16. Recall Of Products, Work Or Impaired Property                             i.   Arising out of the actual, alleged or threatened dis-
                                                                                   charge, dispersal, seepage, migration, release or
   Damages claimed for any loss, cost or expense in-                               escape of “pollutants” at any time;
   curred by you or others for the loss of use, withdrawal,
   recall, inspection, repair, replacement, adjustment, re-                   j.   With respect to any loss, cost or expense arising
                                                                                   out of any:
   moval or disposal of:
                                                                                   (1) Request, demand, order, or statutory or regula-
   a. “Your product”;                                                                  tory requirement that any insured or others test
   b. “Your work”; or                                                                  for, monitor, clean-up, remove, contain, treat,
                                                                                       detoxify or neutralize or in any way respond to,
   c. “Impaired property”;                                                             or assess the effects of, “pollutants”; or
   if such product, work or property is withdrawn or re-                           (2) Claim or “suit” by or on behalf of a governmen-
   called from the market or from use by any person or                                 tal authority for damages because of testing
   organization because of a known or suspected defect,                                for, monitoring, cleaning up, removing, contain-
   deficiency, inadequacy or dangerous condition in it.                                ing, treating, detoxifying or neutralizing or in
                                                                                       any way responding to, or assessing the ef-
17. Personal And Advertising Injury                                                    fects of, “pollutants”;
   a. Caused by or at the direction of the insured with                       k. Arising out of an electronic chatroom or bulletin
      the knowledge that the act would violate the rights                        board the insured hosts, owns or over which the
      of another and would inflict “personal and advertis-                       insured exercises control;
      ing injury”;                                                            l.   Arising out of the infringement of copyright, patent,
   b. Arising out of oral or written publication of material,                      trademark, trade secret or other intellectual property
      if done by or at the direction of the insured with                           rights. Under this exclusion, such other intellectual
      knowledge of its falsity;                                                    property rights do not include the use of another's
                                                                                   advertising idea in your "advertisement".
   c. Arising out of oral or written publication of material
                                                                                   However, this exclusion does not apply to in-
      whose first publication took place before the be-
                                                                                   fringement, in your “advertisement”, of copyright,
      ginning of the policy period;                                                trade dress or slogan;
   d. For which the insured has assumed liability in a                        m. Arising out of the unauthorized use of another’s name
      contract or agreement. This exclusion does not                             or product in your e-mail address, domain name or
      apply to liability for damages that the insured would                      metatags, or any other similar tactics to mislead an-
      have in the absence of the contract or agreement;                          other’s potential customers; or
   e. Arising out of a breach of contract, except an im-                      n. Arising out of a criminal act committed by or at the
      plied contract to use another’s advertising idea in                        direction of the insured.
      your “advertisement”;                                              18. Electronic Data
   f.   Arising out of the failure of goods, products or ser-                 Damages arising out of the loss of, loss of use of,
        vices to conform with any statement of quality or                     damage to, corruption of, inability to access, or inability
        performance made in your “advertisement”;                             to manipulate electronic data.
CMP-4100                                                            28
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000096
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 97 of 107



   As used in this exclusion, electronic data means infor-                              remediating or disposing of, or in any way re-
   mation, facts or computer programs stored as or on,                                  sponding to or assessing the effects of “fungi”.
   created or used on, or transmitted to or from computer                     This exclusion does not apply to any “fungi” that are,
   software (including systems and applications software),                    are on, or are contained in, a good or product intended
   on hard or floppy disks, CD-ROMs, tapes, drives, cells,
                                                                              for bodily consumption.
   data processing devices or any other repositories of
   computer software which are used with electronically                  SECTION II — DAMAGE TO PREMISES RENTED TO YOU
   controlled equipment. The term computer programs, re-
   ferred to in the foregoing description of electronic data,            Subject to the terms and conditions of SECTION II of this
   means a set of related electronic instructions which di-              coverage form, unless otherwise indicated, we will also pay
   rect the operations and functions of a computer or de-                those sums that the insured becomes legally obligated to
   vice connected to it, which enable the computer or                    pay as damages because of “property damage” to premis-
   device to receive, process, store, retrieve or send data.             es rented to you or occupied by you with the owner’s per-
19. Recording And Distribution Of Material In Violation                  mission. This insurance applies if such “property damage”
    Of Law                                                               arises out of any insured loss in SECTION I of this cover-
                                                                         age form.
   “Bodily injury”, “property damage”, or “personal and ad-
   vertising injury” arising directly or indirectly out of any           However, we will not pay for loss to property described in
   action or omission that violates or is alleged to violate:            Paragraphs 3., 4. and 5. under Coverage B – Business
   a. The Telephone Consumer Protection Act (TCPA), in-                  Personal Property of SECTION I — PROPERTY.
      cluding any amendment of or addition to such law;                  The most we will pay for damages because of “property
   b. The CAN-SPAM Act of 2003, including any                            damage” to these premises arising out of any one event, or
      amendment of or addition to such law;                              a series or combination of such events, is the separate
   c. The Fair Credit Reporting Act (FCRA), and any                      Damage To Premises Rented To You limit as described in
      amendment of or addition to such law, including                    SECTION II — LIMITS OF INSURANCE. This limit applies
      the Fair and Accurate Credit Transaction Act                       per “occurrence”.
      (FACTA); or                                                        Our limit will not be increased regardless of the number of:
   d. Any federal, state or local statute, ordinance or                  1. Insureds;
      regulation, other than the TCPA, CAN-SPAM Act
      of 2003 or FCRA and their amendments and addi-                     2. Premises insured;
      tions, that addresses, prohibits, or limits the print-
                                                                         3. Claims made or “suits” brought; or
      ing, dissemination, disposal, collecting, recording,
      sending, transmitting, communicating or distribu-                  4. Persons or organizations making claims or bringing “suits”.
      tion of material or information.
                                                                         Section II – Exclusions 3., 4., 5., 6., 7., 8., 9., 10., 12., 13.,
20. Fungi                                                                14., 15., and 16. do not apply to this coverage.
   a. “Bodily injury”, “property damage”, or “personal and               For the purpose of determining our limit for this coverage,
      advertising injury” arising out of the actual, alleged or          all “property damage” arising out of a continuous or re-
      threatened inhalation of, ingestion of, contact with,              peated exposure to substantially the same general condi-
      exposure to, existence of, or presence of any “fungi”:             tions shall be considered as arising out of one
                                                                         “occurrence”.
       (1) At or from any premises, site or location which
           is or was at any time owned or occupied by, or                SECTION II — MEDICAL EXPENSES
           rented or loaned to, any insured; or
                                                                         Coverage M – Medical Expenses
       (2) At or from any premises, site or location on
           which any insured or any contractor or subcon-                1. When a Limit Of Insurance is shown in the Declara-
           tractor working directly or indirectly on behalf                 tions for Coverage M – Medical Expenses we will pay
           of any insured is or was at any time performing                  medical expenses as described below for “bodily inju-
           operations;                                                      ry” caused by an accident:
   b. Any loss, cost or expense arising out of any:                           a. On premises you own or rent;
       (1) Request, demand, order or statutory or regula-                     b. On ways next to premises you own or rent; or
           tory requirement that any insured or others test
           for, monitor, clean up, remove, contain, treat,                    c. Because of your operations;
           detoxify, neutralize, remediate or dispose of or                   provided that:
           in any way respond to or assess the effects of
           “fungi”; or                                                        a. The accident takes place in the “coverage territory”
                                                                                 and during the policy period;
       (2) Claim or “suit” for damages because of test-
           ing for, monitoring, cleaning up, removing,                        b. The expenses are incurred and reported to us with-
           containing, treating, detoxifying, neutralizing,                      in one year of the date of the accident;

CMP-4100                                                            29
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000097
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 98 of 107



    c. The injured person submits to examination, at our                          Canada, or would be an insured under any such
       expense, by physicians of our choice as often as                           policy but for its termination upon exhaustion of its
       we reasonably require; and                                                 Limit Of Liability; or
    d. The injured person, or, when appropriate, some-                       b. Resulting from the “hazardous properties” of “nu-
       one acting on behalf of that person:                                     clear material” and with respect to which:
        (1) Gives us written proof of claim, under oath if                        (1) Any person or organization is required to main-
            required, as soon as practicable;                                         tain financial protection pursuant to the Atomic
        (2) Executes authorization to allow us to obtain                              Energy Act of 1954, or any law amendatory
                                                                                      thereof; or
            copies of medical reports or other records; and
        (3) Submits to us all information we need to com-                         (2) The insured is, or had this policy not been is-
                                                                                      sued would be, entitled to indemnity from the
            ply with state or federal law.
                                                                                      United States of America, or any agency there-
2. We will make these payments regardless of fault. The                               of, under any agreement entered into by the
   amount we will pay for medical expenses is limited as                              United States of America, or any agency there-
   described in SECTION II — LIMITS OF INSURANCE.                                     of, with any person or organization.
   We will pay reasonable expenses for:
                                                                        2. Under Coverage M – Medical Expenses, to expenses
    a. First aid administered at the time of an accident;                  incurred with respect to “bodily injury” resulting from
    b. Necessary medical, surgical, x-ray and dental ser-                  the “hazardous properties” of “nuclear material” and
       vices, including prosthetic devices; and                            arising out of the operation of a “nuclear facility” by any
                                                                           person or organization.
    c. Necessary ambulance, hospital, professional nurs-
       ing and funeral services.                                        3. Under Coverage L – Business Liability, to “bodily
                                                                           injury” or “property damage” resulting from the “haz-
Coverage M – Medical Expenses Exclusions                                   ardous properties” of the “nuclear material” if:
Under Coverage M – Medical Expenses, we will not pay                         a. The “nuclear material”:
expenses for “bodily injury”:                                                     (1) Is at any “nuclear facility” owned by, or oper-
1. Excluded under Section II – Exclusions applicable to                               ated by or on behalf of, an insured; or
   Coverage L – Business Liability.                                               (2) Has been discharged or dispersed therefrom;
2. To any insured, except “volunteer workers”.                               b. The “nuclear material” is contained in “spent fuel”
3. To a person hired to do work for or on behalf of any                         or “waste” at any time possessed, handled, used,
   insured or a tenant of any insured.                                          processed, stored, transported or disposed of by or
4. To a person injured on that part of the premises you                         on behalf of an insured; or
   own or rent that the person normally occupies.                            c. The “bodily injury” or “property damage” arises out
5. To a person, whether or not an “employee” of any in-                         of the furnishing by an insured of services, materi-
   sured, if benefits for the “bodily injury” are payable or                    als, parts or equipment in connection with the
   must be provided under a workers’ compensation or                            planning, construction, maintenance, operation or
   disability benefits law or a similar law.                                    use of any “nuclear facility”; but if such facility is lo-
6. To a person injured while practicing, instructing or par-                    cated within the United States of America, its terri-
   ticipating in any physical exercises or games, sports or                     tories or possessions or Canada, this Paragraph c.
   athletic contests.                                                           applies only to “property damage” to such “nuclear
7. Included within the “products-completed operations                           facility” and any property thereat.
   hazard”.                                                             4. As used in this exclusion:
8. Arising out of the use of any “non-owned auto”.                           a. “By-product material” has the meaning given it in
                                                                                the Atomic Energy Act of 1954 or in any law
SECTION II — NUCLEAR ENERGY LIABILITY EXCLUSION                                 amendatory thereof;
Applicable to both Coverage L – Business Liability and                       b. “Hazardous properties” include radioactive, toxic or
Coverage M – Medical Expenses, this insurance does not                          explosive properties;
apply:                                                                       c. “Nuclear facility” means:
1. Under Coverage L – Business Liability, to “bodily                            (1) Any “nuclear reactor”;
   injury” or “property damage”:                                                (2) Any equipment or device designed or used for:
    a. With respect to which an insured under the policy                            (a) Separating the isotopes of uranium or plu-
       is also an insured under a nuclear energy liability                              tonium;
       policy issued by the Nuclear Energy Liability Insur-
       ance Association, Mutual Atomic Energy Liability                             (b) Processing or utilizing “spent fuel”; or
       Underwriters or Nuclear Insurance Association of                             (c) Handling, processing or packaging “waste”;
CMP-4100                                                           30
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000098
  Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 99 of 107



         (3) Any equipment or device used for the pro-                              (3) A limited liability company, you are an insured.
             cessing, fabricating or alloying of “special nu-                           Your “members” are also insureds, but only
             clear material” if at any time the total amount of                         with respect to the conduct of your business.
             such material in the custody of the insured at                             Your “managers” are insureds, but only with
             the premises where such equipment or device                                respect to their duties as your “managers”.
             is located consists of or contains more than 25                        (4) An organization other than a partnership, joint
             grams of plutonium or uranium 233 or any                                   venture or limited liability company, you are an
             combination thereof, or more than 250 grams
                                                                                        insured. Your “executive officers” and directors
             of uranium 235;                                                            are insureds, but only with respect to their du-
         (4) Any structure, basin, excavation, premises or                              ties as your officers or directors. Your stock-
             place prepared or used for the storage or dis-                             holders are also insureds, but only with respect
             posal of “waste”;                                                          to their liability as stockholders.
         and includes the site on which any of the foregoing                        (5) A trust, you are an insured. Any executor, ad-
         is located, all operations conducted on such site                              ministrator, trustee, beneficiary or custodian of
         and all premises used for such operations;                                     your estate or living trust are also insureds, but
    d. “Nuclear material” means “source material”, “spe-                                only while acting within the scope of their du-
       cial nuclear material” or “by-product material”;                                 ties as such.

    e. “Nuclear reactor” means any apparatus designed or                       b. Each of the following is also an insured:
       used to sustain nuclear fission in a self-supporting                         (1) Your “volunteer workers” only while performing
       chain reaction or to contain a critical mass of fission-                         duties related to the conduct of your business,
       able material;                                                                   or your “employees”, other than either your
    f.   “Property damage” includes all forms of radioactive                            “executive officers” (if you are an organization
         contamination of property;                                                     other than a partnership, joint venture or lim-
    g. “Source material” has the meaning given it in the                                ited liability company) or your “managers” (if
       Atomic Energy Act of 1954 or in any law amenda-                                  you are a limited liability company), but only for
       tory thereof;                                                                    acts within the scope of their employment by
                                                                                        you or while performing duties related to the
    h. “Special nuclear material” has the meaning given it
                                                                                        conduct of your business. However, none of
       in the Atomic Energy Act of 1954 or in any law
       amendatory thereof;                                                              these “employees” or “volunteer workers” are
                                                                                        insureds for:
    i.   “Spent fuel” means any fuel element or fuel com-
         ponent, solid or liquid, which has been used or ex-                             (a) “Bodily injury” or “personal and advertising
         posed to radiation in a “nuclear reactor”;                                          injury”:
    j.   “Waste” means any waste material:                                                    i.    To you, to your partners or members
                                                                                                    (if you are a partnership or joint ven-
         (1) Containing “by-product material” other than the                                        ture), to your “members” (if you are a
             tailings or wastes produced by the extraction                                          limited liability company), to a co-
             or concentration of uranium or thorium from                                            “employee” while in the course of his
             any ore processed primarily for its “source ma-                                        or her employment or performing du-
             terial” content; and                                                                   ties related to the conduct of your
         (2) Resulting from the operation by any person or                                          business, or to your other “volunteer
             organization of any “nuclear facility” included                                        workers” while performing duties relat-
             under Paragraphs (1) and (2) of the definition                                         ed to the conduct of your business;
             of “nuclear facility”.                                                           ii. To the spouse, child, parent, brother or
SECTION II — WHO IS AN INSURED                                                                    sister of that co-“employee” or “volun-
                                                                                                  teer worker” as a consequence of Par-
1. Except for liability arising out of the use of “non-owned                                      agraph i. above; or
   autos”:
                                                                                              iii. For which there is any obligation to
    a. If you are designated in the Declarations as:                                               share damages with or repay some-
                                                                                                   one else who must pay damages be-
         (1) An individual, you and your spouse are in-
                                                                                                   cause of the injury described in
             sureds, but only with respect to the conduct of                                       Paragraph i. or ii. above.
             a business, other than described in (2) through
             (5) below, of which you are the sole owner.                                 (b) “Property damage” to property:

         (2) A partnership or joint venture, you are an in-                                   i.    Owned, occupied or used by,
             sured. Your members, your partners and their                                     ii. Rented to, in the care, custody or con-
             spouses are also insureds, but only with re-                                         trol of, or over which physical control is
             spect to the conduct of your business.                                               being exercised for any purpose by
CMP-4100                                                             31
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000099
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 100 of
                                          107


                 you, any of your “employees”, “volunteer                      a. Each of the following is an insured to the extent set
                 workers”, any partner or member (if you                          forth below:
                 are a partnership or joint venture), or any                        (1) You;
                 “member” (if you are a limited liability com-
                 pany).                                                             (2) Any partner or “executive officer” of yours but
                                                                                        only while such “non-owned auto” is being
        (2) Any person (other than your “employee” or “vol-                             used in your business; or
            unteer worker”), or any organization while act-
            ing as your real estate manager.                                        (3) Any “employee” of yours but only while such
                                                                                        “non-owned auto” is being used in your busi-
        (3) Any person or organization having proper tem-
                                                                                        ness; and
            porary custody of your property if you die, but
            only:                                                                   (4) Any other person or organization, but only for
                                                                                        their liability because of acts or omissions of
            (a) With respect to liability arising out of the                            an insured under (1), (2) or (3) above.
                maintenance or use of that property; and
                                                                               b. None of the following is an insured:
            (b) Until your legal representative has been
                appointed.                                                          (1) “Employees” with respect to “bodily injury” to
                                                                                        any fellow “employee” of the insured arising
        (4) Your legal representative if you die, but only                              out of and in the course of the fellow “employ-
            with respect to duties as such. That repre-                                 ee's” employment or while performing duties
            sentative will have all your rights and duties
                                                                                        related to the conduct of your business;
            under this policy.
                                                                                    (2) Any:
    c. With respect to “mobile equipment” registered in
       your name under any motor vehicle registration law,                               (a) Partner or “executive officer” for any “auto”
       any person is an insured while driving such equip-                                    owned by or registered to such partner or
       ment along a public highway with your permission.                                     officer or a member of his or her house-
       Any other person or organization responsible for the                                  hold; or
       conduct of such person is also an insured but only                                (b) “Employee” for any “auto” owned by or
       with respect to liability arising out of the operation of                             registered to such “employee” or a mem-
       the equipment and only if no other insurance of any                                   ber of his or her household;
       kind is available to that person or organization for
       this liability. However, no person or organization is                        (3) Any person while employed in or otherwise
       an insured with respect to:                                                      engaged in duties in connection with a busi-
                                                                                        ness of selling, repairing, servicing, storing, or
        (1) “Bodily injury” to a person employed by the                                 parking “autos” unless that business is yours;
            same employer of the person driving the                                     or
            equipment; or
                                                                                    (4) The owner of a “non-owned auto” or any agent
        (2) “Property damage” to property owned by, rent-                               or “employee” of any such owner.
            ed to, in the charge of or occupied by you or
            the employer of any person who is an insured                  No person or organization is an insured with respect to the
            under this provision.                                         conduct of any current or past partnership, joint venture or
                                                                          limited liability company that is not shown as a Named In-
    d. Any organization you newly acquire or form, other                  sured in the Declarations.
       than a partnership, joint venture or limited liability
       company, and over which you maintain ownership                     SECTION II — LIMITS OF INSURANCE
       or majority interest, will qualify as a Named Insured
       if there is no other similar insurance available to                1. The Limits Of Insurance of SECTION II — LIABILITY
       that organization. However:                                           shown in the Declarations and the rules below fix the
                                                                             most we will pay regardless of the number of:
        (1) Coverage under this provision is afforded only
            until the 90th day after you acquire or form the                   a. Insureds;
            organization or the end of the policy period,                      b. Premises insured;
            whichever is earlier;
                                                                               c. Claims made or “suits” brought; or
        (2) There is no coverage for:
                                                                               d. Persons or organizations making claims or bringing
            (a) “Bodily injury” or “property damage” that                         “suits”.
                occurred; or
                                                                          2. The most we will pay for the sum of all damages be-
            (b) “Personal and advertising injury” arising                    cause of all:
                out of an offense committed;
                                                                               a. “Bodily injury”, “property damage” and medical ex-
            before you acquired or formed the organization.                       penses arising out of any one “occurrence”; and
2. Only with respect to liability arising out of the use of                    b. “Personal and advertising injury” sustained by any
   “non-owned autos”:                                                             one person or organization;

CMP-4100                                                             32
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000100
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 101 of
                                          107


    is the Coverage L – Business Liability limit shown                  SECTION II — DEDUCTIBLES. This deductible amount
    in the Declarations for the policy period during which              applies per claim to all damages because of “property
    the injury or damage first occurs and no additional                 damage” sustained by one person or organization as the
    limits or coverage will be available for the “occur-                result of any one “occurrence”. This deductible will apply
    rence” or offense under any additional years that this              only to the amount of the loss and will not reduce our Limit
    policy remains in force. But the most we will pay for               Of Insurance.
    all medical expenses because of “bodily injury” sus-                However, the deductible does not apply to “property dam-
    tained by any one person is the Coverage M – Med-
                                                                        age” payable under SECTION II — DAMAGE TO PREM-
    ical Expenses limit shown in the Declarations.                      ISES RENTED TO YOU coverage.
    This limit does not apply to “property damage” to a
                                                                        We may pay any part or all of the deductible amount to
    premises while rented to you or occupied by you                     settle any claim or “suit”. Upon notification of the action
    with the permission of the owner.                                   taken, you will promptly reimburse us for that part of the
3. The most we will pay for damages because of “proper-                 deductible amount that has been paid by us.
   ty damage” to a premises while rented to you or occu-
   pied by you with the permission of the owner is the                  SECTION II — GENERAL CONDITIONS
   Damage To Premises Rented To You limit shown in                      1. Bankruptcy
   the Declarations.
                                                                             Bankruptcy or insolvency of the insured or of the in-
4. Aggregate Limits                                                          sured’s estate will not relieve us of our obligations un-
    The most we will pay for:                                                der this policy.
    a. All “bodily injury” and “property damage” that is                2. Financial Responsibility Laws
       included in the “products-completed operations
                                                                             a. When this policy is certified as proof of financial re-
       hazard” is the Products And Completed Operations
       Aggregate limit shown in the Declarations.                               sponsibility for the future under the provisions of
                                                                                any motor vehicle financial responsibility law, the
    b. All:                                                                     insurance provided by the policy for “bodily injury”
        (1) “Bodily injury” and “property damage” except                        liability and “property damage” liability will comply
            damages because of “bodily injury” or “proper-                      with the provisions of the law to the extent of the
            ty damage” included in the “products-                               coverage and limits of insurance required by that
            completed operations hazard”;                                       law.
        (2) Medical expenses; and                                            b. With respect to “mobile equipment” to which this
        (3) “Personal and advertising injury” caused by of-                     insurance applies, we will provide any liability, un-
            fenses committed;                                                   insured motorists, underinsured motorists, no-fault
        is the General Aggregate limit shown in the Decla-                      or other coverage required by any motor vehicle
        rations.                                                                law. We will provide the required limits for those
                                                                                coverages.
        This General Aggregate limit applies separately to
        each premises not on the same or connecting lots.               3. Duties In The Event Of Occurrence, Offense, Claim
                                                                           Or Suit
        However, this General Aggregate limit does not
        apply to “property damage” payable under SEC-                        a. You must see to it that we are notified as soon as
        TION II — DAMAGE TO PREMISES RENTED TO                                  practicable of an “occurrence” or an offense which
        YOU coverage.                                                           may result in a claim. To the extent possible, notice
The Limits Of Insurance of SECTION II — LIABILITY ap-                           should include:
ply separately to each consecutive annual period and to                           (1) How, when and where the “occurrence” or of-
any remaining period of less than 12 months, starting with                            fense took place;
the beginning of the policy period shown in the Declara-
tions, unless the policy period is extended after issuance                        (2) The names and addresses of any injured per-
for an additional period of less than 12 months. In that                              sons and witnesses; and
case, the additional period will be deemed part of the last                       (3) The nature and location of any injury or dam-
preceding period for purposes of determining the Limits Of                            age arising out of the “occurrence” or offense.
Insurance.
                                                                             b. If a claim is made or “suit” is brought against any
SECTION II — DEDUCTIBLES                                                        insured, you must:
If a deductible amount is shown in the Declarations under                         (1) Immediately record the specifics of the claim or
SECTION II — DEDUCTIBLES our obligation to pay                                        “suit” and the date received; and
damages on your behalf under the “property damage”
                                                                                  (2) Notify us as soon as practicable.
liability coverage provided by Coverage L – Business
Liability applies only to the amount of damages in ex-                            You must see to it that we receive written notice of
cess of the deductible shown in the Declarations under                            the claim or “suit” as soon as practicable.
CMP-4100                                                           33
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000101
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 102 of
                                          107


   c. You and any other involved insured must:                           2. “Auto” means a land motor vehicle, trailer or semitrailer
                                                                            designed for travel on public roads, including any at-
       (1) Immediately send us copies of any demands,
           notices, summonses or legal papers received                      tached machinery or equipment.
           in connection with the claim or “suit”;                            However, “auto” does not include “mobile equipment”.
       (2) Authorize us to obtain records and other infor-               3. “Bodily injury” means bodily injury, sickness or disease
           mation;                                                          sustained by a person, including death resulting from
       (3) Cooperate with us in the investigation, or set-                  any of these at any time. “Bodily injury” includes mental
           tlement of the claim or defense against the                      anguish or other mental injury caused by the “bodily in-
           “suit”; and                                                      jury”.
       (4) Assist us, upon our request, in the enforce-                  4. “Coverage territory” means:
           ment of any right against any person or organ-
           ization that may be liable to the insured                          a. The United States of America (including its territo-
           because of injury or damage to which this in-                         ries and possessions), Puerto Rico and Canada;
           surance may also apply.                                            b. International waters or airspace, but only if the inju-
   d. No insured will, except at that insured’s own cost,                        ry or damage occurs in the course of travel or
                                                                                 transportation between any places included in Par-
      voluntarily make a payment, assume any obliga-
      tion, or incur any expense, other than for first aid,                      agraph a. above; or
      without our consent.                                                    c. All other parts of the world if the injury or damage
4. Legal Action Against Us                                                       arises out of:
                                                                                   (1) Goods or products made or sold by you in the
   No person or organization has a right under this policy:
                                                                                       territory described in Paragraph a. above;
   a. To join us as a party or otherwise bring us into a
                                                                                   (2) The activities of a person whose home is in the
      “suit” asking for damages from an insured; or
                                                                                       territory described in Paragraph a. above, but
   b. To sue us on this policy unless all of its terms have                            is away for a short time on your business; or
      been fully complied with.
                                                                                   (3) “Personal and advertising injury” offenses that
   A person or organization may sue us to recover on an                                take place through the Internet or similar elec-
   agreed settlement or on a final judgment against an in-                             tronic means of communication;
   sured obtained after an actual trial; but we will not be lia-
   ble for damages that are not payable under the terms of                         provided the insured’s responsibility to pay dam-
                                                                                   ages is determined in a “suit” on the merits in the
   this policy or that are in excess of the applicable Limit Of
   Insurance. An agreed settlement means a settlement and                          territory described in Paragraph a. above or in a
   release of liability signed by us, the insured and the                          settlement we agree to.
   claimant or the claimant’s legal representative.                      5. “Employee” includes a “leased worker”. “Employee”
5. Separation Of Insureds                                                   does not include a “temporary worker”.
   Except with respect to the SECTION II — LIMITS OF                     6. “Executive officer” means a person holding any of the
   INSURANCE, and any rights or duties specifically as-                     officer positions created by your charter, constitution,
   signed in this policy to the first Named Insured, this in-               by-laws or any other similar governing document.
   surance applies:
                                                                         7. “Fungi” means any type or form of fungus, including
   a. As if each Named Insured were the only Named                          mold or mildew, and any mycotoxins, spores, scents or
      Insured; and                                                          by-products produced or released by “fungi”.
   b. Separately to each insured against whom claim is                   8. “Hostile fire” means one which becomes uncontrollable
      made or “suit” is brought.                                            or breaks out from where it was intended to be.
SECTION II — DEFINITIONS                                                 9. “Impaired property” means tangible property, other
1. “Advertisement” means a notice that is broadcast or                      than “your product” or “your work”, that cannot be used
   published to the general public or specific market seg-                  or is less useful because:
   ments about your goods, products or services for the
                                                                              a. It incorporates “your product” or “your work” that is
   purpose of attracting customers or supporters. For the
   purposes of this definition:                                                  known or thought to be defective, deficient, inade-
                                                                                 quate or dangerous; or
   a. Notices that are published include material placed
      on the Internet or on similar electronic means of                       b. You have failed to fulfill the terms of a contract or
      communication; and                                                         agreement;
   b. Regarding web-sites, only that part of a web-site                       if such property can be restored to use by the repair,
      that is about your goods, products or services for                      replacement, adjustment or removal of “your product”
      the purposes of attracting customers or supporters                      or “your work” or your fulfilling the terms of the contract
      is considered an advertisement.                                         or agreement.
CMP-4100                                                            34
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000102
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 103 of
                                          107


10. “Insured contract” means:                                                  b. While it is in or on an aircraft, watercraft or “auto”; or
    a. A contract for a lease of premises. However, that                       c. While it is being moved from an aircraft, watercraft
         portion of the contract for a lease of premises that                     or “auto” to the place where it is finally delivered;
         indemnifies any person or organization for “proper-
         ty damage” to premises while rented to you or                         but “loading or unloading” does not include the move-
         temporarily occupied by you with permission of the                    ment of property by means of a mechanical device,
                                                                               other than a hand truck, that is not attached to the air-
         owner is not an “insured contract”;
                                                                               craft, watercraft or “auto”.
    b. A sidetrack agreement;
                                                                          13. “Manager” means a person serving in a directorial ca-
    c. Any easement or license agreement, except in                           pacity for a limited liability company.
         connection with construction or demolition opera-
         tions on or within 50 feet of a railroad;                        14. “Member” means an owner of a limited liability compa-
                                                                              ny represented by its membership interest, who also
    d. An obligation, as required by ordinance, to indem-                     may serve as a “manager”.
         nify a municipality, except in connection with work
         for a municipality;                                              15. “Mobile equipment” means any of the following types of
                                                                              land vehicles, including any attached machinery or
    e. An elevator maintenance agreement;                                     equipment:
    f. That part of any other contract or agreement per-
         taining to your business (including an indemnifica-                   a. Bulldozers, farm machinery, forklifts and other ve-
                                                                                  hicles designed for use principally off public roads;
         tion of a municipality in connection with work
         performed for a municipality) under which you as-                     b. Vehicles maintained for use solely on or next to
         sume the tort liability of another party to pay for                      premises you own or rent;
         “bodily injury” or “property damage” to a third per-                  c. Vehicles that travel on crawler treads;
         son or organization. Tort liability means a liability
         that would be imposed by law in the absence of                        d. Vehicles, whether self-propelled or not, on which
         any contract or agreement.                                               are permanently mounted:
         Paragraph f. does not include that part of any con-                        (1) Power cranes, shovels, loaders, diggers or
         tract or agreement:                                                            drills; or
         (1) That indemnifies a railroad for “bodily injury” or                     (2) Road construction or resurfacing equipment
              “property damage” arising out of construction                             such as graders, scrapers or rollers;
              or demolition operations, within 50 feet of any
              railroad property and affecting any railroad                     e. Vehicles not described in Paragraph a., b., c. or d.
              bridge or trestle, tracks, road beds, tunnel, un-                   above that are not self-propelled and are main-
                                                                                  tained primarily to provide mobility to permanently
              derpass or crossing;
                                                                                  attached equipment of the following types:
         (2) That indemnifies an architect, engineer or sur-
              veyor for injury or damage arising out of:                            (1) Air compressors, pumps and generators, in-
                                                                                        cluding spraying, welding, building cleaning,
              (a) Preparing, approving or failing to prepare                            geophysical exploration, lighting and well ser-
                   or approve maps, drawings, opinions, re-                             vicing equipment; or
                   ports, surveys, change orders, designs or
                   specifications; or                                               (2) Cherry pickers and similar devices used to
                                                                                        raise or lower workers;
              (b) Giving directions or instructions, or failing
                   to give them, if that is the primary cause of               f.   Vehicles not described in Paragraph a., b., c. or d.
                   the injury or damage; or                                         above maintained primarily for purposes other than
                                                                                    the transportation of persons or cargo.
         (3) Under which the insured, if an architect, engi-
              neer or surveyor, assumes liability for an injury                     However, self-propelled vehicles with the following
              or damage arising out of the insured’s render-                        types of permanently attached equipment are not
              ing or failure to render professional services,                       “mobile equipment” but will be considered “autos”:
              including those listed in Paragraph (2) above                         (1) Equipment designed primarily for:
              and supervisory, inspection or engineering
              services.                                                                  (a) Snow removal;
11. “Leased worker” means a person leased to you by a                                    (b) Road maintenance, but not construction or
    labor leasing firm under an agreement between you                                        resurfacing; or
    and the labor leasing firm, to perform duties related to
    the conduct of your business. “Leased worker” does                                   (c) Street cleaning;
    not include a “temporary worker”.                                               (2) Cherry pickers and similar devices mounted on
12. “Loading or unloading” means the handling of property:                              automobile or truck chassis and used to raise
                                                                                        or lower workers; and
    a. After it is moved from the place where it is accept-
         ed for movement into or onto an aircraft, watercraft                       (3) Air compressors, pumps and generators, in-
         or “auto”;                                                                     cluding spraying, welding, building cleaning,
CMP-4100                                                             35
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000103
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 104 of
                                          107


             geophysical exploration, lighting and well ser-                            (b) When all of the work to be done at the job
             vicing equipment.                                                              site has been completed if your contract
                                                                                            calls for work at more than one job site.
16. “Non-owned auto” means any “auto” you do not own,
    lease, hire, rent or borrow which is used in connection                             (c) When that part of the work done at the job
    with your business. This includes “autos” owned by or                                   site has been put to its intended use by
    registered to your “employees”, partners or members                                     any other person or organization other
                                                                                            than another contractor or subcontractor
    (if you are a partnership or joint venture), “members” or
                                                                                            working on the same project.
    “managers” (if you are a limited liability company), “ex-
    ecutive officers” (if you are an organization other than a                          Work that may need service, maintenance, cor-
    partnership, joint venture or limited liability company),                           rection, repair or replacement, but which is oth-
    or members of their households, but only while used in                              erwise complete, will be treated as completed.
    your business or your personal affairs.                                        The “bodily injury” or “property damage” must oc-
                                                                                   cur away from premises you own or rent, unless
17. “Occurrence” means an accident, including continuous
                                                                                   your business includes the selling, handling or dis-
    or repeated exposure to substantially the same general                         tribution of “your product” for consumption on
    harmful conditions.                                                            premises you own or rent.
18. “Personal and advertising injury” means injury, includ-                   b. Does not include “bodily injury” or “property dam-
    ing consequential “bodily injury”, arising out of one or                     age” arising out of:
    more of the following offenses:
                                                                                   (1) The transportation of property, unless the inju-
    a. False arrest, detention or imprisonment;                                        ry or damage arises out of a condition in or on
    b. Malicious prosecution;                                                          a vehicle not owned or operated by you, and
                                                                                       that condition was created by the “loading or
    c. The wrongful eviction from, wrongful entry into, or                             unloading” of that vehicle by any insured; or
       invasion of the right of privacy, of a room, dwelling                       (2) The existence of tools, uninstalled equipment
       or premises that a person occupies, committed by                                or abandoned or unused materials.
       or on behalf of its owner, landlord or lessor;
                                                                         21. “Property damage” means:
    d. Oral or written publication, in any manner, of mate-
                                                                              a. Physical injury to tangible property, including all re-
       rial that slanders or libels a person or organization                     sulting loss of use of that property. All such loss of
       or disparages a person’s or organization’s goods,                         use shall be deemed to occur at the time of the
       products or services;                                                     physical injury that caused it; or
    e. Oral or written publication, in any manner, of mate-                   b. Loss of use of tangible property that is not physi-
       rial that violates a person’s right of privacy;                           cally injured or destroyed, provided such loss of
                                                                                 use is caused by physical injury to or destruction of
    f.   The use of another’s advertising idea in your “ad-                      other tangible property. All such loss of use shall
         vertisement”; or                                                        be deemed to occur at the time of the “occurrence”
    g. Infringing upon another’s copyright, trade dress or                       that caused it.
       slogan in your “advertisement”.                                        For the purposes of this insurance, electronic data is
19. “Pollutants” mean any solid, liquid, gaseous or ther-                     not tangible property.
    mal irritant or contaminant, including smoke, vapor,                      As used in this definition, electronic data means infor-
    soot, fumes, acids, alkalis, chemicals and waste.                         mation, facts or computer programs stored as or on,
    Waste includes materials to be recycled, reconditioned                    created or used on, or transmitted to or from computer
    or reclaimed.                                                             software (including systems and applications software),
                                                                              on hard or floppy disks, CD-ROMs, tapes, drives, cells,
20. “Products-completed operations hazard”:                                   data processing devices or any other repositories of
    a. Includes all “bodily injury” and “property damage”                     computer software which are used with electronically
       occurring away from premises you own or rent and                       controlled equipment. The term computer programs, re-
                                                                              ferred to in the foregoing description of electronic data,
       arising out of “your product” or “your work” except:
                                                                              means a set of related electronic instructions which di-
         (1) Products that are still in your physical posses-                 rect the operations and functions of a computer or de-
             sion; or                                                         vice connected to it, which enable the computer or
                                                                              device to receive, process, store, retrieve or send data.
         (2) Work that has not yet been completed or
             abandoned. However, “your work” will be                     22. “State Farm Companies” means one or more of the
             deemed completed at the earliest of the follow-                 following:
             ing times:                                                       a. State Farm Mutual Automobile Insurance Company;
             (a) When all of the work called for in your con-                 b. State Farm Fire and Casualty Company; and
                 tract has been completed.                                    c. Subsidiaries or affiliates of either a. or b. above.
CMP-4100                                                            36
                                  ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                           © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                        ROYAL PALM 000104
    Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 105 of
                                          107


23. “Suit“ means a civil proceeding in which damages be-                                 (c) A person or organization whose business
    cause of “bodily injury“, “property damage“, or “person-                                 or assets you have acquired; and
    al and advertising injury“ to which this insurance ap-                          (2) Containers (other than vehicles), materials,
    applies are alleged. “Suit“ includes:                                               parts or equipment furnished in connection
    a. An arbitration proceeding in which such damages                                  with such goods or products.
       are claimed and to which the insured must submit                        b. Includes:
       or does submit with our consent; or
                                                                                    (1) Warranties or representations made at any
    b. Any other alternative dispute resolution proceeding
       in which such damages are claimed and to which                                   time with respect to the fitness, quality, durabil-
       the insured submits with our consent.                                            ity, performance or use of “your product“; and
24. “Temporary worker“ means a person who is furnished to:                          (2) The providing of or failure to provide warnings
                                                                                        or instructions.
    a. You to substitute for a permanent “employee“ on
       leave; or                                                               c. Does not include vending machines or other prop-
                                                                                  erty rented to or located for the use of others but
    b. Meet seasonal or short-term workload conditions.                           not sold.
25. “Volunteer worker“ means a person who is not your
                                                                          27. “Your work“:
    “employee“, and who donates his or her work and acts
    at the direction of and within the scope of duties de-                     a. Means:
    termined by you, and is not paid a fee, salary or other                         (1) Work or operations performed by you or on
    compensation by you or anyone else for their work per-                              your behalf; and
    formed for you.
                                                                                    (2) Materials, parts or equipment furnished in con-
26. “Your product“:                                                                     nection with such work or operations.
    a. Means:                                                                  b. Includes:
        (1) Any goods or products, other than real proper-
                                                                                    (1) Warranties or representations made at any
            ty, manufactured, sold, handled, distributed or                             time with respect to the fitness, quality, durabil-
            disposed of by:                                                             ity, performance or use of “your work“; and
            (a) You;                                                                (2) The providing of or failure to provide warnings
            (b) Others trading under your name; or                                      or instructions.


                            SECTION I AND SECTION II — COMMON POLICY CONDITIONS
1. Changes                                                                3. Examination Of Your Books And Records
    a. This policy contains all the agreements between                         We may examine and audit your books and records as
       you and us concerning the insurance afforded. The                       they relate to this policy at any time during the policy
       first Named Insured shown in the Declarations is                        period and up to three years afterward.
       authorized to make changes in the terms of this
                                                                          4. Inspections And Surveys
       policy with our consent. This policy’s terms can be
       amended or waived only by endorsement issued                            a. We have the right to:
       by us and made a part of this policy.                                        (1) Make inspections and surveys at any time;
    b. We may change the Named Insured’s policy address                             (2) Give you reports on the conditions we find; and
       as shown in the Declarations and in our records to
       the most recent address provided to us by:                                   (3) Recommend changes.
        (1) You; or                                                            b. We are not obligated to make any inspections, sur-
                                                                                  veys, reports or recommendations and any such
        (2) The United States Postal Service.                                     actions we do undertake relate only to insurability
2. Concealment, Misrepresentation Or Fraud                                        and the premiums to be charged. We do not make
                                                                                  safety inspections. We do not undertake to perform
    This policy is void in any case of fraud by you as it re-                     the duty of any person or organization to provide
    lates to this policy at any time. It is also void if you or                   for the health or safety of workers or the public.
    any other insured, at any time, intentionally conceal or                      And we do not warrant that conditions:
    misrepresent a material fact concerning:
                                                                                    (1) Are safe and healthful; or
    a. This policy;
                                                                                    (2) Comply with laws, regulations, codes or stand-
    b. The Covered Property;                                                            ards.
    c. Your interest in the Covered Property; or                               c. Paragraphs a. and b. of this condition apply not
    d. A claim under this policy.                                                 only to us, but also to any rating, advisory, rate
CMP-4100                                                             37
                                   ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                            © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                         ROYAL PALM 000105
   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 106 of
                                         107


       service or similar organization which makes insur-                              (b) Any other primary insurance available to
       ance inspections, surveys, reports or recommen-                                     you covering liability for damages arising
       dations.                                                                            out of the premises or operations, or the
   d. Paragraph b. of this condition does not apply to                                     products and completed operations, for
                                                                                           which you have been added as an addi-
      any inspections, surveys, reports or recommenda-
      tions we may make relative to certification, under                                   tional insured by attachment of an en-
      state or municipal statutes, ordinances or regula-                                   dorsement.
      tions, of boilers, pressure vessels or elevators.                           (2) When this insurance is excess, we will have no
5. Insurance Under Two Or More Coverages                                              duty under Coverage L – Business Liability
                                                                                      to defend the insured against any "suit" if any
   If two or more of this policy’s coverages apply to the                             other insurer has a duty to defend the insured
   same loss or damage, we will not pay more than the                                 against that "suit". If no other insurer defends,
   actual amount of the loss or damage.                                               we will undertake to do so, but we will be enti-
6. Liberalization                                                                     tled to the insured's rights against all those
                                                                                      other insurers.
   If we adopt any revision that would broaden the cover-
   age under this policy without additional premium within                        (3) When this insurance is excess over other in-
   45 days prior to or during the policy period, the broad-                           surance, we will pay only our share of the
   ened coverage will immediately apply to this policy.                               amount of the loss, if any, that exceeds the
                                                                                      sum of:
7. Other Insurance
                                                                                       (a) The total amount that all such other insur-
   SECTION I — PROPERTY                                                                    ance would pay for the loss in the absence
   If there is other insurance covering the same loss, we                                  of this insurance; and
   will pay only for the amount of covered loss in excess                              (b) The total of all deductible and self-insured
   of the amount due from that other insurance, whether                                    amounts under all that other insurance.
   you can collect on it or not. However, this insurance is                       (4) We will share the remaining loss, if any, with
   primary and does not contribute with any other insur-                              any other insurance that is not described in
   ance for a covered loss to property as described in                                this Excess Insurance provision and was not
   Coverage A – Buildings that you do not own and                                     bought specifically to apply in excess of the
   which is your insurance responsibility according to the                            SECTION II — LIABILITY Limits Of Insurance
   terms of a lease or rental agreement. We will decide if                            shown in the Declarations.
   our payment for loss will be made to you or to the                        c. Method Of Sharing
   owner of the property. But we will not pay more than
                                                                                  If all of the other insurance permits contribution by
   the applicable Limit Of Insurance of SECTION I —
                                                                                  equal shares, we will follow this method also. Un-
   PROPERTY coverages shown in the Declarations.                                  der this approach, each insurer contributes equal
   SECTION II — LIABILITY                                                         amounts until it has paid its applicable limit of in-
                                                                                  surance or none of the loss remains, whichever
   If other valid and collectible insurance is available to                       comes first.
   the insured for a loss we cover under SECTION II —
   LIABILITY, our obligations are limited as follows:                             If any of the other insurance does not permit con-
                                                                                  tribution by equal shares, we will contribute by lim-
   a. Primary Insurance
                                                                                  its. Under this method, each insurer's share is
       This insurance is primary except when Paragraph                            based on the ratio of its applicable limit of insur-
       b. below applies. If this insurance is primary, our                        ance to the total applicable limits of insurance of all
       obligations are not affected unless any of the other                       insurers.
       insurance is also primary. Then, we will share with
                                                                             d. Other Insurance Provided By Us
       all that other insurance by the method described in
       Paragraph c. below.                                                        The total insurance provided under Coverage L –
   b. Excess Insurance                                                            Business Liability and any other policy written by
                                                                                  us will not exceed the highest Limit Of Insurance
       (1) This insurance is excess over:                                         applicable under any one of the policies written by
           (a) Any of the other insurance, whether primary,                       us.
               excess, contingent or on any other basis:                8. Premiums
               (i) That insures for accidental direct phys-                  a. The first Named Insured shown in the Declarations:
                   ical loss; or
                                                                                  (1) Is responsible for the payment of all premiums;
               (ii) If the loss arises out of the maintenance                         and
                    or use of aircraft, "autos" or watercraft
                    to the extent not subject to paragraph 8.                     (2) Will be the payee for any return premiums we
                    of Section II – Exclusions.                                       pay.

CMP-4100                                                           38
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                          © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                       ROYAL PALM 000106
   Case 9:20-cv-80749-RS Document 12-2 Entered on FLSD Docket 06/11/2020 Page 107 of
                                         107


   b. The premium shown in the Declarations was                                  transferred to us to the extent of our payment. That
      computed based on rates in effect at the time the                          person or organization must do everything neces-
      policy was issued. On each renewal, continuation                           sary to secure our rights and must do nothing after
      or anniversary of the effective date of this policy,                       loss to impair them. But you may waive your rights
      we will compute the premium in accordance with                             against another party in writing:
      our rates and rules then in effect.                                        (1) Prior to a loss to your Covered Property.
   c. Unless otherwise provided by an alternative pay-
                                                                                 (2) After a loss to your Covered Property only if, at
      ment plan in effect with “State Farm Companies“,                               time of loss, that party is one of the following:
      you may continue this policy in force by paying a
      continuation premium for each successive one-                                   (a) Someone insured by this insurance;
      year period. The premium must be:                                               (b) A business firm:
       (1) Paid to us prior to the anniversary date; and                                   i.    Owned or controlled by you; or
       (2) Determined in accordance with Paragraph b.                                      ii. That owns or controls you; or
           above.
                                                                                      (c) Your tenant.
       Our forms then in effect will apply. If you do not
       pay the continuation premium, this policy will ex-                        You may also accept the usual bills of lading or
       pire on the first anniversary date that we have not                       shipping receipts limiting the liability of carriers.
       received the premium.                                                     This will not restrict your insurance.
   d. Undeclared exposures or change in your business                       b. Applicable to SECTION II — LIABILITY:
      operation, acquisition or use of premises may oc-
      cur during the policy period that are not shown in                         If the insured has rights to recover all or part of any
      the Declarations. If so, we may require an addi-                           payment we have made under this policy, those
      tional premium. That premium will be determined in                         rights are transferred to us. The insured must do
      accordance with our rates and rules then in effect.                        nothing after loss to impair them. At our request,
                                                                                 the insured will bring “suit“ or transfer those rights
   e. The premium for this policy may vary based upon                            to us and help us enforce them. This condition
      the purchase of other insurance from the “State                            does not apply to Medical Expenses Coverage.
      Farm Companies”.
                                                                       11. Transfer Of Your Rights And Duties Under This Policy
9. Premium Audit
                                                                            Your rights and duties under this policy may not be
   a. This policy is subject to audit if a premium desig-                   transferred without our written consent except in the
      nated as an estimated premium is shown in the                         case of death of an individual Named Insured.
      Declarations. We will compute the final premium
      due when we determine your actual exposures.                          If you die, your rights and duties will be transferred to
                                                                            your legal representative but only while acting within
   b. Premium shown in this policy as estimated premium                     the scope of duties as your legal representative. Until
      is a deposit premium only. At the close of each audit                 your legal representative is appointed, anyone having
      period we will compute the earned premium for that                    proper temporary custody of your property will have
      period and send notice to the first Named Insured.                    your rights and duties but only with respect to that
      The due date for audit premiums is the date shown                     property.
      as the due date on the bill. If the sum of the esti-
      mated and audit premiums paid for the policy period              12. Conformity To State Law
      is greater than the earned premium, we will return                    When a provision of this policy is in conflict with the
      the excess to the first Named Insured.                                applicable law of the state in which this policy is is-
   c. The first Named Insured must keep records of the                      sued, the law of the state will apply.
      information we need for premium computation, and                 13. Severability
      send us copies at such times as we may request.
                                                                            If any provision of this policy is held invalid or unen-
10. Transfer Of Rights Of Recovery Against Others To Us                     forceable by a court that has jurisdiction, then:
   a. Applicable to SECTION I — PROPERTY:                                   a. Such provision will remain in full force to the extent
       If any person or organization to or for whom we                         not held invalid or unenforceable; and
       make payment under this policy has rights to re-                     b. All other provisions of this policy will remain valid
       cover damages from another, those rights are                            and enforceable.




CMP-4100                                                          39
                                ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                         © Includes copyrighted material of Insurance Services Office, Inc., with its permission.




                                                                                                      ROYAL PALM 000107
